Exhibit 10.1

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

Dated as of October 31, 2018

among

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as the Lenders,

BANK OF AMERICA, N.A.,

as Agent,

UNITED RENTALS (NORTH AMERICA), INC.,

as the Borrower,

UNITED RENTALS, INC.

and certain of its Subsidiaries,

as the Guarantors,

and

BANK OF AMERICA, N.A.,

WELLS FARGO SECURITIES, LLC,

THE BANK OF NOVA SCOTIA

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC.

JPMORGAN CHASE BANK, N.A.

MORGAN STANLEY SENIOR FUNDING, INC.

MUFG Union Bank N.A.

as Joint Lead Arrangers

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page     ARTICLE I      DEFINITIONS    1.1   Defined Terms      1   1.2
  Accounting Terms      33   1.3   Interpretive Provisions      34   1.4  
Classification of Term Loans      35   1.5   Effectuation of Transactions     
35   1.6   Currency      35   1.7   Pro Forma Calculations      35   ARTICLE II
  TERM LOANS   2.1  

Term Loan

     36   2.2  

Incremental Term Loans

     37   2.3  

Extension Amendments

     40   2.4  

Refinancing Amendments

     42   ARTICLE III   INTEREST AND FEES   3.1  

Interest

     44   3.2  

Continuation and Conversion Elections

     45   3.3  

Maximum Interest Rate

     46   3.4  

Closing Fees

     46   ARTICLE IV   PAYMENTS AND PREPAYMENTS   4.1  

Payments and Prepayments

     46   4.2  

Mandatory Prepayments

     47   4.3  

LIBOR Term Loan Prepayments

     49   4.4  

Payments by the Borrower

     49   4.5  

Apportionment, Application and Reversal of Payments

     49   4.6  

Indemnity for Returned Payments

     50   4.7  

Payments by Borrower; Presumptions by Agent

     50   4.8  

Agent’s and Lenders’ Books and Records

     50   ARTICLE V   TAXES, YIELD PROTECTION AND ILLEGALITY   5.1  

Taxes

     51   5.2  

Illegality

     53   5.3  

Increased Costs and Reduction of Return

     54   5.4  

Funding Losses

     54   5.5  

Inability to Determine Applicable Interest Rate

     55   5.6  

Certificates of Agent

     55   5.7  

Successor LIBOR

     56   5.8  

Survival

     56   5.9   Assignment of Commitments Under Certain Circumstances      56  

 

i



--------------------------------------------------------------------------------

ARTICLE VI   GUARANTY   6.1  

The Guaranty

     57   6.2  

Contribution by Guarantors

     57   6.3  

Payment by Guarantors

     58   6.4  

Obligations Unconditional

     58   6.5  

Reinstatement

     59   6.6  

Remedies

     59   6.7  

Rights of Contribution

     59   ARTICLE VII   GENERAL WARRANTIES AND REPRESENTATIONS   7.1  

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

     59   7.2  

Validity and Priority of Security Interest

     60   7.3  

Organization and Qualification

     60   7.4  

Subsidiaries

     60   7.5  

Financial Statements

     60   7.6  

Capitalization

     60   7.7  

Solvency

     60   7.8  

Proprietary Rights

     61   7.9  

Litigation

     61   7.10  

Labor Disputes

     61   7.11  

Environmental Laws

     61   7.12  

No Violation of Law

     61   7.13  

No Default

     61   7.14  

ERISA Compliance

     62   7.15  

Taxes

     62   7.16  

Regulated Entities

     62   7.17  

Use of Proceeds; Margin Regulations

     63   7.18  

No Material Adverse Effect

     63   7.19  

No Material Misstatements

     63   7.20  

Government Authorization

     63   7.21  

Sanctions

     63   7.22  

EEA Financial Institution

     63   7.23  

Beneficial Ownership Certification

     63   ARTICLE VIII   AFFIRMATIVE COVENANTS   8.1  

Books and Records

     64   8.2  

Financial Information

     64   8.3  

Certificates; Other Information

     65   8.4  

Filing of Tax Returns; Payment of Taxes

     65   8.5  

Legal Existence and Good Standing

     65   8.6  

Compliance with Law; Maintenance of License

     65   8.7  

Maintenance of Property

     66   8.8  

Inspection

     66   8.9  

Insurance

     66   8.10  

Insurance and Condemnation Proceeds

     66   8.11  

Use of Proceeds

     66   8.12  

Environmental Laws

     67   8.13  

Further Assurances

     67  

 

ii



--------------------------------------------------------------------------------

8.14   Additional Obligors      67   8.15   Sanctions      68   8.16  
Anti-Money Laundering Laws      68   8.17   Compliance with ERISA      68  
ARTICLE IX   NEGATIVE COVENANTS   9.1   Limitation on Restricted Payments     
68   9.2   Limitation on Indebtedness      70   9.3   Limitation on Liens     
73   9.4   Mergers, Consolidations or Sales      73     ARTICLE X

 

  CONDITIONS OF LENDING    10.1   Conditions Precedent to Effectiveness of
Agreement and Making of Term Loans on the Closing Date      74   ARTICLE XI  
DEFAULT; REMEDIES   11.1   Events of Default      76   11.2   Remedies      78  
ARTICLE XII   TERM AND TERMINATION   12.1   Term and Termination      78  
ARTICLE XIII   AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS  
13.1   Amendments and Waivers      78   13.2   Assignments; Participations     
80   ARTICLE XIV   THE AGENT   14.1   Appointment and Authorization      82  
14.2   Delegation of Duties      82   14.3   Liability of Agent      83   14.4  
Reliance by Agent      83   14.5   Notice of Default      83   14.6   Credit
Decision      83   14.7   Indemnification      84   14.8   Agent in Individual
Capacity      84   14.9   Successor Agent      84   14.10   Withholding Tax     
84   14.11   Collateral Matters      85   14.12   Restrictions on Actions by
Lenders; Sharing of Payments      86   14.13   Agency for Perfection      86  
14.14   Payments by Agent to Lenders      86  

 

iii



--------------------------------------------------------------------------------

14.15   Defaulting Lenders      87   14.16   Concerning the Collateral and the
Related Loan Documents      88   14.17   Relation Among Lenders      88   14.18
  Arrangers      88   14.19   The Register      88   14.20   The Platform     
89   ARTICLE XV   MISCELLANEOUS   15.1   No Waivers; Cumulative Remedies      90
  15.2   Severability      90   15.3   Governing Law; Choice of Forum; Service
of Process      90   15.4   WAIVER OF JURY TRIAL      91   15.5   Survival of
Representations and Warranties      91   15.6   Other Security and Guarantees   
  91   15.7   Fees and Expenses      92   15.8   Notices      92   15.9  
Binding Effect      93   15.10   Indemnity of the Agent and the Lenders      93
  15.11   Limitation of Liability      94   15.12   Final Agreement      94  
15.13   Counterparts; Facsimile Signatures; Electronic Execution      94   15.14
  Captions      94   15.15   Right of Setoff      94   15.16   Confidentiality
     95   15.17   Conflicts with Other Loan Documents      95   15.18   No
Fiduciary Relationship      95   15.19   Judgment Currency      95   15.20  
Incremental Term Loans; Extended Term Loans; Refinancing Term Commitments and
Refinancing Term Loans; Additional First Lien Debt      96   15.21   Lenders   
  96   15.22   KYC Information      96   15.23   Acknowledgment and Consent to
Bail-In of EEA Financial Institutions      96   15.24   Waiver of Notices     
97  

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

EXHIBIT A    FORM OF FUNDING NOTICE EXHIBIT B    FORM OF NOTICE OF
CONTINUATION/CONVERSION EXHIBIT C    FORM OF COMPLIANCE CERTIFICATE EXHIBIT D   
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT EXHIBIT E    PERFECTION CERTIFICATE
EXHIBIT F    FORMS OF U.S. TAX COMPLIANCE CERTIFICATES EXHIBIT G    AUCTION
PROCEDURES EXHIBIT H    DISCOUNT RANGE PREPAYMENT NOTICE EXHIBIT I    DISCOUNT
RANGE PREPAYMENT OFFER EXHIBIT J    SOLICITED DISCOUNT PREPAYMENT NOTICE EXHIBIT
K    SOLICITED DISCOUNT PREPAYMENT OFFER EXHIBIT L    SPECIFIED DISCOUNT
PREPAYMENT NOTICE EXHIBIT M    SPECIFIED DISCOUNT PREPAYMENT RESPONSE EXHIBIT N
   ACCEPTANCE AND PREPAYMENT NOTICE SCHEDULE 1.1    LENDERS’ COMMITMENTS
SCHEDULE 1.2    GUARANTORS SCHEDULE 1.3    IMMATERIAL SUBSIDIARIES SCHEDULE 1.4
   UNRESTRICTED SUBSIDIARIES SCHEDULE 7.4    SUBSIDIARIES SCHEDULE 7.6   
CAPITALIZATION SCHEDULE 7.9    LITIGATION SCHEDULE 7.11    ENVIRONMENTAL LAW
SCHEDULE 7.14    ERISA AND PENSION PLAN COMPLIANCE SCHEDULE 7.15    TAXES
SCHEDULE 9.2    DEBT SCHEDULE 9.3    LIENS

 

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This Credit and Guaranty Agreement, dated as of October 31, 2018, among the
financial institutions from time to time parties hereto (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), Bank of America, N.A., with an office at One Bryant Park, New York,
New York 10036, as the Agent, United Rentals, Inc., a Delaware corporation, with
offices at 100 First Stamford Place, Suite 700, Stamford, CT 06902 (“Holdings”),
United Rentals (North America), Inc., a Delaware corporation, with offices at
100 First Stamford Place, Suite 700, Stamford, CT 06902 (the “Borrower”), and
the Guarantors (as defined below) party hereto.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders provide $1,000,000,000
aggregate principal amount of Initial Term Loans for the purposes set forth
herein, and the Lenders are willing to do so on the terms and conditions set
forth herein; and

WHEREAS, Holdings and the Guarantors party hereto agree to guarantee the
Borrower’s obligations hereunder.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified below:

“ABL Agreement” means the Second Amended and Restated Credit Agreement, dated as
of March 31, 2015, among Holdings, the Borrower, each subsidiary of the Borrower
party thereto, the lenders from time to time party thereto, Bank of America,
N.A., as Agent, U.S. Swingline Lender and U.S. Letter of Credit Issuer, and Bank
of America, N.A. (acting through its Canada Branch), as Canadian Swingline
Lender and Canadian Letter of Credit Issuer (in each case as defined therein),
as amended, amended and restated, modified or supplemented from time to time.

“Acceleration” has the meaning specified in Section 11.1(d).

“Acceptable Intercreditor Agreement” means an intercreditor agreement containing
customary terms and conditions for comparable transactions, which shall be in
form and substance reasonably acceptable to the Agent; provided that (a) any
intercreditor agreement between the Agent and one or more representatives of
Persons (other than Holdings or any of its Subsidiaries) benefitting from a Lien
on any Collateral that is intended to be junior to the Agent’s Lien having terms
that are substantially consistent with, or not materially less favorable, taken
as a whole, to the Secured Parties than, the terms of the intercreditor
agreement, dated as of March 9, 2012, among Bank of America, as Credit Agreement
Agent (as defined therein), Wells Fargo Bank, National Association, as Notes
Trustee, Second Lien Collateral Agent and Second Lien Agent (as defined
therein), and the other parties thereto from time to time, including as of the
Closing Date, Bank of America, as Agent under this Agreement (as amended,
restated, modified or replaced in accordance with its terms) shall be deemed to
be reasonably acceptable to the Agent and (b) any intercreditor agreement
between the Agent and one or more representatives of Persons (other than
Holdings or any of its Subsidiaries) benefitting from a lien on any Collateral
that is intended to be pari passu to the Agent’s Lien having terms that are
substantially consistent with, or not materially less favorable, taken as a
whole, to the Secured Parties than, the terms of the Pari Passu Intercreditor
Agreement (modified as may be necessary to the extent the Discharge of the ABL
Obligations (as defined therein) shall have occurred), shall be deemed to be
reasonably acceptable to the Agent.



--------------------------------------------------------------------------------

“Additional Lender” means any Person that has agreed to provide Incremental Term
Loans pursuant to Section 2.2 or Refinancing Term Loans pursuant to Section 2.4,
whether or not such Person was a Lender hereunder immediately prior to such
time.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with such specified Person.

“Agent” means Bank of America, as the agent for the Lenders under this
Agreement, or any successor agent.

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Secured Parties, pursuant to this Agreement and the other Loan
Documents.

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
respective officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

“Aggregate Payments” has the meaning specified in Section 6.2.

“Agreement” means this Credit and Guaranty Agreement, as amended, amended and
restated, modified or supplemented from time to time.

“Agreement Date” means the date of this Agreement.

“All-In-Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, an
interest rate benchmark floor, or otherwise, in each case, incurred or payable
by the Borrower generally to all the lenders or holders of such Indebtedness;
provided that original issue discount and upfront fees shall be equated to
interest rate assuming a four-year (4-year) life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); provided, further, that “All-In-Yield” shall not include ticking
fees, unused line fees, amendment fees, arrangement fees, structuring fees,
commitment fees, underwriting fees and similar fees (regardless of whether paid,
in whole or in part, to any or all lenders or holders of such Indebtedness) or
other fees not paid generally to all lenders or holders of such Indebtedness.

“Applicable Entities” has the meaning specified in Section 15.18.

“Applicable Margin” means, with respect to Initial Term Loans that are LIBOR
Term Loans, 1.75% per annum and with respect to Initial Term Loans that are Base
Rate Term Loans, 0.75% per annum.

“Approved Fund” means any Person (other than a natural person or Disqualified
Lender) that is engaged in making, holding or investing in bank loans and
similar extensions of credit in its ordinary course of business and is
administered or managed by (a) a Lender, (b) an entity or an Affiliate of an
entity that administers or manages a Lender, or (c) an Affiliate or branch of a
Lender.

“Arrangers” means Bank of America, N.A., Wells Fargo Securities, LLC, The Bank
of Nova Scotia, Barclays Bank PLC, BMO Capital Markets Corp., Citigroup Global
Markets Inc., Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., Morgan
Stanley Senior Funding, Inc., MUFG Union Bank N.A., PNC Capital Markets LLC,
SunTrust Robinson Humphrey, Inc. and TD Securities (USA) LLC.

“Asset Disposition” means any sale, issuance, conveyance, transfer, lease or
other disposition (including a disposition to a Delaware Divided LLC pursuant to
a Delaware LLC Division) by an Obligor or any Restricted Subsidiary to any
Person other than an Obligor or a Restricted Subsidiary of:

(a) any Capital Stock of any Restricted Subsidiary (other than directors
qualifying shares or to the extent required by applicable law);

 

2



--------------------------------------------------------------------------------

(b) all or substantially all of the assets of any division or line of business
of an Obligor or any Restricted Subsidiary; or

(c) any other assets of an Obligor or any Restricted Subsidiary;

other than, in the case of clause (a), (b) or (c) above,

(i) sales, conveyances, transfers, leases or other dispositions of assets in the
ordinary course of business;

(ii) sales, conveyances, transfers, leases or other dispositions of obsolete,
surplus or worn-out property or property that is no longer necessary in the
business of the Borrower and its Subsidiaries;

(iii) sales, conveyances, transfers, leases or other dispositions of assets in
one or a series of related transactions for aggregate consideration of less than
the greater of (x) $460,000,000 and (y) 5.0% of Consolidated Net Tangible
Assets;

(iv) the lease, assignment, license, sublicense or sublease of any real or
personal property in the ordinary course of business;

(v) (x) a disposition that constitutes a Restricted Payment permitted by
Section 9.1 or an Investment, (y) a disposition governed by Section 9.4 (other
than the clauses thereof specifically referring to Asset Dispositions) and
(z) any sale, issuance, conveyance, transfer, lease or other disposition of
properties or assets in connection with a Securitization Transaction;

(vi) Like-Kind Exchanges in the ordinary course of business;

(vii) any disposition arising from foreclosure, condemnation or similar action
with respect to any property or other assets, or exercise of termination rights
under any lease, license, concession or agreement, or necessary or advisable (as
determined by the Borrower in good faith) in order to consummate any acquisition
of any Person, business or assets, or pursuant to buy/sell arrangements under
any joint venture or similar agreement or arrangement;

(viii) dispositions of cash and Cash Equivalents pursuant to any transaction
permitted under the Loan Documents;

(ix) any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

(x) the unwinding of any Hedge Agreement;

(xi) the sale, discount or forgiveness (with or without recourse, and on
customary or commercially reasonable terms) of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable for notes receivable;

(xii) a disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a person (other than an Obligor or a
Restricted Subsidiary) from which such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquires its business and assets (having
been newly formed in connection with such acquisition), entered into in
connection with such acquisition;

(xiii) the abandonment or other disposition of trademarks, copyrights, patents
or other intellectual property that are, in the good faith determination of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of Holdings and its Restricted Subsidiaries taken as a
whole; and

 

3



--------------------------------------------------------------------------------

(xiv) non-exclusive licenses, sublicenses or cross-licenses of intellectual
property or other general intangibles which do not materially interfere with the
business of Holdings or any of its Restricted Subsidiaries.

“Asset Disposition Required Percentage” means, with respect to Net Cash
Proceeds, (a) 100%, if the Senior Secured Indebtedness Leverage Ratio at the end
of the immediately preceding Fiscal Year exceeds 3.00:1.00, (b) 50%, if the
Senior Secured Indebtedness Leverage Ratio is less than or equal to 3.00:1.00,
but exceeds 2.00:1.00 and (c) 0%, if the Senior Secured Indebtedness Leverage
Ratio is less than or equal to 2.00:1.00.

“Assignee” has the meaning specified in Section 13.2(a).

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by one or more Lenders and Eligible Assignees (with the consent of any
party whose consent is required by Section 13.2(a)), and accepted by the Agent,
in substantially the form of Exhibit D or any other form approved by the Agent.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel engaged by the Agent
(limited to one primary counsel and not more than one local counsel for each
relevant jurisdiction (including relevant foreign jurisdictions)).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“BakerCorp Acquisition” means the acquisition of BakerCorp International
Holdings, Inc. as contemplated by the Agreement and Plan of Merger, dated as of
June 30, 2018, by and among Holdings, UR Merger Sub IV Corporation and BakerCorp
International Holdings, Inc., as amended from time to time.

“BakerCorp Transactions” means (a) the BakerCorp Acquisition and (b) any other
transactions contemplated in connection with the BakerCorp Acquisition and any
other financing transactions in connection with the BakerCorp Acquisition.

“Bank of America” means Bank of America, N.A., a national banking association,
or any successor entity thereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1⁄2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the LIBOR Rate, plus 1.0%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 5.7 hereof, then
the Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.

“Base Rate Term Loan” means any Term Loan during any period for which it bears
interest based on the Base Rate.

 

4



--------------------------------------------------------------------------------

“Basel III” means:

(a) the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

(b) the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
“Certification Regarding Beneficial Owners of Legal Entity Customers” published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BlueLine Acquisition” means the acquisition of Vander Holding Corporation
contemplated by the Agreement and Plan of Merger, dated as of September 10,
2018, by and among Holdings, UR Merger Sub V Corporation and Vander Holding
Corporation, as amended from time to time.

“BlueLine Transactions” means (a) the BlueLine Acquisition, (b) the issuance of
debt securities in connection with the BlueLine Acquisition and (c) any other
transactions contemplated in connection with the BlueLine Acquisition and any
other financing transactions in connection with the BlueLine Acquisition.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 8.2.

“Borrowing” means a borrowing hereunder consisting of Term Loans of one Type
made on the same day by Lenders to the Borrower and, in the case of LIBOR Term
Loans, having the same Interest Period.

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in New York, New York are required or permitted to be closed, and
(b) with respect to all notices, determinations, fundings and payments in
connection with the LIBOR Rate or LIBOR Term Loans, any day that is a Business
Day pursuant to clause (a) above and that is also a day on which trading in
Dollars is carried on by and between banks in the London interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any bank or of any corporation
controlling a bank.

“Capital Lease” means any lease of property by an Obligor or any of its
Subsidiaries which, in accordance with GAAP, should be reflected as a capital
lease on the balance sheet of the Consolidated Parties; provided that if GAAP
shall change after the Agreement Date so that any lease (whether existing or
entered into after the date hereof) that would not be classified as a capital
lease under GAAP as in effect as of the Agreement Date would be classified as a
capital lease, then such lease shall not be considered to be a capital lease for
purposes of this definition.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock or equity participations, and any rights (other
than debt securities convertible into capital stock), warrants or options
exchangeable for or convertible into such capital stock and, including, with
respect to partnerships, limited liability companies or business trusts,
ownership interests (whether general or limited) and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, such partnerships, limited
liability companies or business trusts.

“Cash Equivalents” means:

(a) direct obligations of the United States of America or Canada, or any agency
thereof, or obligations guaranteed or insured by the United States of America or
Canada, or any agency thereof, provided that such obligations mature within one
(1) year from the date of acquisition thereof;

(b) (i) certificates of deposit or time deposits maturing within one (1) year
from the date of acquisition, bankers’ acceptances, Eurodollar bank deposits, or
overnight bank deposits, in each case issued by, created by, or with (A) any
Lender or an Affiliate thereof or (B) any other bank or trust company organized
under the laws of the United States of America or any state thereof or Canada or
any province or territory thereof, in each such case, having, at the time of
acquisition thereof, capital and surplus aggregating at least $500,000,000 and
the commercial paper of the holding company of which is rated at least “A2” by
S&P or “P2” by Moody’s, and (ii) repurchase obligations for underlying
securities of the types described in clause (i) above entered into with any
financial institution meeting the qualifications specified in clause (i) above;

(c) commercial paper maturing not more than one (1) year from the date of
creation thereof or corporate demand notes, in each case given a rating of “A2”
or better by S&P or “P2” or better by Moody’s;

(d) (i) marketable direct obligations issued by any state of the United States
of America or the District of Columbia or any political subdivision of any such
state or any public instrumentality thereof, in each case maturing within one
(1) year after such date and having, at the time of the acquisition thereof, a
rating of at least “A1” from S&P or at least “P1” from Moody’s or
(ii) investments in short-term asset management accounts that are primarily
invested in investments of the type specified in clause (i); and

(e) any investment in (i) funds investing primarily in investments of the types
specified in clauses (a) through (d) above or (ii) money market funds complying
with the risk limiting conditions of Rule 2a-7 or any successor rule of the SEC
under the Investment Company Act of 1940, as amended.

“Change of Control” means, at any time and for any reason whatsoever:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more than
50.0% of the total Voting Stock of the Borrower or Holdings (other than, in the
case of the Borrower, Holdings or a Wholly-Owned Subsidiary of Holdings);

(b) the Borrower or Holdings consolidates with, or merges with or into, another
Person or sells, assigns, conveys, transfers, leases or otherwise disposes of
all or substantially all of its properties and assets as an entirety to any
Person (other than, (i) with respect to the Borrower, to Holdings, a
Wholly-Owned Subsidiary of Holdings or a Guarantor that is a Subsidiary of
Holdings and (ii) with respect to Holdings, to a Wholly-Owned Subsidiary of
Holdings, the Borrower or a Guarantor that is a

 

6



--------------------------------------------------------------------------------

Subsidiary of Holdings, or any Person that consolidates with, or merges with or
into, the Borrower or Holdings), in any such event pursuant to a transaction in
which the outstanding Voting Stock of the Borrower or Holdings is converted into
or exchanged for cash, securities or other property, other than any such
transaction involving a merger or consolidation where:

(i) the outstanding Voting Stock of the Borrower or Holdings is converted into
or exchanged for Voting Stock (other than Disqualified Stock) of the surviving
or transferee corporation; and

(ii) immediately after such transaction no “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), excluding Holdings or
any Wholly-Owned Subsidiary of Holdings, is the “beneficial owner” (as defined
in Rules 13d 3 and 13d 5 under the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50.0% of the total
Voting Stock of the surviving or transferee corporation; or

(c) the Borrower is liquidated or dissolved or adopts a plan of liquidation.

“Charter Documents” means, with respect to any Person, the certificate or
articles of incorporation or organization, by-laws or operating agreement, and
other organizational or governing documents of such Person.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Term Loans or Commitments with respect to a particular Class of Term Loans
or Commitments, (b) when used with respect to Commitments, refers to whether
such Commitments are Initial Term Loan Commitments, Incremental Term Commitments
or Refinancing Term Commitments, in each case, not designated part of another
existing Class and (c) when used with respect to Term Loans, refers to whether
such Term Loans, are Initial Term Loans, Incremental Term Loans, Extended Term
Loans or Refinancing Term Loans, in each case not designated part of another
existing Class. Commitments (and, in each case, the Term Loans made pursuant to
such Commitments) that have different terms and conditions shall be construed to
be in different Classes. Commitments (and, in each case, the Term Loans made
pursuant to such Commitments) that have the same terms and conditions shall be
construed to be in the same Class.

“Closing Date” means with respect to (a) the Initial Term Loans, the later of
the Agreement Date and the first date on which all of the applicable conditions
set forth in Section 10.1 have been fulfilled (or waived in writing by the Agent
and the Arrangers) and (b) any Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans, the Incremental Tranche Closing Date, Extension Date or
Refinancing Closing Date, as applicable.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Collateral” means all of the Borrower’s and Guarantors’ personal property from
time to time subject to the Agent’s Liens securing payment or performance of any
Obligations pursuant to the Security Documents, other than Excluded Assets (as
defined in the Security Agreement).

“Commitment” means the Initial Term Loan Commitment, the Incremental Term
Commitment or the Refinancing Term Commitment of a Lender, and “Commitments”
means such commitments of all Lenders.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Current Liabilities” means, as of the date of determination, the
aggregate amount of liabilities of the Consolidated Parties which may properly
be classified as current liabilities (including taxes accrued as estimated), on
a consolidated basis, after eliminating:

(a) all intercompany items between any Consolidated Parties; and

 

7



--------------------------------------------------------------------------------

(b) all current maturities of long-term Indebtedness, all as determined in
accordance with GAAP consistently applied.

“Consolidated EBITDA” means, for any period:

(a) the sum of, without duplication, the amounts for such period, taken as a
single accounting period, of:

(i) Consolidated Net Income;

(ii) Consolidated Non-cash Charges;

(iii) Consolidated Interest Expense;

(iv) Consolidated Income Tax Expense;

(v) any fees, expenses or charges related to the Transactions, the RSC Merger
Transactions, the National Pump Transactions, the NES Transactions, the Neff
Transactions, the BakerCorp Transactions, or any issuance of Capital Stock,
Investment, merger, acquisition, disposition, consolidation, recapitalization or
the incurrence or repayment of Indebtedness (including any refinancing or
amendment of any of the foregoing) (whether or not consummated or incurred);

(vi) the amount of any restructuring charges or reserves (which shall include
retention, severance, systems establishment cost, excess pension charges,
contract termination costs, including future lease commitments, costs related to
start up, closure, relocation or consolidation of facilities, costs to relocate
employees, consulting fees, one time information technology costs, one time
branding costs and losses on the sale of excess fleet from closures); provided,
however, that the aggregate amount of such charges or reserves added to
Consolidated EBITDA for any period pursuant to this clause (vi) (when taken
together with any amounts added pursuant to clause (vii) below) shall not exceed
twenty percent (20.0%) of Consolidated EBITDA for such period; and

(vii) the amount of net cost savings and synergies projected by the Borrower in
good faith to be realized (which shall be calculated on a pro forma basis as
though such cost savings or synergies had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (A) such cost savings or synergies are reasonably
identifiable and supportable, (B) such actions have been taken or are to be
taken within twenty-four (24) months after the date of determination to take
such action and (C) the aggregate amount of any cost savings and synergies added
pursuant to this clause (vii) (when taken together with any amounts added
pursuant to clause (vi) above) shall not exceed twenty percent (20.0%) of
Consolidated EBITDA for such period, less

(b) (1) non-cash items increasing Consolidated Net Income and (2) all cash
payments during such period relating to non-cash charges that were added back in
determining Consolidated EBITDA for the most recent period of four
(4) consecutive Fiscal Quarters.

“Consolidated Income Tax Expense” means, for any period, the provision for
federal, state, local and foreign taxes (whether or not paid, estimated or
accrued) based on income, profits or capitalization of the Consolidated Parties
for such period as determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of:

(a) the interest expense, net of any interest income, of the Consolidated
Parties for such period as determined on a consolidated basis in accordance with
GAAP, including:

 

8



--------------------------------------------------------------------------------

(i) any amortization of debt discount;

(ii) the net payments made or received under interest rate Hedge Agreements
(including any amortization of discounts);

(iii) the interest portion of any deferred payment obligation;

(iv) all commissions, discounts and other fees and charges owed with respect to
letters of credit, bankers’ acceptance financing or similar facilities; and

(v) all accrued interest; plus

(b) the interest component of Capital Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by the Consolidated Parties during such period
as determined on a consolidated basis in accordance with GAAP, less

(c) to the extent otherwise included in such interest expense referred to in
clause (a) above, the amortization or write-off of financing costs, commissions,
fees and expenses.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Consolidated Parties determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein), without duplication:

(i) any extraordinary, unusual or non-recurring gain, loss, expense or charge
(including fees, expenses and charges associated with the RSC Merger
Transactions, the National Pump Transactions, the NES Transactions, the Neff
Transactions, the BakerCorp Transactions, the BlueLine Transactions or any
merger, acquisition, disposition or consolidation after the Agreement Date);

(ii) (A) the portion of net income of the Consolidated Parties allocable to
minority interests in unconsolidated Persons or to Investments in Unrestricted
Subsidiaries to the extent that cash dividends or distributions have not
actually been received by the Consolidated Parties and (B) the portion of net
loss of the Consolidated Parties allocable to minority interests in
unconsolidated Persons or to Investments in Unrestricted Subsidiaries shall be
included to the extent of the aggregate investment of the Consolidated Parties
in such Person;

(iii) gains or losses in respect of any sales or other dispositions of assets
outside the ordinary course of business by any Consolidated Party (net of fees
and expenses relating to the transaction giving rise thereto), on an after-tax
basis;

(iv) the net income of any Consolidated Party to the extent that the declaration
of dividends or similar distributions by that Consolidated Party of that income
is not at the time permitted, directly or indirectly, by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulations applicable to that Consolidated Party or its
stockholders (other than (x) restrictions that have been waived or otherwise
released, (y) restrictions pursuant to this Agreement and (z) restrictions in
effect on the Agreement Date with respect to a Consolidated Party and other
restrictions with respect to such Consolidated Party that taken as a whole are
not materially less favorable to the Lenders than such restrictions in effect on
the Agreement Date);

(v) any gain or loss realized as a result of the cumulative effect of a change
in accounting principles;

(vi) the write-off of any issuance costs incurred by the Borrower in connection
with the refinancing or repayment of any Indebtedness;

 

9



--------------------------------------------------------------------------------

(vii) any net after-tax gain (or loss) attributable to the early repurchase,
extinguishment or conversion of Indebtedness, obligations under Hedge Agreements
or other derivative instruments (including any premiums paid);

(viii) any non-cash income (or loss) related to the recording of the fair market
value of any obligations under Hedge Agreements;

(ix) any unrealized gains or losses in respect of any foreign exchange contract,
currency swap agreement or other similar agreement with respect to currency
values;

(x) any non-cash compensation deduction as a result of any grant of stock or
stock-related instruments to employees, officers, directors or members of
management and any cash charges associated with the rollover, acceleration or
payout on stock or stock-related instruments by management of Holdings, the
Borrower or any of their Subsidiaries in connection with the RSC Merger
Transactions, the National Pump Transactions, the NES Transactions, the Neff
Transactions, the BakerCorp Transactions, the BlueLine Transactions or any other
merger, acquisition, disposition or consolidation;

(xi) any income (or loss) from discontinued operations;

(xii) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of any Person denominated in a
currency other than the functional currency of such Person;

(xiii) to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (a) not denied by the applicable carrier in writing
within one-hundred eighty (180) days and (b) in fact reimbursed within
three-hundred sixty-five (365) days of the date of such evidence (with a
deduction for any amount so added back to the extent not so reimbursed within
three-hundred sixty five (365) days), expenses with respect to liability or
casualty events or business interruption; provided that, to the extent included
in Consolidated Net Income in a future period, reimbursements with respect to
expenses excluded from the calculation of Consolidated Net Income pursuant to
this clause (xiii) shall be excluded from Consolidated Net Income in such period
up to the amount of such excluded expenses;

(xiv) any non-cash charge, expense or other impact attributable to application
of the purchase method of accounting (including the total amount of depreciation
and amortization, cost of sales or other non-cash expense resulting from the
write-up of assets to the extent resulting from such purchase accounting
adjustments);

(xv) any goodwill or other intangible asset impairment charge;

(xvi) effects of fair value adjustments in the merchandise inventory, property
and equipment, goodwill, intangible assets, deferred revenue, deferred rent and
debt line items in such Person’s consolidated financial statements pursuant to
GAAP resulting from the application of acquisition accounting in relation to the
RSC Merger Transactions, the National Pump Transactions, the NES Transactions,
the Neff Transactions, the BakerCorp Transactions, the BlueLine Transactions or
any consummated acquisition and the amortization or write-off or removal of
revenue otherwise recognizable of any amounts thereof, net of taxes, shall be
excluded or added back in the case of lost revenue;

(xvii) the amount of loss on sale of assets to a Subsidiary in connection with a
Securitization Transaction; and

 

10



--------------------------------------------------------------------------------

(xviii) accruals and reserves established within twelve (12) months after
(a) the consummation of the RSC Merger Transactions that were established as a
result of the RSC Merger Transactions, (b) the consummation of the National Pump
Transactions that are established as a result of the National Pump Transactions,
(c) the consummation of the NES Transactions that are established as a result of
the NES Transactions, (d) the consummation of the Neff Transactions that are
established as a result of the Neff Transactions, (e) the consummation of the
BakerCorp Transactions that are established as a result of the BakerCorp
Transactions, (f) the consummation of the BlueLine Transactions that are
established as a result of the BlueLine Transactions and (g) the closing of any
acquisition or investment required to be established as a result of such
acquisition or investment in accordance with GAAP, or changes as a result of
adoption or modification of accounting policies.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
total amount of assets (less the sum of goodwill and other intangibles, net)
which would appear on a consolidated balance sheet of the Consolidated Parties,
determined on a consolidated basis in accordance with GAAP, on a pro forma
basis, and after deducting therefrom Consolidated Current Liabilities and, to
the extent otherwise included, the amounts of:

(a) minority interests in consolidated Subsidiaries held by Persons other than a
Consolidated Party;

(b) treasury stock;

(c) cash set apart and held in a sinking or other analogous fund established for
the purpose of redemption or other retirement of Capital Stock to the extent
such obligation is not reflected in Consolidated Current Liabilities; and

(d) Investments in and assets of Unrestricted Subsidiaries.

“Consolidated Non-cash Charges” means, for any period, the aggregate
depreciation, amortization (including amortization of goodwill and other
intangibles) and other non-cash expenses of the Consolidated Parties reducing
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP (excluding any such charges constituting an extraordinary
item or loss).

“Consolidated Parties” means Holdings and each of its Restricted Subsidiaries
whose financial statements are consolidated with Holdings’ financial statements
in accordance with GAAP.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls, or any
constituent of any such substance or waste, or any other substance or material
regulated under Environmental Law.

“Continuation/Conversion Date” means the date on which a Term Loan is converted
into or continued as a LIBOR Term Loan.

“Control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through ownership of voting securities, by contract or otherwise; and
the terms “Controlling” and “Controlled” have meanings correlative to the
foregoing.

“Credit Facility” means one or more debt facilities or agreements, commercial
paper facilities, securities purchase agreements, indentures or similar
agreements, in each case, with banks or other institutional lenders or investors
providing for, or acting as underwriters of, revolving loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables), notes, debentures, letters of credit or the issuance and sale of
securities including any related notes, guarantees, collateral documents,
instruments and agreements executed in connection therewith and in each case, as
amended, extended, renewed, restated, supplemented or otherwise modified (in
whole or in part, and

 

11



--------------------------------------------------------------------------------

without limitation as to amount, terms, conditions, covenants and other
provisions) from time to time, and any agreements, indentures or other
instruments (and related documents) governing any form of Indebtedness incurred
to refinance or replace, in whole or in part, the borrowings and commitments at
any time outstanding or permitted to be outstanding under such facility or
agreement or successor facility or agreement whether by the same or any other
lender or holder of Indebtedness or group of lenders or holders of Indebtedness
and whether the same obligor or different obligors.

“Cumulative Credit” means:

(a) 50.0% of the Consolidated Net Income of the Borrower accrued during the
period (treated as one accounting period) from January 1, 2012 to the end of the
Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of the relevant Restricted Payment (or, if
such aggregate cumulative Consolidated Net Income of the Borrower for such
period shall be a deficit, minus 100% of such deficit);

(b) the aggregate net cash proceeds and the Fair Market Value of property or
assets received by the Borrower as capital contributions to the Borrower after
March 9, 2012 or from the issuance or sale of Capital Stock (excluding
Disqualified Stock of the Borrower) of the Borrower to any Person (other than an
issuance or sale to a Subsidiary of the Borrower and other than an issuance or
sale to an employee stock ownership plan or to a trust established by the
Borrower or any of its Subsidiaries for the benefit of their employees) after
March 9, 2012;

(c) the aggregate net cash proceeds received by the Borrower from any Person
(other than a Subsidiary of the Borrower) upon the exercise of any options,
warrants or rights to purchase shares of Capital Stock (other than Disqualified
Stock) of the Borrower; and

(d) the aggregate net cash proceeds and the Fair Market Value of property or
assets received after March 9, 2012 by the Borrower or any Restricted Subsidiary
from any Person (other than a Subsidiary of the Borrower) for Indebtedness that
has been converted or exchanged into or for Capital Stock (other than
Disqualified Stock) of the Borrower or Holdings (to the extent such Indebtedness
was originally sold by the Borrower for cash), plus the aggregate amount of cash
and the Fair Market Value of any property received by the Borrower or any
Restricted Subsidiary (other than from a Subsidiary of the Borrower) in
connection with such conversion or exchange.

For purposes of calculating the amount of Cumulative Credit, such amount shall
be reduced by Restricted Payments made pursuant to clauses (b), (l), (m) and
(n) of Section 9.1.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent
(2.00%) per annum. Each Default Rate shall be adjusted simultaneously with any
change in the applicable Interest Rate.

“Defaulting Lender” means any Lender that (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Term Loans, within
one (1) Business Day of the date required to be funded by it hereunder, unless,
with respect to the funding of any Term Loan, such Lender notifies the Agent and
the Borrower in writing that such failure is the result of such Lender’s good
faith determination that one or more conditions precedent to funding of such
Term Loan has not been satisfied (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing),
(b) has notified the Borrower or the Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by the Agent or the Borrower, to confirm in a manner satisfactory
to the Agent or the Borrower, as the case may be, that it will comply with its
funding obligations (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such

 

12



--------------------------------------------------------------------------------

confirmation in writing by the Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that (i) has become the subject of a
proceeding under the Bankruptcy Code or under any other state, federal or other
applicable jurisdictional bankruptcy or insolvency act or law, now or hereafter
existing, (ii) has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) has taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, (iv) is being subject to a
forced liquidation or any Person that directly or indirectly controls such
Lender is being subject to a forced liquidation, (v) is making a general
assignment for the benefit of creditors or otherwise being adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Lender or its assets to be, insolvent or bankrupt or subject to a resolution
regime, or (vi) becomes the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of the Restricted Subsidiaries in
connection with an Asset Disposition as determined in good faith by the
Borrower.

“Designation Date” has the meaning specified in Section 2.3(g).

“Disqualified Lender” means (i) any competitor of Holdings or any of its
Subsidiaries, identified in writing by the Borrower to the Agent from time to
time, (ii) such other Persons identified in writing by the Borrower to the Agent
on or prior to the date hereof and (iii) in the case of any Person under
clauses (i) and (ii), any of its Affiliates (other than any bona fide debt
funds) that are either (x) readily identifiable or (y) identified in writing to
the Agent by the Borrower from time to time. The Agent shall provide a current
list of Disqualified Lenders under clauses (i) and (ii) and, to the extent
identified in writing to the Agent by the Borrower, clause (iii) to any Lender
(other than a Disqualified Lender) upon written request for such list from such
Lender.

“Disqualified Stock” means that portion of any Capital Stock which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event (other than an event which would constitute a Change of Control or as a
result of a sale of assets), matures (excluding any maturity as the result of an
optional redemption by the issuer thereof) or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the sole
option of the holder thereof (except, in each case, upon the occurrence of a
Change of Control or as a result of a sale of assets) on or prior to the six
(6)-month anniversary of the latest Maturity Date with respect to any of the
Obligations then applicable hereunder at the date of issuance of such
Disqualified Stock.

“Dollar” and “$” means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under this Agreement shall be made in
Dollars.

“Domestic Subsidiary” means any Subsidiary of Holdings other than a Foreign
Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

13



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a commercial bank, commercial finance company,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or buys commercial loans in the ordinary
course of business; (b) any Lender listed on the signature page of this
Agreement; (c) any Affiliate of any Lender; (d) any Approved Fund; and (e) any
other Person reasonably acceptable to the Agent; provided that, in any event,
“Eligible Assignee” shall not include (i) any natural Person, (ii) any
Disqualified Lender (other than any Disqualified Lender otherwise agreed to by
the Borrower in a writing delivered to the Agent) or (iii) any Defaulting
Lender.

“Environmental Laws” means all federal, state, provincial or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, enforceable requirements, judgments,
injunctions, licenses, authorizations, consents, registrations, approvals,
permits of, and agreements with, any Governmental Authority, in each case in
connection with environmental, including Releases of or exposure to
Contaminants.

“Equipment Securitization Transaction” means any sale, assignment, pledge or
other transfer (a) by the Borrower or any Subsidiary of the Borrower of rental
fleet equipment, (b) by any ES Special Purpose Vehicle of leases or rental
agreements between the Borrower and/or any Subsidiary of the Borrower, as
lessee, on the one hand, and such ES Special Purpose Vehicle, as lessor, on the
other hand, relating to such rental fleet equipment and lease receivables
arising under such leases and rental agreements and (c) by the Borrower or any
Subsidiary of the Borrower of any interest in any of the foregoing, together in
each case with (i) any and all proceeds thereof (including all collections
relating thereto, all payments and other rights under insurance policies or
warranties relating thereto, all disposition proceeds received upon a sale
thereof, and all rights under manufacturers’ repurchase programs or guaranteed
depreciation programs relating thereto), (ii) any collection or deposit account
relating thereto and (iii) any collateral, guarantees, credit enhancement or
other property or claims supporting or securing payment on, or otherwise
relating to, any such leases, rental agreements or lease receivables.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time and any final regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) any failure by a Pension Plan to satisfy the minimum funding standard
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan, in each case whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to a
Pension Plan; (d) a determination that a Pension Plan is in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) a
withdrawal by the Borrower or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (f) a complete
or partial withdrawal by the Borrower or ERISA Affiliate from a Multi-employer
Plan; (g) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multi-employer Plan; (h) the occurrence of an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multi-employer Plan; (i) the Borrower or any of its Subsidiaries engaging in
a non-exempt “prohibited transaction” with respect to which the Borrower or any
of its Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code), or with respect to which the Borrower or any such
Subsidiary could otherwise be liable; or (j) the imposition of any material
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or ERISA Affiliate.

 

14



--------------------------------------------------------------------------------

“ES Special Purpose Vehicle” means a trust, bankruptcy remote entity or other
special purpose entity which is a Subsidiary of the Borrower or Holdings (or, if
not a Subsidiary of the Borrower or Holdings, the common equity of which is
wholly owned, directly or indirectly, by the Borrower or Holdings) and which is
formed for the purpose of, and engages in no material business other than,
acting as a lessor, issuer or depositor in an Equipment Securitization
Transaction (and, in connection therewith, owning the rental fleet equipment,
leases, rental agreements, lease receivables, rights to payment and other
interests, rights and assets described in the definition of Equipment
Securitization Transaction, and pledging or transferring any of the foregoing or
interests therein).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 11.1.

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder, as amended.

“Excluded Amounts” has the meaning specified in Section 4.2(b).

“Excluded Incremental Term Loans” has the meaning specified in
Section 2.2(d)(ii).

“Excluded Subsidiary” means any (a) Foreign Subsidiary, (b) Unrestricted
Subsidiary, (c) Immaterial Subsidiary, (d) Domestic Subsidiary that, at the time
such Subsidiary becomes a Restricted Subsidiary (and for so long as such
restriction or any replacement or renewal thereof is in effect), is prohibited
by any applicable contractual obligation or Requirement of Law from guaranteeing
or granting Liens to secure the Obligations hereunder or if guaranteeing or
granting Liens to secure the Obligations hereunder would require governmental
(including regulatory) consent, approval, license or authorization unless such
consent, approval, license or authorization has been received, (e) joint venture
or Subsidiary that is not a Wholly-Owned Subsidiary, (f) Subsidiary formed
solely for the purpose of merging or amalgamating with another Person in
connection with an acquisition or other Investment by the Borrower or another
Obligor, or (g) Domestic Subsidiary with respect to which, in the reasonable
judgment of the Agent (or, in the case of adverse tax consequences, the
Borrower) (confirmed in writing by notice to the Borrower or the Agent, as
applicable), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee of the Obligations hereunder shall be
excessive in view of the benefits to be obtained by the Lenders therefrom;
provided that any Subsidiary that fails to meet the requirement in clause (c) as
of the last day of the most recent four (4) consecutive Fiscal Quarters for
which consolidated financial statements of the Consolidated Parties are
available shall continue to be deemed an Excluded Subsidiary hereunder until the
date that is sixty (60) days following the date on which such financial
statements were required to be delivered pursuant to Section 8.2 with respect to
such period; provided, further, that in no event shall the Borrower be an
Excluded Subsidiary; provided, further, that for so long as the ABL Agreement is
in effect, any Domestic Subsidiary that guarantees any borrowings under the ABL
Agreement shall not be considered to be an Excluded Subsidiary for purposes of
this Agreement, for so long as such guarantee is in effect.

“Excluded Taxes” means, in the case of each Lender and the Agent and each other
recipient of any payment to be made on account of the Obligations, (a) Taxes
(including income Taxes, capital or franchise Taxes or other Taxes on net
income) as are imposed on or measured by the Agent’s, such Lender’s or such
recipient’s overall net income or capital in the jurisdiction (whether federal,
state or local and including any political subdivision thereof) under the laws
of which the Agent or such Lender or such recipient, as the case may be, is
organized or maintains a lending office from which the Term Loans are made or
does business, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction in respect of which
the applicable recipient, as the case may be, is subject to income or franchise
Taxes imposed on (or measured by) its net income, (c) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes that are Other Connection Taxes, (d) in the case of a Lender, U.S.
federal withholding Tax that is imposed on amounts payable to or for the account
of a Lender with respect to an applicable interest in an Obligation

 

15



--------------------------------------------------------------------------------

pursuant to a law in effect on the date on which (i) such Lender acquires an
interest in such Obligation (other than pursuant to any assignment request by
the Borrower under Section 5.9 or Section 13.1(b)) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 5.1, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (e) any
withholding Tax that is attributable to a Lender’s failure to comply with
Section 5.1(f), and (f) any U.S. federal withholding Tax imposed under FATCA.

“Existing Tranche” has the meaning specified in Section 2.3(a).

“Extended Term Loans” has the meaning specified in Section 2.3(a).

“Extending Lender” has the meaning specified in Section 2.3(b).

“Extension Amendment” has the meaning specified in Section 2.3(d).

“Extension Date” has the meaning specified in Section 2.3(e).

“Extension Election” has the meaning specified in Section 2.3(b).

“Extension Request” has the meaning specified in Section 2.3(a).

“Fair Market Value” means, with respect to any asset, the fair market value of
such asset as determined by the Board of Directors of the Borrower in good
faith, whose determination shall be conclusive and, in the case of assets with a
Fair Market Value in excess of $500,000,000, evidenced by a resolution of the
Board of Directors of the Borrower.

“Fair Share” has the meaning specified in Section 6.2.

“Fair Share Contribution Amount” has the meaning specified in Section 6.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version if substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, modified,
and supplemented thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to (a) the
weighted average of interest rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or on the preceding Business
Day, if such day is not a Business Day), as published by the Federal Reserve
Bank of New York on the next Business Day; or (b) if no such rate is published
on the next Business Day, the average rate (rounded upward to the next 1/100 of
1%) charged to Bank of America on such day on such transactions, as determined
by the Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letter” means one or more fee or engagement letters among Bank of America,
N.A. and/or an Arranger, the Borrower and Holdings, with respect to the payment
of certain fees in connection with this Agreement.

 

16



--------------------------------------------------------------------------------

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 7.5 and 8.2.

“Fiscal Quarter” means the period commencing on January 1 in any Fiscal Year and
ending on the next succeeding March 31, the period commencing on April 1 in any
Fiscal Year and ending on the next succeeding June 30, the period commencing on
July 1 in any Fiscal Year and ending on the next succeeding September 30, or the
period commencing on October 1 in any Fiscal Year and ending on the next
succeeding December 31, as the context may require.

“Fiscal Year” means Holdings’, the Borrower’s, the Guarantors’ and their
Subsidiaries’ fiscal year for financial accounting purposes. As of the Agreement
Date, the current Fiscal Year of Holdings, the Obligors and their Subsidiaries
will end on December 31, 2018.

“Fixed Charge Coverage Ratio” means the ratio of:

(a) Consolidated EBITDA for the most recent period of four (4) consecutive
Fiscal Quarters for which financial information in respect thereof is available,
to

(b) the sum, without duplication, of (i) Consolidated Interest Expense for such
period paid or payable in cash, plus (ii) the aggregate amount of dividends and
other distributions paid in cash during such period in respect of Disqualified
Stock by the Consolidated Parties on a consolidated basis.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of Holdings that is formed under the
laws of a jurisdiction other than a State of the United States or the District
of Columbia.

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary the primary
assets of which consist of Capital Stock in (i) one or more Foreign Subsidiaries
or (ii) one or more Foreign Subsidiary Holding Companies.

“Full Payment” or “Full Payment of the Obligations” means (a) the payment in
full in cash or immediately available funds (except for contingent indemnities
and cost and reimbursement obligations, in each case, to the extent no claim has
been made) of all Obligations then outstanding, if any and (b) the termination
or expiration of all Commitments and any Refinancing Term Commitments.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Guarantor” has the meaning specified in Section 6.2.

“Funding Notice” means a notice substantially in the form of Exhibit A.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession,
subject to Section 1.2(b).

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

17



--------------------------------------------------------------------------------

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.

“Guaranteed Obligation” has the meaning specified in Section 6.1.

“Guarantors” means (a) Holdings, (b) each Domestic Subsidiary, whether now
existing or hereafter created or acquired (other than any Subsidiary that is an
Excluded Subsidiary, Foreign Subsidiary Holding Company or Subsidiary of a
Foreign Subsidiary, unless the Borrower otherwise determines), and (c) each
other Person who guarantees payment or performance in whole or in part of the
Obligations. The Guarantors as of the Agreement Date are set forth on
Schedule 1.2 under the heading “Guarantors.”

“Guaranty” means the guaranty made by the Guarantors in favor of the Agent, the
Lenders and the other holders of Obligations pursuant to ARTICLE VI.

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Obligor’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Immaterial Subsidiary” means any Subsidiary of Holdings (a) that is designated,
from time to time, as an “Immaterial Subsidiary” under the ABL Agreement, as
such term is defined therein or (b) that, as of the last day of the Fiscal
Quarter of Holdings most recently ended for which financial information in
respect thereof is available, (i) did not have assets with a value in excess of
2.5% of the total assets of Holdings and its Subsidiaries as at such date and
(ii) did not have total revenues in excess of 2.5% of the total revenues of
Holdings and its Subsidiaries for the four (4) consecutive Fiscal Quarter period
then ended. Any determination of whether a Subsidiary shall cease to qualify as
an Immaterial Subsidiary shall be made on the date of the delivery of the
Compliance Certificate pursuant to Section 8.2(c). To the extent a Subsidiary
ceases to be an Immaterial Subsidiary in connection with such determination, the
Borrower shall have thirty (30) days (or such longer period that may be
permitted under the ABL Agreement or to which the Agent may reasonably agree)
from the date of delivery of such Compliance Certificate to cause such
Subsidiary to comply with the requirements of Section 8.14 to the extent
applicable. Each Immaterial Subsidiary as of the Closing Date shall be set forth
in Schedule 1.3.

“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of the Borrower or Holdings and the accretion of original
issue discount or liquidation preference.

“Incremental Term Amendment” has the meaning specified in Section 2.2(f).

“Incremental Term Commitments” has the meaning specified in Section 2.2(a).

“Incremental Term Lender” has the meaning specified in Section 2.2(a).

“Incremental Term Loan” has the meaning specified in Section 2.2(b).

“Incremental Tranche Closing Date” has the meaning specified in Section 2.2(b).

“Indebtedness” means, without duplication, (a) all indebtedness for borrowed
money or the deferred purchase price of property, excluding trade payables and
the endorsement of checks and other similar instruments in the ordinary course
of business; (b) all obligations and liabilities of any other Person secured by
any Lien on an

 

18



--------------------------------------------------------------------------------

Obligor’s or any of its Subsidiaries’ property, even if such Obligor or
Subsidiary shall not have assumed or become liable for the payment thereof (the
amount of such obligation being deemed to be the lesser of the value of such
property (as determined in good faith by the Borrower) or the amount of the
obligation so secured); (c) all obligations or liabilities created or arising
under any Capital Lease; (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even if the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property), but excluding trade accounts payable arising in the ordinary
course of business; (e) all obligations of such Person for the reimbursement of
any obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (f) all net obligations of such Person in respect of Hedge
Agreements; and (g) all obligations and liabilities under Guarantees in respect
of obligations of the type described in any of clauses (a) through (f) above.

“Indemnified Liabilities” has the meaning specified in Section 15.10.

“Indemnified Person” has the meaning specified in Section 15.10.

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

“Initial Term Loans” means, collectively all Term Loans made pursuant to
Section 2.1.

“Initial Term Loan Commitments” means the Commitments of each Lender, as
specified in Schedule 1.1 to make Term Loans pursuant to Section 2.1.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, dated as of the Agreement Date, among the applicable
Obligors for the benefit of the Secured Parties, as amended, amended and
restated, modified or supplemented from time to time.

“Interest Payment Date” means with respect to (a) any LIBOR Term Loans, the
Termination Date and the last day of each Interest Period applicable to such
Term Loan and, with respect to each Interest Period of more than three
(3) months, each three (3) month anniversary of the commencement of such
Interest Period for such LIBOR Term Loan and (b) any Base Rate Term Loan, the
Termination Date and the last Business Day of each March, June, September and
December of each year.

“Interest Period” means, as to any LIBOR Term Loan, the period commencing on the
Funding Date of such Term Loan or on the Continuation/Conversion Date on which
the Term Loan is converted into or continued as a LIBOR Term Loan, and ending on
the date seven (7) days (if made available by the Agent in its reasonable
discretion and otherwise available from all the Lenders making or holding such
Term Loan as determined by such Lenders in good faith) or one (1), two (2),
three (3) or six (6) months thereafter or (if available from all the Lenders
making or holding such Term Loan as determined by such Lenders in good faith)
twelve (12) months thereafter, as selected by the Borrower in its Funding Notice
or Notice of Continuation/Conversion, provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period that is not seven (7) days pertaining to a LIBOR Term
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1.

 

19



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, (a) any loan or other extension
of credit (including a guarantee) or capital contribution to any other Person
(by means of any transfer of cash or other property or any payment for property
or services for consideration of Indebtedness or Capital Stock of any other
Person), other than in connection with leases of equipment or leases or sales of
inventory on credit in the ordinary course of business or (b) any purchase or
acquisition by such Person of any Capital Stock, bonds, notes, debentures or
other securities or evidences of indebtedness issued by any other Person,
excluding the acquisition of inventory, supplies, equipment and other assets
used or consumed in the ordinary course of business of such Person and capital
expenditures. The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced (at the Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment.

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Joinder Agreement to the Existing Intercreditor Agreement” means that certain
joinder agreement, dated as of the Closing Date, by and among Bank of America,
as Credit Agreement Agent (as defined therein), Wells Fargo Bank, National
Association, as Notes Trustee, Second Lien Collateral Agent and Second Lien
Agent (as defined therein), and Bank of America, as the Agent under this
Agreement.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LCA Election” has the meaning specified in Section 1.3(m).

“LCA Test Date” has the meaning specified in Section 1.3(m).

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
to this Agreement.

“LIBOR” has the meaning specified in the definition of “LIBOR Rate”.

“LIBOR Rate” means (a) for any Interest Period with respect to a LIBOR Term
Loan, the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period (“LIBOR”) as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period and (b) for any
interest calculation with respect to a Base Rate Term Loan on any date, the rate
per annum equal to LIBOR, at or about 11:00 a.m., London time, determined two
Business Days prior to such date for Dollar deposits with a term of one month
commencing that day; provided, that if the LIBOR Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Agent (in its reasonable discretion) designates to determine LIBOR (or such
other commercially available source providing such quotations as may be
designated by the Agent from time to time in its reasonable discretion).

“LIBOR Successor Rate” has the meaning specified in Section 5.7.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the

 

20



--------------------------------------------------------------------------------

Agent in a manner substantially consistent with market practice (or, if the
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Agent determines in consultation with the Borrower).

“LIBOR Term Loan” means a Term Loan during any period in which it bears interest
based on the LIBOR Rate.

“Lien” means any mortgage, charge, pledge, lien (statutory or other), security
interest, hypothecation, assignment for security, claim, or preference or
priority or other encumbrance upon or with respect to any property of any kind.
A Person shall be deemed to own subject to a Lien any property which such Person
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.

“Like-Kind Exchange” means a substantially contemporaneous exchange or swap,
including transactions covered by Section 1031 of the Code, of property or
assets (“Relinquished Property”) for property or assets with comparable or
greater Fair Market Value or usefulness to the business of Holdings and its
Subsidiaries (“Replacement Property”); provided that (a) the disposition of the
Relinquished Property is permitted under the terms of this Agreement, (b) the
transaction is entered into in the normal course of business, (c) the applicable
“exchange agreement” reflects arm’s-length terms with a Qualified Intermediary
who is not an Affiliate of Holdings and otherwise contains customary terms and
(d) all net proceeds thereof are deposited in one or more Like-Kind Exchange
Accounts.

“Like-Kind Exchange Account” means any account established jointly with a
Qualified Intermediary pursuant to and solely for the purposes of facilitating
any Like-Kind Exchange, the amounts on deposit in which shall be limited to
proceeds realized from the disposition of Relinquished Property in connection
with a Like-Kind Exchange.

“Limited Condition Acquisition” means any acquisition of any assets, business or
Person permitted by this Agreement, the consummation of which is not conditioned
on the availability of, or on obtaining, third party financing.

“Loan Documents” means this Agreement, the Security Documents, the Fee Letters,
any Acceptable Intercreditor Agreement or any other intercreditor agreement
entered into by the Agent at any time in connection with this Agreement or any
Security Document, any promissory note evidencing any Obligations, and any other
agreements, instruments, and documents to which one or more Obligors is a party
that, for any such other agreement, instrument or document entered into after
the Closing Date, expressly states that it is to be treated as a “Loan Document”
hereunder.

“Market Disruption Event” has the meaning specified in Section 5.5(b).

“Material Adverse Effect” means a material adverse effect on (i) the business or
financial condition of Holdings and its Restricted Subsidiaries, taken as a
whole, (ii) the ability of Holdings, the Borrower and the other Obligors (taken
as a whole) to perform their payment obligations under this Agreement or any
other Loan Document or (iii) the rights and remedies of the Agent and the
Lenders under this Agreement or any other Loan Document.

“Maturity Date” means (a), with respect to the Initial Term Loans, the seventh
(7th) anniversary of the Closing Date and (b), with respect to any Incremental
Term Loans, Extended Term Loans or Refinancing Term Loans, the date specified in
the respective Incremental Term Amendment, Extension Amendment or Refinancing
Amendment, as applicable.

“Maximum Rate” has the meaning specified in Section 3.3.

“Minimum Extension Condition” has the meaning specified in Section 2.3(h).

 

21



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by the Borrower or any
ERISA Affiliate.

“National Pump Acquisition” means the acquisition of assets contemplated by the
Asset Purchase Agreement, effective as of March 7, 2014, by and among the
Borrower, United Rentals of Canada, Inc., a corporation amalgamated under the
laws of the Province of Ontario, LD Services, LLC, National Pump & Compressor
Ltd., Canadian Pump & Compressor, Ltd., Gulfco Industrial Equipment, L.P. and
the Owners named therein, as amended from time to time.

“National Pump Transactions” means (a) the National Pump Acquisition, (b) the
issuance of debt securities in connection with the National Pump Acquisition and
(c) any other transactions contemplated in connection with the National Pump
Acquisition and any other financing transactions in connection with the National
Pump Acquisition.

“Neff Acquisition” means the acquisition by the Borrower of Neff Corporation
contemplated by the Agreement and Plan of Merger, dated as of August 16, 2017,
by and among the Borrower, UR Merger Sub III Corporation and Neff Corporation,
as amended from time to time.

“Neff Transactions” means (a) the Neff Acquisition, (b) the issuance of debt
securities in connection with the Neff Acquisition and (c) any other
transactions contemplated in connection with the Neff Acquisition and any other
financing transactions in connection with the Neff Acquisition.

“NES Acquisition” means the acquisition of assets contemplated by the Agreement
and Plan of Merger, dated as of January 25, 2017, by and among NES Rentals
Holdings II, Inc., the Borrower, UR Merger Sub II Corporation and Diamond Castle
Holdings, LLC, as the Stockholder Representative named therein, as amended from
time to time.

“NES Transactions” means (a) the NES Acquisition, (b) the issuance of debt
securities in connection with the NES Acquisition and (c) any other transactions
contemplated in connection with the NES Acquisition and any other financing
transactions in connection with the NES Acquisition.

“Net Cash Proceeds” means, with respect to any Asset Disposition, the proceeds
thereof in the form of cash or Cash Equivalents, including payments in respect
of deferred payment obligations when received in the form of cash or Cash
Equivalents (except to the extent that such obligations are financed or sold
with recourse to the Borrower or any Restricted Subsidiary), net of (in each
case as determined in good faith by a Responsible Officer of the Borrower):

(i) brokerage commissions and other fees and expenses (including fees and
expenses of legal counsel and investment bankers, recording fees, transfer fees
and appraisers’ fees) related to such Asset Disposition;

(ii) provisions for all taxes payable as a result of such Asset Disposition;

(iii) amounts required to be paid to any Person (other than the Borrower or any
Restricted Subsidiary) owning a beneficial interest in the assets subject to the
Asset Disposition;

(iv) payments made to retire Indebtedness which is secured by any assets subject
to such Asset Disposition (in accordance with the terms of any Lien upon such
assets) or which must by its terms, or in order to obtain a necessary consent to
such Asset Disposition or by applicable law, be repaid out of the proceeds of
such Asset Disposition;

 

22



--------------------------------------------------------------------------------

(v) the amount of any liability or obligations in respect of appropriate amounts
to be provided by the Borrower or any Restricted Subsidiary, as the case may be,
as a reserve required in accordance with GAAP against any liabilities associated
with such Asset Disposition and retained by the Borrower or any Restricted
Subsidiary, as the case may be, after such Asset Disposition, including pension
and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such Asset Disposition; and

(vi) the amount of any purchase price or similar adjustment claimed, owed or
otherwise paid or payable by the Borrower or a Restricted Subsidiary in respect
to such Asset Disposition;

provided that, the Borrower or any Restricted Subsidiary may reinvest any
portion of cash proceeds received from any Asset Disposition in Replacement
Assets on or prior to the Reinvestment Prepayment Date, and such portion of such
cash proceeds shall not constitute Net Cash Proceeds except to the extent not so
reinvested on or prior to the Reinvestment Prepayment Date.

“Non-Consenting Lender” has the meaning specified in Section 13.1(b).

“Non-Extended Term Loans” has the meaning specified in Section 2.3(a).

“Non-Extending Lender” has the meaning specified in Section 2.3(f).

“Notice of Continuation/Conversion” has the meaning specified in Section 3.2(b).

“Obligations” means, with respect to the Indebtedness of the Obligors under the
Loan Documents, any principal, premium (if any), interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to any Obligor whether or not a claim for post-filing
interest is allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, Guarantees of such Indebtedness (or of Obligations in respect
thereof), other monetary obligations of any Obligor of any nature and all other
amounts payable by any Obligor under the Loan Documents or in respect thereof.

“Obligors” means, collectively, the Borrower, each Guarantor, and any other
Person that now or hereafter is primarily or secondarily liable for any of the
Obligations and/or grants the Agent a Lien on any collateral as security for any
of the Obligations.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Original Currency” has the meaning specified in Section 15.19.

“Other Connection Taxes” means, with respect to any Agent, Lender or other such
recipient, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Term Loan or
Loan Document).

“Other Taxes” means any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than Other Connection Taxes imposed on an assignor as a result
of any assignment request by the Borrower under Section 5.9 or Section 13.1(b)).

 

23



--------------------------------------------------------------------------------

“Pari Passu Intercreditor Agreement” means that certain intercreditor agreement,
dated as of the Closing Date, by and among Bank of America, as agent under the
ABL Agreement, and Bank of America, as the Agent under this Agreement, and the
other parties thereto from time to time.

“Participant” has the meaning specified in Section 13.2(e).

“Participant Register” has the meaning specified in Section 14.19(b).

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to the functions thereof or any Governmental Authority of
another jurisdiction exercising similar functions in respect of any Plans of an
Obligor.

“Pension Plan” means a pension plan or an employee pension benefit plan (as
defined in Section 3(2) of ERISA) subject to Title IV of ERISA, other than a
Multi-employer Plan, which an Obligor sponsors, maintains, or to which it makes,
is making, or is obligated to make contributions, or has made contributions at
any time during the immediately preceding five (5) plan years.

“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit E.

“Permitted Liens” means:

(a) any Lien existing as of the Closing Date that is described on Schedule 9.3;

(b) Liens created pursuant to the Security Documents;

(c) Liens securing Indebtedness permitted under Section 9.2(b); provided that
with respect to any Liens under this clause (c), (x) no such Lien on any
Collateral may be senior or prior to the Agent’s Liens therein and (y) such
Liens in any Collateral are subject to the terms of an Acceptable Intercreditor
Agreement;

(d) any Lien securing Indebtedness assumed in connection with an acquisition
created prior to (and not created in connection with, or in contemplation of)
the assumption of such Indebtedness by the Borrower or any Restricted
Subsidiary, if such Lien does not attach to any property or assets of the
Borrower or any Restricted Subsidiary other than the property or assets subject
to the Lien prior to such assumption (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof);

(e) Liens in favor of an Obligor or a Restricted Subsidiary;

(f) Liens on and pledges of the assets or Capital Stock of any Unrestricted
Subsidiary securing any Indebtedness or other obligations of such Unrestricted
Subsidiary and Liens on the Capital Stock or assets of Foreign Subsidiaries
securing Indebtedness permitted under Section 9.2(j);

(g) Liens for taxes not delinquent or statutory Liens for taxes, (i) the
nonpayment of which, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on the Borrower and the Restricted
Subsidiaries or (ii) that are being contested in good faith and by appropriate
proceedings diligently conducted, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or any of the Restricted
Subsidiaries, as applicable, in accordance with GAAP;

(h) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law incurred in the
ordinary course of business for sums not yet delinquent for a period of more
than sixty (60) days or being contested in good faith and by appropriate
proceedings diligently conducted, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or any of the Restricted
Subsidiaries, as applicable, in accordance with GAAP;

 

24



--------------------------------------------------------------------------------

(i) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government or other contracts,
performance and return-of-money bonds and other similar obligations (in each
case, exclusive of obligations for the payment of borrowed money);

(j) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on property over which the Borrower or any Restricted
Subsidiary has easement rights or on any leased property and subordination or
similar agreements relating thereto and (ii) any condemnation or eminent domain
proceedings affecting any real property;

(k) judgment Liens not giving rise to an Event of Default so long as any
appropriate legal proceedings which may have been duly initiated for the review
or appeal of such judgment shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired;

(l) easements, rights-of-way, zoning restrictions, utility agreements,
covenants, restrictions and other similar charges, encumbrances or title defects
or leases or subleases granted to others, in respect of real property not
interfering in the aggregate in any material respect with the ordinary conduct
of the business of the Borrower or any of the Restricted Subsidiaries;

(m) any interest or title of a lessor under any Capital Lease Obligation or
operating lease;

(n) Liens securing Indebtedness incurred pursuant to Section 9.2(i);

(o) Liens securing Indebtedness incurred pursuant to Section 9.2(e) to finance
the construction, purchase or lease of, or repairs, improvements or additions
to, property, plant or equipment of the Borrower or any Restricted Subsidiary;
provided, however, that the Lien may not extend to any other property owned by
the Borrower or any Restricted Subsidiary at the time the Lien is incurred
(other than assets and property affixed or appurtenant thereto), and the
Indebtedness (other than any interest thereon) secured by the Lien may not be
incurred more than one-hundred eighty (180) days after the later of the
acquisition, completion of construction, repair, improvement, addition or
commencement of full operation of the property subject to the Lien;

(p) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof;

(q) Liens securing Refinancing Indebtedness permitted under Section 9.2;

(r) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of the Borrower or
any of the Restricted Subsidiaries, including rights of offset and set-off;

(s) Liens securing obligations under Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes;

(t) customary Liens on assets of a Special Purpose Vehicle arising in connection
with a Securitization Transaction;

 

25



--------------------------------------------------------------------------------

(u) any interest or title of a lessor, sublessor, licensee or licensor under any
lease, sublease, sublicense or license agreement not prohibited by this
Agreement;

(v) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with an acquisition
permitted under the terms of this Agreement;

(w) Liens on cash set aside at the time of the incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
that such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose;

(x) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(y) any encumbrance or restriction (including, but not limited to, put and call
agreements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

(z) Liens on insurance proceeds or unearned premiums incurred in the ordinary
course of business in connection with the financing of insurance premiums;

(aa) Liens arising by operation of law in the ordinary course of business;

(bb) Liens on property or assets under construction (and related rights) in
favor of a contractor or developer or arising from progress or partial payments
by a third party relating to such property or assets;

(cc) Liens relating to pooled deposit or sweep accounts to permit satisfaction
of overdraft, cash pooling or similar obligations incurred in the ordinary
course of business;

(dd) Liens incurred by the Borrower or any Restricted Subsidiary; provided that
at the time any such Lien is incurred, the obligations secured by such Lien,
when added to all other obligations secured by Liens incurred pursuant to this
clause (dd), shall not exceed the greater of (x) $685,000,000 and (y) 7.50% of
Consolidated Net Tangible Assets; provided that with respect to any Liens on
Collateral under this clause (dd), (x) no such Lien on any Collateral may be
senior or prior to the Agent’s Liens therein and (y) such Liens on any
Collateral are subject to the terms of an Acceptable Intercreditor Agreement;
and

(ee) Liens securing Indebtedness incurred in compliance with Section 9.2;
provided that on the date of the incurrence of such Indebtedness after giving
effect to such incurrence (or on the date of the initial borrowing of such
Indebtedness after giving pro forma effect to the incurrence of the entire
committed amount of such Indebtedness, in which case such committed amount may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
without further compliance with this clause (ee)), no Default or Event of
Default shall have occurred and be continuing and the Senior Secured
Indebtedness Leverage Ratio shall not exceed 4.00:1.00; provided that with
respect to any Liens on Collateral under this clause (ee), (x) no such Lien on
any Collateral may be senior or prior to the Agent’s Liens therein and (y) such
Liens on any Collateral are subject to the terms of an Acceptable Intercreditor
Agreement.

“Permitted Priority Liens” means Permitted Liens described in clauses (g), (h),
(i), (j), (k), (l), (n), (o), (p), (q) (to the extent the Liens that secured the
Refinanced Indebtedness were Permitted Priority Liens), (r), (u), (v), (w), (x),
(y), (z), (aa), (bb) and (cc) of the definition of “Permitted Liens.”

 

26



--------------------------------------------------------------------------------

“Person” means any individual, sole proprietorship, partnership, limited
liability company, unlimited liability company, joint venture, trust,
unincorporated organization, association, corporation, Governmental Authority,
or any other entity.

“Plan” means any of (a) an “employee benefit plan” (including such plans as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a
“plan” as defined in Section 4975 of the Code or (c) any Person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”; in each case which an Obligor sponsors or maintains or to which
an Obligor or a Subsidiary of an Obligor makes, is making, or is obligated to
make contributions and includes any Pension Plan.

“Platform” has the meaning specified in Section 8.2.

“Previously Absent Financial Maintenance Covenant” means, at any time, any
financial maintenance covenant that is not included in the Loan Documents at
such time.

“Pro Rata Share” means the percentage obtained by dividing (a) the Term Loan
Exposure of that Lender by (b) the aggregate Term Loan Exposure of all Lenders.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Proposed Change” has the meaning specified in Section 13.1(b).

“Proprietary Rights” means all of each Obligor’s and each of its Subsidiary’s
now owned or hereafter arising or acquired patents, patent rights, copyrights,
works which are the subject matter of copyrights, trademarks, service marks,
trade names, trade dress, designs, and patent, trademark and service mark
applications, and all licenses and rights related to any of the foregoing, and
all other rights under any of the foregoing, all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing, and
all rights to sue for past, present and future infringement of any of the
foregoing.

“Public Lender” has the meaning specified in Section 8.2.

“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise;
provided that such Indebtedness is incurred within one-hundred eighty (180) days
after such acquisition.

“Qualified Intermediary” means any Person acting in its capacity as a qualified
intermediary to facilitate any Like-Kind Exchange or operate and/or own a
Like-Kind Exchange Account.

“Real Estate” means all of each Obligor’s and each of its Subsidiaries now or
hereafter owned or leased estates in real property, including all fees,
leaseholds and future interests, together with all of each Obligor’s and each of
its Subsidiaries’ now or hereafter owned or leased interests in the improvements
thereon, the fixtures attached thereto and the easements appurtenant thereto.

“Receivables Entity” means a trust, bankruptcy remote entity or other special
purpose entity which is a Subsidiary of the Borrower or Holdings (or, if not a
Subsidiary of the Borrower or Holdings, the common equity of which is wholly
owned, directly or indirectly, by the Borrower or Holdings) and which is formed
for the purpose of, and engages in no material business other than, acting as an
issuer or a depositor in a Receivables Securitization Transaction (and, in
connection therewith, owning accounts receivable, lease receivables, other
rights to payment, leases and related assets and pledging or transferring any of
the foregoing or interests therein).

 

27



--------------------------------------------------------------------------------

“Receivables Securitization Transaction” means any sale, discount, assignment,
conveyance, participation, contribution to capital, grant of security interest
in, pledge or other transfer by the Borrower or any Subsidiary of the Borrower
of accounts receivable, lease receivables or other payment obligations owing to
the Borrower or such Subsidiary of the Borrower or any interest in any of the
foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit account related thereto, and any collateral,
guarantees or other property or claims supporting or securing payment by the
obligor thereon of, or otherwise related to, or subject to leases giving rise
to, any such receivables.

“Refinance” has the meaning specified in the definition of Refinancing
Indebtedness.

“Refinanced Debt” has the meaning specified in Section 2.4(a).

“Refinancing Amendment” has the meaning specified in Section 2.4(f).

“Refinancing Closing Date” has the meaning specified in Section 2.4(e).

“Refinancing Indebtedness” means with respect to any Indebtedness (the
“Refinanced Indebtedness”), any other Indebtedness which extends, refinances,
refunds, replaces or renews (collectively, “Refinance”) such Indebtedness;
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Refinanced Indebtedness except by an amount equal
to unpaid accrued interest and premium (including applicable prepayment or
redemption penalties) thereof plus fees and expenses incurred in connection
therewith, (b) any Liens securing such Refinancing Indebtedness do not attach to
any property of any Obligor that did not secure the Refinanced Indebtedness,
(c) if the Refinanced Indebtedness is Subordinated Indebtedness, such extension,
refinancing, refunding, replacement or renewal does not result in the
Refinancing Indebtedness having a shorter maturity than the Refinanced
Indebtedness (or if shorter, the Term Loans), and (d) if the Refinanced
Indebtedness is Subordinated Indebtedness, then the terms and conditions of the
Refinancing Indebtedness shall include subordination terms and conditions that
are no less favorable to the Lenders in all material respects as those that were
applicable to the Refinanced Indebtedness.

“Refinancing Term Commitments” has the meaning specified in Section 2.4(a).

“Refinancing Term Lender” has the meaning specified in Section 2.4(b).

“Refinancing Term Loan” has the meaning specified in Section 2.4(c).

“Refinancing Term Loan Request” has the meaning specified in Section 2.4(a).

“Register” has the meaning specified in Section 14.19.

“Reinvestment Prepayment Date” means, with respect to any Asset Disposition, the
date occurring twelve (12) months after such Asset Disposition or, if the
Borrower or any Restricted Subsidiary shall have entered into a definitive
binding agreement or commitment to reinvest in Replacement Assets that is
executed or approved within twelve (12) months after such Asset Disposition, the
date occurring eighteen (18) months after such Asset Disposition; provided that
in the event such binding agreement or commitment is later canceled or
terminated for any reason and the Borrower or such Restricted Subsidiary shall
have entered into another binding agreement or commitment within six (6) months
of the cancellation or termination of the prior binding agreement or commitment,
the Reinvestment Prepayment Date shall be the date occurring six (6) months
after the entry into such subsequent binding agreement or commitment.

“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such Person and
of such Person’s Affiliates and “Related Party” shall mean any of them.

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

 

28



--------------------------------------------------------------------------------

“Relinquished Property” has the meaning specified in the definition of Like-Kind
Exchange.

“Repatriation Limitation” has the meaning specified in Section 4.2(b).

“Replacement Assets” means properties or assets that are used or useful in the
business of the Borrower or any Restricted Subsidiary conducted at any given
time or in businesses reasonably related thereto or in Capital Stock of a
Person, the principal portion of whose assets consist of such property or
assets.

“Replacement Property” has the meaning specified in the definition of Like-Kind
Exchange.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the thirty-
(30-) day notice requirement under ERISA has been waived in regulations issued
by the PBGC.

“Repricing Transaction” means, in connection with a transaction the primary
purpose of which is to prepay, refinance, substitute or replace the Initial Term
Loans or to amend this Agreement to reduce the All-In-Yield, (a) the prepayment,
refinancing, substitution or replacement of all or a portion of the Initial Term
Loans with the incurrence of any long-term debt financing by the Borrower or any
of the Restricted Subsidiaries having an All-In-Yield at the time of incurrence
thereof that is less than the All-In-Yield of such Initial Term Loans at the
time of such incurrence, or (b) any amendment to this Agreement that, directly
or indirectly, reduces the All-In-Yield of such Initial Term Loans. No
“Repricing Transaction” shall be deemed to occur as a result of a transaction
related to or in connection with any change of control, initial public offering
or Transformative Acquisition.

“Required Lenders” means, at any time, Lenders having or holding Term Loan
Exposure representing more than 50% of the sum of the aggregate Term Loan
Exposure of all Lenders (excluding the Term Loan Exposure of any Lender that is
a Defaulting Lender).

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means the President, any Vice President, Chief Executive
Officer, Chief Financial Officer, Secretary, Assistant Secretary, Treasurer,
Assistant Treasurer, legal counsel, or any other executive or financial officer
of Holdings or any other Obligor, or any other officer having substantially the
same authority and responsibility.

“Restricted Payments” means:

(a) any dividend or any other distribution or payment on or in respect of
Capital Stock of the Borrower or any Restricted Subsidiary or any payment to the
direct or indirect holders (in their capacities as such) of Capital Stock of the
Borrower or any Restricted Subsidiary (other than dividends or distributions
payable solely in Capital Stock of the Borrower (other than Disqualified Stock)
or in options, warrants or other rights to purchase Capital Stock of the
Borrower (other than Disqualified Stock)) (other than the declaration or payment
of dividends or other distributions to the extent declared or paid to the
Borrower or any Restricted Subsidiary);

(b) any purchase, redemption, defeasance, acquisition or retirement for value of
any Capital Stock of the Borrower or any Restricted Subsidiary or any options,
warrants, or other rights to purchase any such Capital Stock of the Borrower or
any Restricted Subsidiary (other than any such securities owned by the Borrower
or a Restricted Subsidiary and any acquisition of Capital Stock deemed to occur
upon the exercise of options if such Capital Stock represents a portion of the
exercise price thereof); or

 

29



--------------------------------------------------------------------------------

(c) any principal payment on, or any purchase, redemption, defeasance,
acquisition or retirement for value, prior to any scheduled maturity, scheduled
repayment, scheduled sinking fund payment or other stated maturity, any
Subordinated Indebtedness (other than (i) any such Subordinated Indebtedness
owned by the Borrower or a Restricted Subsidiary or (ii) the purchase,
repurchase, redemption, defeasance or other acquisition or retirement for value
(collectively, for purposes of this clause (c), a “purchase”) of Subordinated
Indebtedness in anticipation of satisfying a sinking fund obligation, principal
installment, final maturity or exercise of a right to put on a set scheduled
date (but not including any put right in connection with a change of control
event), in each case due within one (1) year of the date of such purchase;
provided that, in the case of any such purchase in anticipation of the exercise
of a put right, at the time of such purchase, it is more likely than not, in the
good faith judgment of the Board of Directors of the Borrower, that such put
right would be exercised if such put right were exercisable on the date of such
purchase).

“Restricted Subsidiary” means any Subsidiary of Holdings that is not an
Unrestricted Subsidiary.

“RSC Merger” means the merger of RSC Holdings Inc. with and into Holdings, as
effected on and subsequent to April 30, 2012.

“RSC Merger Transactions” means the transactions necessary to effect the RSC
Merger, including (a) the RSC Merger, (b) the merger of all of the U.S.
Subsidiaries of RSC Holdings Inc. and their successors in interest into one or
more Subsidiaries of Holdings, (c) the mergers of one or more U.S. Subsidiaries
of Holdings into one or more other U.S. Subsidiaries of Holdings, (d) the
merger, amalgamation, consolidation and/or liquidation of RSC Holdings Inc.’s
Foreign Subsidiaries into one or more Foreign Subsidiaries of the Borrower,
(e) the issuance of debt securities in connection with the RSC Merger and
(f) any other transactions contemplated in connection with the RSC Merger and
any other financing transactions in connection with the RSC Merger.

“S&P” means S&P Global Ratings, or any successor thereto.

“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of economic sanctions administered or enforced by the government
of the United States or Canada under any Sanctions Law.

“Sanctioned Person” means a Person that is the target of any sanctions under any
Sanctions Laws.

“Sanctions Laws” means any law relating to economic sanctions or anti-terrorism,
including any law administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), U.S. Department of State or
other relevant sanctions authority of the United States or Canada.

“Scheduled Unavailability Date” has the meaning specified in Section 5.7(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Currency” has the meaning specified in Section 15.19.

“Section 2.3 Additional Amendment” has the meaning specified in Section 2.3(d).

“Secured Parties” means, collectively, the Agent, the Lenders and the
Indemnified Persons.

“Securitization Transaction” means any Equipment Securitization Transaction or
Receivables Securitization Transaction.

“Security Agreement” means the Security Agreement, dated as of the Agreement
Date, among Holdings, the Borrower and the Guarantors party thereto, for the
benefit of the Secured Parties, as amended, amended and restated, modified or
supplemented from time to time.

 

30



--------------------------------------------------------------------------------

“Security Documents” means, collectively, (a) the Security Agreement, (b) any
security agreement executed and delivered after the Agreement Date by a Person
that is or becomes a Guarantor hereunder in accordance with Section 8.14, and
(c) the Intellectual Property Security Agreement.

“Senior Secured Indebtedness Leverage Ratio” means on any date of determination,
a ratio (i) the numerator of which is the aggregate principal amount (or
accreted value, as the case may be) of Indebtedness that is secured by a Lien of
the Consolidated Parties outstanding on such date, less the amount of cash and
Cash Equivalents that would be stated on the consolidated balance sheet of the
Consolidated Parties and held by the Consolidated Parties, as determined in
accordance with GAAP, as of the date of determination, and (ii) the denominator
of which is the Consolidated EBITDA for the most recent period of four
(4) consecutive Fiscal Quarters for which financial information in respect
thereof is available, in each case calculated on a pro forma basis.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
significant subsidiary of Holdings as determined in accordance with the
definition in Rule 1-02(w) of Article 1 of Regulation S-X promulgated by the SEC
and as in effect on the Agreement Date.

“Solvent” or “Solvency” means, when used with respect to any Person, that at the
time of determination:

(a) the assets of such Person, at a fair valuation, are in excess of the total
amount of its debts (including contingent liabilities);

(b) the present fair saleable value of its assets is greater than its probable
liability on its existing debts as such debts become absolute and matured;

(c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

(d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Purpose Vehicle” means any ES Special Purpose Vehicle or Receivables
Entity.

“Specified Default” means any Event of Default pursuant to clause (a), (e), (f),
(g) or (h) of Section 11.1 .

“Specified Representations” means the representations and warranties set forth
in Sections 7.1, 7.2, 7.3(a), 7.7, 7.16, 7.17 and 7.21.

“Specified Transaction” means any (i) Investment, (ii) sale or other disposition
of assets (including any disposal, abandonment or discontinuance of operations),
other than in the ordinary course of business, (iii) incurrence, repayment or
refinancing of Indebtedness, (iv) Restricted Payments permitted by Section 9.1,
(v) designation or redesignation of an Unrestricted Subsidiary or Restricted
Subsidiary, or (vi) other event or transaction, in each case that by the terms
of the Loan Documents requires pro forma compliance with a test or covenant
hereunder or requires such test or covenant to be calculated on a “pro forma
basis.”

“Subordinated Indebtedness” means any Indebtedness expressly subordinated in
writing to, or required under the Loan Documents to be subordinated to, any
Indebtedness under the Loan Documents, except any Indebtedness that is subject
to Lien subordination but not payment subordination.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, unlimited liability company, joint venture or other
business entity of which more than fifty percent (50%) of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Holdings.

 

31



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities (including interest, penalties and
additions to tax) with respect thereto imposed by any Governmental Authority.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided that, at any time prior to the making of the Term Loans, the
Term Loan Exposure of any Lender shall be equal to such Lender’s Commitment.

“Term Loan Extension Series” has the meaning specified in Section 2.3(a).

“Term Loan Increase” has the meaning specified in Section 2.2(a).

“Term Loans” means, collectively, all loans and advances provided for in ARTICLE
II.

“Termination Date” means the earlier to occur of (a) the Maturity Date and
(b) the date this Agreement is otherwise terminated pursuant to the terms of
this Agreement.

“Threshold Amount” means $150,000,000 or, if higher, the cross default or
acceleration threshold or judgment threshold, as applicable, then set forth in
the ABL Credit Agreement (or any credit agreement refinancing thereof).

“Total Indebtedness Leverage Ratio” means on any date of determination, a ratio
(i) the numerator of which is the aggregate principal amount (or accreted value,
as the case may be) of Indebtedness of the Consolidated Parties on a
consolidated basis outstanding on such date, less the amount of cash and Cash
Equivalents that would be stated on the consolidated balance sheet of the
Consolidated Parties and held by the Consolidated Parties, as determined in
accordance with GAAP, as of the date of determination, and (ii) the denominator
of which is the Consolidated EBITDA for the most recent period of four
(4) consecutive Fiscal Quarters for which financial information in respect
thereof is available, in each case calculated on a pro forma basis.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Obligors of the Loan Documents to which they are a party and the making
of the Term Loans hereunder, (b) the payment of related fees and expenses in
connection with each of the foregoing and (c) the BlueLine Transactions.

“Transformative Acquisition” means any material acquisition or Investment
(including any financing activities related thereto) by the Borrower or any of
the Restricted Subsidiaries in or with a third party that is either (a) not
permitted by the terms of the Loan Documents immediately prior to the signing or
consummation of such acquisition or Investment or (b) if permitted by the terms
of the Loan Documents immediately prior to the signing or consummation of such
acquisition or Investment, would not provide the Borrower and the Restricted
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation (in each case, as conclusively determined by the Borrower in good
faith).

“Type” means any type of a Term Loan determined with respect to the interest
option applicable thereto, which shall be a LIBOR Term Loan or a Base Rate Term
Loan.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.

“Unfunded Pension Liability” means (a) with respect to a Pension Plan, the
excess of a Pension Plan’s benefit liabilities under Section 4001(a)(16) of
ERISA or other applicable law, over the current value of that Pension Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code or other applicable laws for
the applicable plan year.

 

32



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (a) United Rentals Receivables LLC II, (b) any
other Special Purpose Vehicle, (c) any Subsidiary of Holdings (other than a
Borrower) designated by the Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Agent, (d) any “Unrestricted Subsidiary” under the ABL
Agreement, as such term is defined therein, and (e) any Subsidiary of an
Unrestricted Subsidiary; provided that the Borrower shall only be permitted to
designate a new Unrestricted Subsidiary pursuant to clause (c) above after the
Closing Date if (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (ii) at the time such Subsidiary is
designated an Unrestricted Subsidiary, the Fixed Charge Coverage Ratio,
determined on a pro forma basis, is not less than 2.00:1.00. The Borrower may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Agreement at any time; provided that (a) such Unrestricted Subsidiary,
after giving effect to such designation, shall be a Wholly-Owned Subsidiary of
Holdings and (b) no Default or Event of Default shall have occurred and be
continuing or would result therefrom. Each Unrestricted Subsidiary as of the
Closing Date shall be set forth in Schedule 1.4. Notwithstanding the foregoing,
for so long as the ABL Agreement is in effect, in no event shall any Domestic
Subsidiary that is a “Restricted Subsidiary” under the ABL Agreement be deemed
an Unrestricted Subsidiary hereunder.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 5.1(f).

“Voting Stock” means any class or classes of Capital Stock pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect a majority of the board of directors, managers or trustees of any Person
(irrespective of whether or not, at the time, stock of any other class or
classes shall have, or might have, voting power by reason of the happening of
any contingency).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal (excluding
nominal amortization), including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest 1/12) that will elapse
between such date and the making of such payment by (b) the then outstanding
principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, all of the Capital Stock of which (other than directors’ qualifying
shares or nominee or other similar shares required pursuant to applicable law)
are owned by such Person or another Wholly-Owned Subsidiary of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Accounting Terms. (a) Any accounting term used in this Agreement shall have,
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in this Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied.

(b) If at any time any change in GAAP or the application thereof would affect
the computation or interpretation of any financial ratio, basket, requirement or
other provision set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Agent and the Borrower shall negotiate in
good faith to amend such ratio, basket, requirement or other provision to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (and the Lenders hereby irrevocably authorize the Agent to
enter into any such amendment); provided that, until so amended, (i) (A) such
ratio, basket, requirement or other provision shall continue to be computed or
interpreted in accordance with GAAP or the application thereof prior to such
change therein and (B) upon request by the Agent, the Borrower shall provide to
the Agent and the Lenders a written reconciliation between calculations of such
ratio, basket, requirement or other provision made before and after giving
effect to such change in GAAP or the application thereof or (ii) the Borrower
may elect to fix GAAP (for purposes of such ratio, basket, requirement or other
provision) as of another later date notified in writing to the Agent from time
to time.

 

33



--------------------------------------------------------------------------------

1.3 Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(d) The term “including” is not limiting and means “including without
limitation.”

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(f) The word “or” is not exclusive.

(g) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(h) The captions and headings of this Agreement and other Loan Documents are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

(i) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(j) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrower, the
Guarantors and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Lenders or the Agent merely
because of the Agent’s or Lenders’ involvement in their preparation.

(k) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or Specified
Default, as applicable, has occurred, is continuing or would result from any
such action, as applicable, such condition shall, at the option of the Borrower,
be deemed satisfied, so long as no Default, Event of Default or Specified
Default, as applicable, exists on the date the definitive agreements for such
Limited Condition Acquisition are entered into. For the avoidance of doubt, if
the Borrower has exercised its option under the first sentence of this
clause (k), and any Default or Event of Default occurs following the date the
definitive agreements for the applicable Limited Condition Acquisition were
entered into and prior to the consummation of such Limited Condition
Acquisition, any such Default or Event of Default shall be deemed to not have
occurred or be continuing for purposes of determining whether any action being
taken in connection with such Limited Condition Acquisition is permitted
hereunder.

 

34



--------------------------------------------------------------------------------

(l) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of the Fixed Charge Coverage Ratio; or

(ii) testing baskets set forth in this Agreement (including baskets measured as
a percentage of Consolidated Net Tangible Assets),

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four (4) consecutive fiscal
quarters ending prior to the LCA Test Date for which consolidated financial
statements of the Borrower are available, the Borrower could have taken such
action on the relevant LCA Test Date in compliance with such ratio or basket,
such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated EBITDA or Consolidated Net
Tangible Assets of the Borrower or the Person subject to such Limited Condition
Acquisition, at or prior to the consummation of the relevant transaction or
action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations.

1.4 Classification of Term Loans. For purposes of this Agreement, Term Loans may
be classified and referred to by Class (e.g., an “Initial Term Loan”,
“Incremental Term Loan”, “Extended Term Loan” or “Refinancing Term Loan”) or by
Type (e.g., a “LIBOR Term Loan” or “Base Rate Term Loan”).

1.5 Effectuation of Transactions. Each of the representations and warranties of
Holdings and the other Obligors contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions (or
such portion thereof as shall be consummated as of the date of the applicable
representation or warranty), unless the context otherwise requires.

1.6 Currency.

(a) All fees and amounts payable hereunder and all calculations hereunder shall
all be calculated in Dollars.

(b) Where the permissibility of a transaction or a representation, warranty or
covenant depends upon compliance with, or is determined by reference to, amounts
stated in Dollars, any amount stated in another currency shall be translated to
the equivalent amount in Dollars at the applicable time of determination
hereunder and the permissibility of actions taken by the Borrower or any
Restricted Subsidiary hereunder shall not be affected by subsequent fluctuations
in exchange rates.

1.7 Pro Forma Calculations.

(a) Any financial ratio or test or compliance with any covenants determined by
reference to Consolidated EBITDA, Consolidated Net Tangible Assets or any
component definition thereof shall be calculated in a manner prescribed by this
Section 1.7. In addition, whenever a financial ratio or test is to be calculated
on a pro forma basis, the reference to the applicable period for purposes of
calculating such financial ratio or test shall be deemed to be a reference to,
and shall be based on, the most recently ended period for which the financial
statements of the Consolidated Parties are available (as determined in good
faith by the Borrower).

 

35



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with any provision of this Agreement,
including the determination of any financial ratio or test, any Specified
Transaction that has occurred (i) during the applicable period or
(ii) subsequent to such period and prior to or simultaneously with the event for
which the determination of any such ratio, test or compliance with covenants is
being made shall be determined on a pro forma basis (including giving effect to
those specified in accordance with the definitions of “Consolidated EBITDA” and
“Consolidated Net Income” and any component definitions thereof) assuming that
all such Specified Transactions (including such Specified Transaction for which
such compliance is being determined) had occurred on the first day of the
applicable period. If since the beginning of any applicable period any Person
that subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into an Obligor or any Restricted Subsidiary since the
beginning of such period shall have made any Specified Transaction that would
have required adjustment pursuant to this Section 1.7, then for purposes of
determining compliance with any provision of this Agreement, including the
determination of any financial ratio or test, such Specified Transactions shall
be calculated to give pro forma effect thereto in accordance with this
Section 1.7.

(c) In the event that (x) any Obligor or Restricted Subsidiary incurs (including
by assumption or guarantee) or repays or refinances (including by redemption,
repayment, retirement, discharge, defeasance or extinguishment) any Indebtedness
(other than Indebtedness incurred or repaid under any revolving credit facility
unless such Indebtedness has been permanently repaid and not replaced) or
(y) the Borrower or any Restricted Subsidiary issues, repurchases or redeems
Disqualified Stock, (i) during the applicable period or (ii) subsequent to the
end of the applicable period and prior to or simultaneously with the event for
which the calculation of any such ratio or test is made or compliance with any
covenant is determined, then such financial ratio or test or determination of
compliance shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, or such issuance, refinancing or redemption of
Disqualified Stock, in each case to the extent required, as if the same had
occurred on the last day of the applicable period (except that, in making such
computation, the amount of Indebtedness under any revolving credit facility
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period during the period from the date of creation of such
facility to the date of such calculation);

(d) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any interest hedging arrangements applicable
to such Indebtedness); provided, in the case of repayment of any Indebtedness,
to the extent actual interest related thereto was included during all or any
portion of the applicable period, the actual interest may be used for the
applicable portion of such period. Interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, LIBOR
or other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as the Borrower or
a Restricted Subsidiary may designate.

(e) Whenever pro forma effect is to be given to any Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower.

ARTICLE II

TERM LOANS

2.1 Term Loan.

(a) Subject to the terms and conditions hereof, each Lender with an Initial Term
Loan Commitment severally agrees to make, on the Closing Date, an Initial Term
Loan to the Borrower in Dollars in an amount equal to such Lender’s Initial Term
Loan Commitment. The Borrower may make only one Borrowing under the Initial Term
Loan Commitment, which shall be on the Closing Date. Any amount borrowed under
this Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 4.1(a), 4.1(b), and 4.2, all amounts owed hereunder with
respect to the Initial Term Loans shall be paid in full no later than the
Maturity Date applicable to such Initial Term Loans. Each Lender’s Initial Term
Loan Commitment shall terminate immediately and without further action on the
Closing Date after giving effect to the funding of such Lender’s Initial Term
Loan Commitment on such date.

 

36



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Term Loans.

(i) The Borrower shall deliver to Agent a fully executed Funding Notice no later
than (x) one (1) day prior to the Closing Date with respect to Base Rate Term
Loans and (y) three (3) days prior to the Closing Date with respect to LIBOR
Term Loans (or such shorter period as may be reasonably acceptable to Agent).
Promptly upon receipt by the Agent of such Funding Notice, the Agent shall
notify each Lender of the proposed borrowing.

(ii) Each Lender shall make its Initial Term Loan available to the Agent not
later than 9:00 a.m. (New York City time) on the Closing Date, by wire transfer
of immediately available funds in Dollars at the principal office designated by
the Agent. Upon satisfaction or waiver of the conditions precedent specified
herein, the Agent shall make the proceeds of the Initial Term Loans available to
the Borrower on the Closing Date by causing an amount of immediately available
funds in Dollars equal to the proceeds of the Initial Term Loans received by the
Agent from Lenders to be credited to the account of the Borrower at the Agent’s
principal office or to such other account as may be designated in writing to the
Agent by the Borrower.

(c) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the Closing Date that such Lender will
not make available to the Agent such Lender’s share of the Borrowing to be made
on the Closing Date, the Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.1(b) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Agent, then the applicable Lender and the Borrower
severally agree to pay to the Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Term Loans. If the Borrower and such Lender shall pay such interest to the Agent
for the same or an overlapping period, the Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Agent. A notice of the Agent to any Lender or the Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.

2.2 Incremental Term Loans.

(a) The Borrower may, at any time and from time to time after the Closing Date,
request one or more new commitments which may be of the same Class as any
outstanding Term Loan (a “Term Loan Increase”) or a new Class of Term Loans
(collectively with any Term Loan Increase, the “Incremental Term Commitments”).
Any request under this Section 2.2 shall specify the requested amount and
proposed terms of the relevant Incremental Term Loans. Incremental Term Loans
may be made by any existing Lender (but no existing Lender will have an
obligation to make any Incremental Term Commitment, nor will the Borrower have
any obligation to approach any existing Lenders to provide any Incremental Term
Commitment) or by any Additional Lender (each such existing Lender or Additional
Lender providing such Incremental Term Commitment, an “Incremental Term
Lender”); provided that the Agent shall have consented (such consent not to be
unreasonably conditioned, withheld or delayed) to such Additional Lender’s
making such Incremental Term Loans to the extent such consent, if any, would be
required under Section 13.2 for an assignment of Term Loans to such Additional
Lender.

(b) The aggregate principal amount of Incremental Term Loans shall not exceed at
the time incurred (i) the aggregate amount of Indebtedness that may be incurred
under Section 9.2(b), plus (ii) (A) in the case of Incremental Loans that are
secured, the aggregate amount of Indebtedness that may be secured pursuant to
clause (dd) of the definition of “Permitted Liens” and (B) in the case of
Incremental Loans that are unsecured, the

 

37



--------------------------------------------------------------------------------

aggregate amount of Indebtedness that may be incurred under Section 9.2(p), plus
(iii) an unlimited additional amount so long as, after giving effect to any such
incurrence on a pro forma basis (and after giving effect to any acquisition or
other Investment consummated in connection therewith on a pro forma basis),
(x) in the case of Incremental Term Loans that are secured, the Senior Secured
Indebtedness Leverage Ratio is no greater than 4.00:1.00 and (y) in the case of
Incremental Term Loans that are unsecured, the Fixed Charge Coverage Ratio is no
less than 2.00:1.00; provided, that the aggregate principal amount of
Incremental Term Loans incurred and outstanding pursuant to clauses (i) and
(ii)(B) above shall reduce the amount of Indebtedness permitted to be incurred
under Section 9.2(b) and Section 9.2(p), respectively, and the aggregate
principal amount of Incremental Term Loans incurred and outstanding under clause
(ii)(A) above shall reduce the amount of Indebtedness that is permitted to be
secured by a Lien pursuant to clause (dd) of the definition of “Permitted
Liens”; provided, further, that the amount of secured Incremental Term Loans
that the Borrower is permitted to incur pursuant to clause (i) above shall be
reduced (not below zero) by the amount of any secured Incremental Term Loans
that the Borrower incurs pursuant to clause (iii)(x) above.

(c) On any date on which any Incremental Term Commitments of any Class are
effected (including through any Term Loan Increase) (each such date an
“Incremental Tranche Closing Date”), subject to the satisfaction of the terms
and conditions in this Section 2.2, (i) each Incremental Term Lender of such
Class shall make a Term Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Commitment of such Class and (ii) each
Incremental Term Lender of such Class shall become a Lender hereunder with
respect to the Incremental Term Commitment of such Class and the Incremental
Term Loans of such Class made pursuant thereto.

(d) The terms, provisions and documentation of any Incremental Term Loan or any
Incremental Term Commitment shall be as agreed between the Borrower and the
applicable Incremental Term Lenders providing such Incremental Term Loans or
Incremental Term Commitments, and except as otherwise set forth herein, to the
extent not substantially consistent with any Class of Term Loans existing on the
Incremental Tranche Closing Date (as determined by the Borrower), shall be
consistent with clauses (i) through (iii) below, as applicable, and otherwise
shall be reasonably satisfactory to the Agent (in its capacity as such) (other
than in respect of pricing, fees, rate floors, optional prepayment, amortization
or maturity), it being understood that to the extent any Previously Absent
Financial Maintenance Covenant is added for the benefit of any Incremental Term
Loan or Incremental Term Commitment, no consent shall be required from the Agent
or any existing Lender to the extent such Previously Absent Financial
Maintenance Covenant is (x) also added for the benefit of the Term Loans
existing on the Incremental Tranche Closing Date or (y) only applicable after
the Maturity Date of any Term Loan existing on the Incremental Tranche Closing
Date. Notwithstanding the foregoing, in the case of a Term Loan Increase, the
terms, provisions and documentation of such Term Loan Increase shall be
identical (other than with respect to underwriting, commitment or upfront fees,
original issue discount or similar fees) to the applicable Term Loans being
increased. In any event,

(i) each Incremental Term Loan or Incremental Term Commitment:

(A) at the Borrower’s option, may rank pari passu or junior in right of payment
with the other Term Loans or Commitments, as applicable, of such Class, may be
pari passu or junior in right of security with the other Term Loans or
Commitments, as applicable, of such Class (and, if junior in right of security,
subject to an Appropriate Intercreditor Agreement) or may be unsecured;

(B) shall not mature earlier than the Maturity Date with respect to the Initial
Term Loans (prior to giving effect to any extensions thereof);

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Initial Term Loans on the
date of incurrence of such Incremental Term Loans (except by virtue of
amortization or prepayment of the Initial Term Loans prior to the time of such
incurrence);

(D) shall have fees and, subject to clauses (d)(i)(B) and (d)(i)(C) above,
amortization determined by the Borrower and the applicable Incremental Term
Lenders; and

 

38



--------------------------------------------------------------------------------

(E) may, in the case of an Incremental Term Loan or Incremental Term Commitment
that is pari passu in right of payment and right of security with the Initial
Term Loans, provide for the ability to participate on a pro rata basis, or on a
less than pro rata basis (but not on a greater than pro rata basis), in any
voluntary prepayments of Term Loans hereunder, as specified in the applicable
Incremental Term Amendment;

(ii) the All-In-Yield applicable to the Incremental Term Loans of each
Class shall be determined by the Borrower and the applicable new Lenders and
shall be set forth in each applicable Incremental Term Amendment; provided,
however, that with respect to any Incremental Term Loans (other than any
Excluded Incremental Term Loans) made on or prior to the date that is twelve
(12) months after the Closing Date (other than a Term Loan that is secured on a
junior basis, unsecured or subordinated in right of payment or security), the
All-In-Yield applicable to such Incremental Term Loans shall not be greater than
the applicable All-In-Yield payable pursuant to the terms of this Agreement with
respect to the Initial Term Loans plus 75 basis points per annum, unless the
Interest Rate (together with, as provided in the proviso below, the LIBOR Rate
or Base Rate floor) with respect to such Initial Term Loans is increased so as
to cause the then applicable All-In-Yield under this Agreement on such Initial
Term Loans to equal the All-In-Yield then applicable to the Incremental Term
Loans minus 75 basis points; provided that any increase in All-In-Yield to the
Initial Term Loans due to the application of an LIBOR Rate floor or Base Rate
floor on any Incremental Term Loan shall be effected solely through an increase
in (or implementation of, as applicable) any LIBOR Rate floor or Base Rate floor
applicable to the Initial Term Loans. “Excluded Incremental Term Loan” means any
(w) Incremental Term Loans with a scheduled Maturity Date more than two
(2) years after the latest Maturity Date on the date of incurrence of such
Incremental Term Loans, (x) Incremental Term Loans incurred in connection with
an acquisition or other Investment, and (y) any Incremental Term Loan in an
aggregate principal amount that when incurred does not exceed 25.0% of
Consolidated EBITDA; and

(iii) there shall be no borrowers or guarantors in respect of such Incremental
Term Loan that are not the Borrower or a Guarantor, and, to the extent secured,
Incremental Term Loans shall not be secured by assets other than Collateral
(except pursuant to an escrow or similar arrangement with respect to the
proceeds of such Incremental Term Loans).

(e) No Incremental Term Loans shall become effective unless and until each of
the following conditions has been satisfied:

(i) Any such Incremental Term Loan shall be in a minimum principal amount of
$25,000,000 and in integral multiples of $1,000,000 in excess thereof, unless
otherwise agreed by the Borrower and the Agent;

(ii) The Borrower, the Agent, and any Additional Lender shall have executed and
delivered an Incremental Term Amendment;

(iii) The Borrower shall have paid such fees and other compensation to the
Additional Lenders and to the Agent as the Borrower, the Agent and such
Additional Lenders shall agree;

(iv) The Borrower shall deliver on the closing date of any Incremental Term Loan
a certificate certifying that (A) (other than with respect to an Incremental
Term Loan in connection with an acquisition or any other Investment or
refinancing, unless required by the Lenders providing such Incremental Term
Loan) the representations and warranties made by Holdings, the Borrower and each
Guarantor contained herein and in the other Loan Documents are true and correct
in all material respects on and as of such closing date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respect, as of such
specified earlier date, and (B) no Specified Default has occurred and is
continuing; and

(v) The Borrower and Additional Lenders shall have delivered such other
instruments, documents and agreements as the Agent may reasonably have requested
in order to effectuate the documentation of the foregoing.

 

39



--------------------------------------------------------------------------------

(f) In connection with any Incremental Term Loan, the Agent, the Additional
Lenders and the Borrower agree to enter into any amendment required to
incorporate the addition of the Incremental Term Loans, the pricing of the
Incremental Term Loans, the maturity date of the Incremental Term Loans and such
other amendments as may be necessary or appropriate in the reasonable opinion of
the Agent and the Borrower in connection therewith, including amendments to
provide for the inclusion, as appropriate, of Additional Lenders in any required
vote or action of the Required Lenders, amendments to permit purchases of
Incremental Term Loans by Holdings or any of its Affiliates (which shall be
cancelled upon purchase by Holdings or any Subsidiary) (provided that such
purchases by an Affiliate of Holdings other than a Subsidiary shall be subject
to customary restrictions to be agreed with the Additional Lenders providing
such Incremental Term Loans and the Agent), and amendments to properly reflect
the pari passu or junior right of payment or priority with respect to the
Collateral (each an “Incremental Term Amendment”). The Lenders hereby
irrevocably authorize the Agent to enter into such amendments.

2.3 Extension Amendments.

(a) The Borrower may, at any time and from time to time after the Closing Date,
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Tranche”) be amended to extend the scheduled Maturity Date(s) with
respect to all or a portion of such Term Loans (any such Term Loans which have
been so amended, “Extended Term Loans”, with any Term Loans of the Existing
Tranche not so extended being referred to as “Non-Extended Term Loans”) and to
provide for other terms consistent with this Section 2.3. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the Agent (who
shall provide a copy of such notice to each of the Lenders of the applicable
Existing Tranche) (an “Extension Request”) setting forth the proposed terms of
the Extended Term Loans to be established, which Extension Request may be
modified, revoked, or revoked and reissued by the Borrower at any time prior to
the effectiveness of the Extension Amendment.

(b) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days (or such shorter period as may be agreed to by the Agent)
prior to the date on which Lenders under the applicable Existing Tranche or
Existing Tranches are requested to respond. Any Lender (an “Extending Lender”)
wishing to have all or a portion of its Term Loans under the Existing Tranche
subject to such Extension Request amended into Extended Term Loans shall notify
the Agent (each, an “Extension Election”) on or prior to the date specified in
such Extension Request of the amount of its Term Loans under the Existing
Tranche which it has elected to request be amended into Extended Term Loans
(subject to any minimum denomination requirements imposed by the Agent). In the
event that the aggregate principal amount of Term Loans subject to Extension
Elections exceeds the amount of Extended Term Loans requested pursuant to the
Extension Request, the Term Loans subject to Extension Elections shall be
amended to Extended Term Loans on a pro rata basis (subject to rounding by the
Agent, which shall be conclusive) based on the aggregate principal amount of
Term Loans included in each such Extension Election.

(c) The terms of the Extended Term Loans to be established pursuant to an
Extension Request shall (x) be identical as offered to each Lender under such
Existing Tranche (including as to the proposed Interest Rates and fees payable,
but excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with all Extending Lenders) and offered
pro rata to each Lender under such Existing Tranche and (y) shall be identical
to the Term Loans under the Existing Tranche from which such Extended Term Loans
are to be amended, except that (I) all or any of the scheduled amortization
payments of principal of the Extended Term Loans may be delayed to later dates
than the scheduled amortization payments of principal of the Term Loans of such
Existing Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Term Loans
hereunder (including Incremental Term Loans, Refinancing Term Loans and Extended
Term Loans) which have more than three (3) different Maturity Dates (unless
otherwise consented to by the Agent); (II) the All-In-Yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the All-In-Yield for
the Term Loans of such Existing Tranche, in each case, to the extent provided in
the applicable Extension Amendment; (III) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and
(IV) Extended Term Loans may have call protection as may be agreed by the
Borrower and the Lenders thereof. In any event, the Extended Term Loans:

 

40



--------------------------------------------------------------------------------

(i) as of the Extension Date, shall not mature earlier than the Maturity Date
with respect to the Term Loans in the Existing Tranche;

(ii) as of the Extension Date, shall have a Weighted Average Life to Maturity
not shorter than the remaining Weighted Average Life to Maturity of the Term
Loans in the Existing Tranche (except by virtue of amortization of prepayment of
the Term Loans in the Existing Tranche prior to the time of such incurrence);

(iii) shall be permitted by the terms of all Acceptable Intercreditor Agreements
(to the extent any Acceptable Intercreditor Agreement is then in effect);

(iv) may participate on a pro rata basis, or less than a pro rata basis (but not
on a greater than pro rata basis), in any voluntary prepayments of Term Loans
hereunder, as specified in the respective Extension Amendment.

Any Extended Term Loans amended pursuant to any Extension Request shall be
designated a Class (each, a “Term Loan Extension Series”) of Extended Term Loans
for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Tranche (in which case
scheduled amortization with respect thereto shall be proportionately increased).

(d) Extended Term Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in
Section 2.3(c)(II) and which, except to the extent expressly contemplated by the
penultimate sentence of this Section 2.3(d) and notwithstanding anything to the
contrary set forth in Section 13.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Term Loans
established thereby) executed by the Borrower, the Guarantors, the Agent and the
Extending Lenders. Notwithstanding anything to the contrary in this Agreement
and without limiting the generality or applicability of Section 13.1 to any
Section 2.3 Additional Amendments, any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.3 Additional
Amendment”) to this Agreement and the other Loan Documents; provided that such
Section 2.3 Additional Amendments do not become effective prior to the time that
such Section 2.3 Additional Amendments have been consented to (including
pursuant to consents applicable to holders of any Extended Term Loans provided
for in any Extension Amendment) by such of the Lenders, the Borrower, the
Guarantors and other parties (if any) as may be required in order for such
Section 2.3 Additional Amendments to become effective in accordance with
Section 13.1. It is understood and agreed that each Lender has consented for all
purposes requiring its consent, and shall at the effective time thereof be
deemed to consent to each amendment to this Agreement and the other Loan
Documents authorized by this Section 2.3 and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Section 2.3 Additional Amendment. In
connection with any Extension Amendment, the Borrower shall deliver an opinion
of counsel reasonably acceptable to the Agent as to the enforceability of such
Extension Amendment, this Agreement as amended thereby, and such of the other
Loan Documents (if any) as may be amended thereby.

(e) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Tranche is converted to extend the related scheduled
Maturity Date(s) in accordance with clause (a) above (an “Extension Date”),
(i) the scheduled repayments set forth in Section 4.1 with respect to any
Existing Tranche subject to an Extension Election shall be modified to reflect a
reduction in the principal amount of Term Loans required to be paid thereunder
in an amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension Amendment (with such amount to be
applied ratably to reduce scheduled repayments of such Term Loans required
pursuant to Section 4.1) and (ii) the prepayments set forth in Sections 4.1 and
4.2 shall be modified to reflect the existence of Extended Term Loans and the
application of prepayments with respect thereto.

 

41



--------------------------------------------------------------------------------

(f) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the extension of its applicable Commitment on the terms and by the
deadline set forth in the applicable Extension Request (each such other Lender,
a “Non-Extending Lender”) then the Borrower may, on notice to the Agent and the
Non-Extending Lender, (i) replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 13.2 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender;
provided, further, that the applicable assignee shall have agreed to provide an
applicable Term Loan on the terms set forth in such Extension Amendment; and
provided, further, that all obligations of the Borrower owing to the
Non-Extending Lender relating to the Term Loans so assigned shall be paid in
full by the assignee Lender to such Non-Extending Lender concurrently with such
Assignment and Acceptance or (ii) upon notice to the Agent, to prepay the Term
Loans of such Non-Extending Lender, in whole or in part, subject to Section 5.4,
without premium or penalty. In connection with any such replacement under this
Section 2.3, if the Non-Extending Lender does not execute and deliver to the
Agent a duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (A) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (B) the date as of which all obligations of the
Borrower owing to the Non-Extending Lender relating to the Term Loans so
assigned shall be paid in full by the assignee Lender to such Non-Extending
Lender, then such Non-Extending Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Non-Extending Lender.

(g) Following any Extension Date, with the written consent of the Borrower, any
Non-Extending Lender may elect to have all or a portion of its Term Loans under
an Existing Tranche deemed to be an Extended Term Loans under the applicable
Term Loan Extension Series on any date (each date a “Designation Date”) prior to
the maturity date of such Extended Term Loans; provided that (i) such Lender
shall have provided written notice to the Borrower and the Agent at least ten
(10) Business Days (or such shorter period as may be agreed to by the Agent)
prior to such Designation Date and (ii) no more than three (3) Designation Dates
may occur in any one-year (1-year) period without the written consent of the
Agent. Following a Designation Date, the Term Loans under the Existing Tranche
held by such Lender so elected to be extended will be deemed to be Extended Term
Loans of the applicable Term Loan Extension Series and any Term Loans under an
Existing Tranche held by such Lender not elected to be extended, if any, shall
continue to be “Non-Extended Term Loans.”

(h) With respect to all extensions consummated by the Borrower pursuant to this
Section 2.3, (i) such extensions shall not constitute payments or prepayments
for purposes of Section 4.1 and (ii) no Extension Request is required to be in
any minimum amount or any minimum increment, provided that the Borrower may at
their election specify as a condition (a “Minimum Extension Condition”) to
consummating any such extension that a minimum amount (to be determined and
specified in the relevant Extension Request in the Borrower’s discretion and may
be waived by the Borrower) of Term Loans under an Existing Tranche be extended.
The Agent and the Lenders hereby consent to the transactions contemplated by
this Section 2.3 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Term Loans on such terms as
may be set forth in the relevant Extension Request) and hereby waive the
requirements of any provision of this Agreement (including Sections 4.6 and
14.12(b)) or any other Loan Document that may otherwise prohibit any such
extension or any other transaction contemplated by this Section 2.3.

2.4 Refinancing Amendments.

(a) The Borrower may, at any time or from time to time after the Closing Date,
by notice to the Agent (a “Refinancing Term Loan Request”), request (i) the
establishment of one or more new Classes of Term Loans under this Agreement (any
such new Class, “Refinancing Term Commitments”), established in exchange for, or
to replace, repurchase, retire or refinance, in whole or in part, as selected by
the Borrower, any one or more then-existing Class or Classes of Term Loans (with
respect to a particular Refinancing Term Commitment or Refinancing Term Loan,
such existing Term Loans, “Refinanced Debt”), whereupon the Agent shall promptly
deliver a copy of each such notice to each of the Lenders holding such proposed
Refinanced Debt.

 

42



--------------------------------------------------------------------------------

(b) Each Refinancing Term Loan Request from the Borrower pursuant to this
Section 2.4 shall set forth the requested amount and proposed terms of the
relevant Refinancing Term Loans and identify the proposed Refinanced Debt with
respect thereto. Any Refinancing Term Loans made pursuant to Refinancing Term
Commitments made on a Refinancing Closing Date shall be designated a separate
Class of Refinancing Term Loans for all purposes of this Agreement. Refinancing
Term Loans may be made by any existing Lender (but no existing Lender will have
an obligation to make any Refinancing Term Commitment, nor will the Borrower
have any obligation to approach any existing Lender to provide any Refinancing
Term Commitment) or by any Additional Lender (each such Additional Lender
providing such Refinancing Term Commitment or Refinancing Term Loan, a
“Refinancing Term Lender”); provided that the Agent shall have consented (such
consent not to be unreasonably conditioned, withheld or delayed) to such
Lender’s or Additional Lender’s making such Refinancing Term Loans to the extent
such consent, if any, would be required under Section 13.2 for an assignment of
Term Loans, to such Additional Lender.

(c) On any Refinancing Closing Date on which any Refinancing Term Commitments of
any Class are effected, subject to the satisfaction of the terms and conditions
in this Section 2.4, (i) each Refinancing Term Lender of such Class shall make a
Term Loan, severally, but not jointly or jointly and severally with the other
Refinancing Term Lenders, to the Borrower (a “Refinancing Term Loan”) in an
amount equal to its Refinancing Term Commitment of such Class and (ii) each
Refinancing Term Lender of such Class shall become a Lender hereunder with
respect to the Refinancing Term Commitment of such Class and the Refinancing
Term Loans of such Class made pursuant thereto.

(d) The terms, provisions and documentation of the Refinancing Term Loans and
Refinancing Term Commitments of any Class shall be as agreed between the
Borrower, the applicable Refinancing Term Lenders providing such Refinancing
Term Loans or Refinancing Term Commitments and the Agent (in the case of the
Agent, only with respect to terms and provisions not otherwise specified in this
Section 2.4 that adversely affect the rights or obligations of the Agent), and
except as otherwise set forth herein, to the extent not substantially identical
to any Class of Term Loans existing on the Refinancing Closing Date, shall be
consistent with clauses (i) through (vi) below and otherwise shall be (taken as
a whole) not materially more favorable (as reasonably determined by the
Borrower) to the Refinancing Term Lenders than those applicable to such Class
(taken as a whole) being refinanced (except for (1) covenants or other
provisions applicable only to periods after the Maturity Date (as of the
applicable Refinancing Closing Date) of such Class being refinanced,
(2) pricing, fees, rate floors, optional prepayment, amortization or maturity
and (3) subject to the immediately succeeding proviso, a Previously Absent
Financial Maintenance Covenant); provided that, no consent shall be required
from the Agent or any existing Lender to the extent such Previously Absent
Financial Maintenance Covenant is (x) also added for the benefit of the Term
Loans existing on the Refinancing Closing Date or (y) only applicable after the
Maturity Date of any Term Loan existing on the Refinancing Closing Date. In any
event each Refinancing Term Loan and Refinancing Term Commitment:

(i) at the Borrower’s option, may rank pari passu or junior in right of payment
with the Obligations under the then existing Term Loans, may be pari passu or
junior in right of security with the Obligations under the then existing Term
Loans (and, if junior in right of security, subject to an Appropriate
Intercreditor Agreement) or may be unsecured;

(ii) as of the Refinancing Closing Date, shall not mature earlier than the
Maturity Date of the Refinanced Debt;

(iii) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Refinanced Debt on the date
of incurrence of such Refinancing Term Loans (except by virtue of amortization
or prepayment of the Refinanced Debt prior to the time of such incurrence);

(iv) shall have an applicable margin and, subject to clauses (e)(ii) and
(e)(iii) above, amortization determined by the Borrower and the applicable
Refinancing Term Lenders;

(v) shall not be subject to any guarantee by any person other than an Obligor
and shall not include any borrower other than the Borrower; and

 

43



--------------------------------------------------------------------------------

(vi) may, in the case of any Refinancing Term Loans that are pari passu in right
of payment and right of security with then existing Term Loans, provide for the
ability to participate on a pro rata basis, or on a less than pro rata basis
(but not on a greater than pro rata basis), in any voluntary prepayments of such
Term Loans hereunder, as specified in the applicable Refinancing Amendment.

(e) The effectiveness of any Refinancing Amendment, and the Refinancing Term
Commitments thereunder, shall be subject to the satisfaction on the date thereof
(a “Refinancing Closing Date”) of each of the following conditions, together
with any other conditions set forth in the Refinancing Amendment:

(i) each Refinancing Term Commitment shall be in an aggregate principal amount
that is not less than $5,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $5,000,000 and not in an increment
of $1,000,000 if such amount is equal to the entire outstanding principal amount
of Refinanced Debt);

(ii) after giving effect to such Refinancing Term Commitments, the conditions of
Sections 10.1(h) and 10.1(i) shall be satisfied; and

(iii) the principal amount (or accreted value, if applicable) of such
Refinancing Term Loans shall not exceed the principal amount (or accreted value,
if applicable) of the Refinanced Debt (plus the amount of unpaid accrued or
capitalized interest and premiums thereon (including make-whole premiums,
prepayment premiums, tender premiums and amounts required to be paid in
connection with defeasance and satisfaction and discharge), underwriting
discounts, original issue discount, defeasance costs, fees (including upfront
fees), commissions and expenses).

(f) Refinancing Term Loans shall be established pursuant to an amendment (a
“Refinancing Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Refinancing Term Lender providing such
Refinancing Term Loans and the Agent. The Refinancing Amendment may, without the
consent of any other Obligor, agent or Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent and the Borrower, to effect the provisions
of this Section 2.4, including, if applicable, amendments as deemed necessary by
the Agent in its reasonable judgment to effect (i) any lien subordination and
associated rights of the applicable Lenders to the extent any Refinancing Term
Loans are to rank junior in right of security and (ii) that any Previously
Absent Financial Maintenance Covenant does not benefit any Term Loan hereunder.
The Borrower will use the proceeds, if any, of the Refinancing Term Loans in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, and
shall permanently terminate applicable commitments under, substantially
concurrently, the applicable Refinanced Debt.

ARTICLE III

INTEREST AND FEES

3.1 Interest.

(a) Interest Rates. All outstanding Term Loans shall bear interest on the unpaid
principal amount thereof (including, to the extent permitted by law, on interest
thereon not paid when due) from the date made until paid in full in cash at a
rate determined as follows:

(i) for all Base Rate Term Loans, at a fluctuating per annum rate equal to the
Base Rate plus the Applicable Margin; and

(ii) for all LIBOR Term Loans, at a per annum rate equal to the LIBOR Rate plus
the Applicable Margin.

 

44



--------------------------------------------------------------------------------

Each change in the Base Rate shall be reflected in the Interest Rate applicable
to Base Rate Term Loans as of the effective date of such change. All
computations of interest for Base Rate Term Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). The Borrower shall
pay to the Agent, for the ratable benefit of the applicable Lenders, interest on
all Term Loans in arrears on each Interest Payment Date.

(b) Default Rate. If the Borrower shall default in the payment of the principal
of or interest on any Term Loan or any other amount becoming due hereunder, by
acceleration or otherwise, or under any other Loan Document, the Borrower shall
on demand from time to time pay interest, to the extent permitted by law, on
such defaulted amount to, but excluding, the date of actual payment (after as
well as before judgment) (w) in the case of overdue principal, at the Default
Rate, (x) in the case of overdue interest, at the Default Rate that would be
applicable with respect to the applicable principal on which such interest is
due and (y) in all other cases, at a rate per annum equal to the rate that would
be applicable to a Base Rate Term Loan plus 2.00%.

3.2 Continuation and Conversion Elections.

(a) The Borrower may:

(i) elect, as of any Business Day, to convert any Base Rate Term Loans (or any
part thereof in an amount not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof) into LIBOR Term Loans; or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Term Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof);

provided that if at any time the aggregate amount of LIBOR Term Loans in respect
of any Borrowing is reduced, by payment, prepayment, or conversion of part
thereof to be less than $1,000,000, such LIBOR Term Loans shall automatically
convert into Base Rate Term Loans; provided, further, that if the Notice of
Continuation/Conversion shall fail to specify the duration of the Interest
Period, such Interest Period shall be one (1) month; provided, further, that no
LIBOR Term Loan may be continued as such when any Default or Event of Default
has occurred and is continuing and the Agent has or the Required Lenders have
given notice to the Borrower that no such continuations may be made.

(b) The Borrower shall deliver a notice of continuation/conversion substantially
in the form of Exhibit B (each, a “Notice of Continuation/Conversion”), as
applicable, to the Agent not later than 1:00 p.m. (New York City time) at least
two (2) Business Days in advance of the Continuation/Conversion Date,
specifying:

(i) the proposed Continuation/Conversion Date;

(ii) the aggregate principal amount of Term Loans to be converted or continued;

(iii) the Type of Term Loans resulting from the proposed conversion or
continuation; and

(iv) the duration of the requested Interest Period; provided, however, the
Borrower may not select an Interest Period that ends after the Maturity Date.

In lieu of delivering a Notice of Continuation/Conversion, the Borrower may give
the Agent telephonic notice of such request on or before the deadline set forth
above. The Agent at all times shall be entitled to rely on such telephonic
notice with respect to such continuation or conversion, regardless of whether
any written confirmation is received.

 

45



--------------------------------------------------------------------------------

(c) If upon the expiration of any Interest Period applicable to any LIBOR Term
Loans, the Borrower has failed to select timely a new Interest Period to be
applicable to such LIBOR Term Loans, the Borrower shall be deemed to have
elected an Interest Period of one (1) month, effective as of the expiration date
of the expiring Interest Period. If any Default or Event of Default exists, at
the election of the Agent or the Required Lenders, all LIBOR Term Loans shall be
converted into Base Rate Term Loans as of the expiration date of each applicable
Interest Period.

(d) The Agent will promptly notify each Lender of its receipt of a Notice of
Continuation/Conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Term Loans with
respect to which the notice was given held by each Lender.

(e) There may not be more than five (5) different LIBOR Term Loans for any
Class in effect hereunder at any time.

3.3 Maximum Interest Rate. In no event shall any Interest Rate provided for
hereunder exceed the maximum rate legally chargeable under applicable law with
respect to loans of the Type provided for hereunder (the “Maximum Rate”). If, in
any month, any Interest Rate, absent such limitation, would have exceeded the
Maximum Rate, then the Interest Rate for that month shall be the Maximum Rate,
and, if in future months, that Interest Rate would otherwise be less than the
Maximum Rate, then that Interest Rate shall remain at the Maximum Rate until
such time as the amount of interest paid hereunder equals the amount of interest
which would have been paid if the same had not been limited by the Maximum Rate.
In the event that, upon payment in full of the Obligations, the total amount of
interest paid or accrued under the terms of this Agreement is less than the
total amount of interest which would, but for this Section 3.3, have been paid
or accrued if the Interest Rate otherwise set forth in this Agreement had at all
times been in effect, then the Borrower shall, to the extent permitted by
applicable law, pay the Agent, for the account of the applicable Lenders, an
amount equal to the excess of (a) the lesser of (i) the amount of interest which
would have been charged if the Maximum Rate had, at all times, been in effect or
(ii) the amount of interest which would have accrued had the Interest Rate
otherwise set forth in this Agreement, at all times, been in effect over (b) the
amount of interest actually paid or accrued under this Agreement. If a court of
competent jurisdiction determines that the Agent and/or any Lender has received
interest and other charges hereunder in excess of the Maximum Rate, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the Obligations other than interest, and if there are no Obligations
outstanding, the Agent and/or such Lender shall refund to the Borrower such
excess.

3.4 Closing Fees. The Borrower agrees to pay the Agent and each of the Arrangers
on the Closing Date all fees due and payable on such date as set forth in the
applicable Fee Letters.

ARTICLE IV

PAYMENTS AND PREPAYMENTS

4.1 Payments and Prepayments.

(a) The Borrower shall repay to the Agent, for the benefit of the Lenders,
(i) on the last Business Day of each March, June, September and December,
commencing on December 31, 2018, an aggregate amount equal to $2,500,000 (which
payments shall be reduced as a result of the application of prepayments in
accordance with the priority set forth in clause (b) and Section 4.2 below) and
(ii) on the Maturity Date, the aggregate principal amount of all Term Loans
outstanding on such date; provided that the amount of any such payment set forth
above shall be adjusted to account for the addition of any Extended Term Loan or
Incremental Term Loans to contemplate (x) the reduction in the aggregate
principal amount of any Term Loans that were converted in connection with the
incurrence of such Extended Term Loans, and (y) any increase to payments to the
extent and as required pursuant to the terms of any applicable Incremental Term
Amendment involving a Term Loan Increase to the Term Loans, a Refinancing
Amendment to the amount of Term Loans or an Extension Amendment increasing the
amount of Term Loans.

(b) The Borrower may, upon notice to the Agent, at any time or from time to time
voluntarily prepay the Term Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Agent not later
than 11:00 a.m. (New York City time) (A) three (3) Business Days prior to any
date of prepayment of LIBOR Term Loans and (B) on the date of prepayment of Base
Rate Term Loans; and (ii) each

 

46



--------------------------------------------------------------------------------

prepayment shall be in a minimum amount of $5,000,000 and an integral multiple
of $1,000,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) and Class(es) of Term Loans to be prepaid. The Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Pro Rata Share). If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided that such prepayment
obligation may be conditioned on the occurrence of any subsequent event
(including a Change of Control, refinancing transaction or acquisition or other
Investment). Voluntary prepayments of any Class(es) of Term Loan permitted
hereunder shall be applied to the remaining scheduled installments of principal
thereof pursuant to Section 4.1(a) in a manner determined at the sole discretion
of the Borrower and specified in the notice of prepayment, and, subject to the
other limitations expressly set forth in this Agreement, the Borrower may elect
to apply voluntary prepayments of Term Loans to one or more Class or Classes of
Term Loans selected by the Borrower in its sole discretion (provided that such
voluntary prepayments of the Term Loans shall be made pro rata within any such
Class or Classes selected by the Borrower). In the event that the Borrower does
not specify the order in which to apply prepayments to reduce scheduled
installments of principal or as between Classes of Term Loans, the Borrower
shall be deemed to have elected that such prepayment be applied to reduce the
scheduled installments of principal in direct order of maturity on a pro rata
basis among Classes of Term Loans.

(c) Notwithstanding the foregoing, in the event that, on or prior to the date
which is six (6) months after the Closing Date, the Borrower (i) prepays,
refinances, substitutes or replaces any Initial Term Loans pursuant to a
Repricing Transaction, or (ii) effects any amendment of this Agreement resulting
in a Repricing Transaction, the Borrower shall pay to the Agent, for the ratable
account of each of the applicable Lenders, (x) in the case of clause (i), a
prepayment premium of 1.00% of the aggregate principal amount of the Initial
Term Loans so prepaid, refinanced, substituted or replaced and (y) in the case
of clause (ii), a fee equal to 1.00% of the aggregate principal amount of the
applicable Initial Term Loans outstanding immediately prior to such amendment.
Such amounts shall be due and payable on the date of effectiveness of such
Repricing Transaction; provided that, for the avoidance of doubt, the Borrower
shall not be subject to the requirements of this Section 4.1(c) with respect to
any Repricing Transaction occurring after the six (6)-month anniversary of the
Closing Date.

4.2 Mandatory Prepayments.

(a) Asset Dispositions. The Borrower shall apply the Asset Disposition Required
Percentage of Net Cash Proceeds to prepay Term Loans within five
(5) Business Days following actual receipt of Net Cash Proceeds; provided that
notwithstanding the foregoing, (i) the Borrower shall only be required to make a
mandatory prepayment with the Net Cash Proceeds of any Asset Disposition
pursuant to this Section 4.2(a) if the aggregate Net Cash Proceeds in any Fiscal
Year in respect of all Asset Dispositions exceeds $250,000,000; and (ii) to the
extent such aggregate Net Cash Proceeds do not exceed $250,000,000 in any Fiscal
Year, then the Borrower and the Restricted Subsidiaries shall be entitled to
retain any such Net Cash Proceeds, with no prepayment obligation, and use such
Net Cash Proceeds for any purposes not prohibited under this Agreement; provided
that, if at the time that any such prepayment would be required, the Borrower
shall be required to, or to offer to, repurchase or redeem or repay or prepay
any Indebtedness secured on a pari passu basis with or senior to the Obligations
pursuant to the terms of the documentation governing such Indebtedness with the
Net Cash Proceeds of such Asset Disposition (such Indebtedness required to be
offered to be so repurchased, “Other Applicable Indebtedness”), then the
Borrower (or any Restricted Subsidiary) may apply such Net Cash Proceeds on a
pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness at such time);
provided, further, that if no Term Loans subject to such mandatory prepayment
requirement are outstanding or will be outstanding after the application of such
prepayment, then the Borrower may apply all such Net Cash Proceeds after the
repayment of such Term Loans to repay the Other Applicable Indebtedness;
provided, further, that the portion of such Net Cash Proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such Net Cash
Proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Cash
Proceeds shall be allocated to the Term Loans (in accordance with the terms
hereof); provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such Indebtedness repurchased or repaid with such
Net Cash Proceeds, the declined amount of such Net Cash Proceeds shall promptly
(and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof (to the extent such Net Cash Proceeds would otherwise have been required
to be so applied if such Other Applicable Indebtedness was not then
outstanding).

 

47



--------------------------------------------------------------------------------

(b) Declining Lender. Notwithstanding anything in this Section 4.2 to the
contrary, any Lender may elect, by notice to the Agent by telephone (confirmed
by hand delivery, facsimile transmission or PDF attachment to an e-mail) at
least one (1) Business Day prior to the required prepayment date, to decline all
or any portion of any mandatory prepayment of its Term Loans pursuant to this
Section 4.2, in which case the aggregate amount of the prepayment that would
have been applied to prepay Term Loans but was so declined may be retained by
the Borrower and the Restricted Subsidiaries and used for any general corporate
purpose not prohibited by this Agreement.

(c) Other Foreign Entities. Notwithstanding the foregoing, to the extent that
any Net Cash Proceeds in respect of any Asset Disposition attributable to any
Foreign Subsidiary that is required to be applied to prepay the Term Loans
pursuant to Section 4.2(a), (i) would be prohibited or restricted under
applicable local law (including as a result of laws or regulations relating to
financial assistance, corporate benefit, restrictions on upstreaming of cash
intragroup and fiduciary and statutory duties of directors of relevant
subsidiaries) or the organizational documents (including as a result of minority
ownership of a Foreign Subsidiary) or any other material agreement of such
Foreign Subsidiary, or (ii) would result in adverse Tax consequences as
determined in good faith by the Borrower (including as a result of any
withholding of cash or the upstreaming of cash), then in each case, the Borrower
shall not be required to prepay such amounts (the “Excluded Amounts”) as
required under Section 4.2(a) (any such limitation, a “Repatriation
Limitation”); provided that in the circumstances described in clause (i) of this
Section 4.2(c), the Borrower and the Restricted Subsidiaries will take all
commercially reasonable actions available under applicable local law to permit
such prepayment. The non-application of the Excluded Amounts as a consequence of
any Repatriation Limitation will not constitute an Event of Default hereunder.
Excluded Amounts shall be allocated among Restricted Subsidiaries in various
jurisdictions determined by the Borrower in good faith and the Excluded Amounts
shall be available for working capital or other purposes of the Borrower, the
Foreign Subsidiary or any Restricted Subsidiary. Excluded Amounts shall not be
deemed to be Net Cash Proceeds, regardless of whether the Repatriation
Limitation ceases to apply after such initial determination.

(d) Taxes. Any prepayments required after the application of this Section 4.2
shall be net of any costs, expenses or Taxes incurred by Holdings, the Borrower
or Restricted Subsidiaries as a result of complying with this Section 4.2, and
to the extent permitted by Section 9.1, the Borrower and the Restricted
Subsidiaries shall be permitted to make, directly or indirectly, dividends or
distributions, to Holdings to cover such Tax liability, costs or expenses.

(e) Order of Payments. Except with respect to Term Loans incurred in connection
with any Refinancing Amendment, Extension Amendment, or any Incremental
Amendment, (i) each prepayment of Term Loans pursuant to this Section 4.2 shall
be applied ratably to each Class of Term Loans then outstanding, unless such
ratable payment between Classes of Term Loan would result in adverse Tax
consequences to Holdings or any of its Subsidiaries as determined in good faith
by the Borrower (which determination will be conclusive and binding), in which
case such payment shall be allocated as directed by the Borrower, except that
the Borrower may direct that any proceeds of Refinancing Term Loans shall be
applied to the Class or Classes of Term Loans being refinanced as selected by
the Borrower (provided that any Class of Incremental Term Loans, Refinancing
Term Loans or Extended Term Loans may specify that one or more other Classes of
Term Loans may be prepaid prior to such Class of Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans); (ii) with respect to each
Class of Term Loans, each prepayment pursuant to Section 4.2(a) shall be applied
to the scheduled installments of principal thereof (following the date of
prepayment) in a manner determined at the sole discretion of the Borrower and
specified to the Agent and, if not specified, in direct order of maturity; and
(iii) each such prepayment shall be paid to the applicable Lenders in accordance
with their respective Pro Rata Shares of such prepayment; provided that if no
Lender exercises the right to waive a given mandatory prepayment of Term Loans
pursuant to this Section 4.2, then, with respect to such mandatory prepayment,
the amount of such mandatory prepayment shall be applied first to Term Loans
that are Base Rate Term Loans to the full extent thereof before application to
Term Loans that are LIBOR Term Loans in a manner that minimizes the amount of
any payments required to be made by the Borrower pursuant to Section 5.4.

 

48



--------------------------------------------------------------------------------

(f) Break-Funding Savings Clause. Notwithstanding any of the other provisions of
this Section 4.2, so long as no Event of Default shall have occurred and be
continuing, if any prepayment of LIBOR Term Loans is required to be made under
this Section 4.2, prior to the last day of the Interest Period therefor, in lieu
of making any payment pursuant to this Section 4.2 in respect of any such LIBOR
Term Loan prior to the last day of the Interest Period therefor, the Borrower
may, in its sole discretion, deposit an amount sufficient to make any such
prepayment otherwise required to be made thereunder together with accrued
interest to the last day of such Interest Period into a cash collateral account
until the last day of such Interest Period, at which time the Agent shall be
authorized (without any further action by or notice to or from the Borrower) to
apply such amount to the prepayment of such LIBOR Term Loans in accordance with
this Section 4.2. Upon the occurrence and during the continuance of any Event of
Default, the Agent shall also be authorized (without any further action by or
notice to or from the Borrower) to apply such amount to the prepayment of the
outstanding Term Loans in accordance with the relevant provisions of
Section 11.1. Such deposit shall be deemed to be a prepayment of such LIBOR Term
Loans by the Borrower for all purposes under this Agreement.

(g) Prepayment Certificate. Concurrently with any prepayment of the Term Loans
pursuant to Section 4.2(a), the Borrower shall deliver to the Agent a
certificate of a Responsible Officer demonstrating the calculation of the amount
of the applicable Net Cash Proceeds. In the event that the Borrower shall
subsequently determine that the actual amount of Net Cash Proceeds received
exceeded the amount set forth in such certificate, the Borrower shall promptly
make an additional prepayment of the Term Loans in an amount equal to such
excess in accordance with Section 4.2(a), and the Borrower shall concurrently
therewith deliver to the Agent a certificate of a Responsible Officer
demonstrating the derivation of such excess.

4.3 LIBOR Term Loan Prepayments. In connection with any prepayment, if any LIBOR
Term Loans are prepaid prior to the expiration date of the Interest Period
applicable thereto, the Borrower shall comply with Section 5.4.

4.4 Payments by the Borrower.

(a) All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower shall be made to the Agent for the account of the
Lenders, at the account designated by the Agent and shall be made in Dollars and
in immediately available funds, no later than 12:00 noon (New York City time) on
the date specified herein. Any payment received by the Agent after such time
shall be deemed (for purposes of calculating interest only) to have been
received on the following Business Day and any applicable interest shall
continue to accrue.

(b) Subject to the provisions set forth in the definition of “Interest Period”,
whenever any payment is due on a day other than a Business Day, such payment
shall be due on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

4.5 Apportionment, Application and Reversal of Payments. Principal and interest
payments (but excluding payments to any tranche established after the date of
this Agreement pursuant to Section 2.2, 2.3 or 2.4 to the extent otherwise
provided in the applicable amendment to this Agreement relating to such tranche)
shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Term Loans to which such payments relate held by each
such Lender) and payments of the fees shall, as applicable, be apportioned
ratably among the Lenders, except for fees payable solely to the Agent or any
Arranger. Principal and interest payments on any Term Loans made pursuant to any
tranche established after the date of this Agreement pursuant to Section 2.2,
2.3 or 2.4 shall be allocated pro rata (or as may otherwise be provided for in
the applicable amendment to this Agreement relating to such tranche) among the
Lenders with commitments under any facility in respect thereof or with
participations in such tranche (in each case subject to any limitations on
non-pro rata payments otherwise provided in any such section). All payments
shall be remitted to the Agent and all such payments not relating to principal
or interest of specific Term Loans, or not constituting payment of specific
fees, and all proceeds of Collateral received by the Agent in accordance with
the terms of the Loan Documents, shall be applied, ratably, subject to the
provisions of this Agreement and any applicable Acceptable Intercreditor
Agreement: first, to pay any fees, indemnities or expense reimbursements then
due to the Agent or the Arrangers from the Borrower; second, to pay any fees or
expense reimbursements then due to the Lenders from the Borrower; third, to pay
interest due in respect of all Term Loans; fourth, to pay or prepay principal of
the Term Loans; fifth, to the payment of any other

 

49



--------------------------------------------------------------------------------

applicable Obligations due to the Agent, any Lender or any other Secured Party,
by the Obligors; and sixth, to pay any remaining amounts to the Borrower for its
own account. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless an Event of Default has
occurred and is continuing, neither the Agent nor any Lender shall apply any
payments which it receives to any LIBOR Term Loan, except (a) on the expiration
date of the Interest Period applicable to any such LIBOR Term Loan, or (b) in
the event, and only to the extent, that there are no outstanding Base Rate Term
Loans and, in such event, the Borrower shall pay LIBOR Term Loan breakage losses
in accordance with Section 5.4. The Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the applicable Obligations.
Notwithstanding anything to the contrary herein, this Section 4.5 may be amended
in accordance with Section 13.1(c) (and the Lenders hereby irrevocably authorize
the Agent to enter into any such amendments) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new Classes or tranches of Term Loans added pursuant to Section 2.2, 2.3
or 2.4, as applicable.

4.6 Indemnity for Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Agent, any
Lender or any other Secured Party is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the Agent,
any Lender or any other Secured Party, and the Borrower shall be liable to pay
to the Agent, any Lender or any other Secured Party and hereby do indemnify the
Agent, any Lender or any other Secured Party and hold the Agent, any Lender or
any other Secured Party harmless for the amount of such payment or proceeds
surrendered. The provisions of this Section 4.6 shall be and remain effective
notwithstanding any release of Collateral or guarantors, cancellation or return
of Loan Documents, or other contrary action which may have been taken by the
Agent, any Lender or any other Secured Party in reliance upon such payment or
application of proceeds, and any such contrary action so taken shall be without
prejudice to the Agent’s, the Lenders’ or such other Secured Party’s rights
under this Agreement and the other Loan Documents and shall be deemed to have
been conditioned upon such payment or application of proceeds having become
final and irrevocable. The provisions of this Section 4.6 shall survive the
repayment of the Obligations and termination of this Agreement.

4.7 Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Borrower prior to the time at which any payment is due
to the Agent for the accounts of the Lenders hereunder that the Borrower will
not make such payment, the Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Agent forthwith on demand the amount so distributed to
such Lender, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Agent, at the greater of the Federal Funds Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation. A notice of the Agent to any Lender or the Borrower with
respect to any amount owing under this Section 4.7 shall be conclusive, absent
manifest error.

4.8 Agent’s and Lenders’ Books and Records. The Agent shall record the principal
amount of the Term Loans owing to each Lender from time to time on its books. In
addition, each Lender may note the date and amount of each payment or prepayment
of principal of such Lender’s Term Loans in its books and records. Failure by
the Agent or any Lender to make such notation shall not affect the obligations
of the Borrower with respect to the Term Loans. The Borrower agrees that the
Agent’s and each Lender’s books and records showing the Obligations and the
transactions pursuant to this Agreement and the other Loan Documents shall be
admissible in any action or proceeding arising therefrom, and shall constitute
rebuttably presumptive proof thereof (absent manifest error), irrespective of
whether any Obligation is also evidenced by a promissory note or other
instrument.

 

50



--------------------------------------------------------------------------------

ARTICLE V

TAXES, YIELD PROTECTION AND ILLEGALITY

5.1 Taxes.

(a) Unless otherwise required by applicable law, any and all payments by an
Obligor to a Lender or the Agent under this Agreement and any other Loan
Document shall be made free and clear of, and without deduction or withholding
for any Indemnified Taxes. In addition, the Obligors shall pay all Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

(b) The Obligors agree jointly and severally to indemnify and hold harmless each
Lender and the Agent for the full amount of Indemnified Taxes (including any
Indemnified Taxes imposed on amounts payable under this Section) paid by any
Lender or the Agent and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
indemnification shall be made within thirty (30) days after the date such Lender
or the Agent makes written demand therefor in accordance with Section 5.6(a).

(c) If an Obligor shall be required by law to deduct or withhold any Indemnified
Taxes from or in respect of any sum payable hereunder or under any other Loan
Document to any Lender or the Agent, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender or the
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made;

(ii) the Obligor shall make such deductions and withholdings; and

(iii) the Obligor shall pay the full amount deducted or withheld to the relevant
taxing authority or other Governmental Authority in accordance with applicable
law.

(d) At the Agent’s request, within thirty (30) days after the date of any
payment by an Obligor of Indemnified Taxes, the relevant Obligor shall furnish
the Agent the original or a certified copy of a receipt evidencing such payment,
or other evidence of payment reasonably satisfactory to the Agent.

(e) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.1 (including by the payment of additional amounts
pursuant to this Section 5.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (e), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (e) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This clause (e) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

51



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.1(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit F-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

52



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(g) Each Lender agrees severally to indemnify and hold harmless the Agent for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Obligor has not already indemnified the Agent for such Indemnified
Taxes and without limiting the obligation of the Obligors to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 14.19(b) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case that are
payable or paid by the Agent in connection with this Agreement or any other Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this indemnification shall be
made within thirty (30) days after the date the Agent makes written demand
therefor in accordance with Section 5.6(b).

5.2 Illegality.

(a) If any Lender determines that the introduction of any Requirement of Law, or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, in each case after the later of the Agreement Date or
the date such Lender became a party to this Agreement, has made it unlawful, or
that any central bank or other Governmental Authority has asserted after such
date that it is unlawful, for such Lender or its applicable lending office to
make LIBOR Term Loans, then, on notice thereof by that Lender to the Borrower
through the Agent, any obligation of that Lender to make LIBOR Term Loans shall
be suspended until that Lender notifies the Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.

(b) If a Lender determines that it is unlawful to maintain any LIBOR Term Loan
as a result of the introduction of any Requirement of Law, or any change in any
Requirement of Law, or in the interpretation or administration of any
Requirement of Law, in each case after the later of the Agreement Date or the
date such Lender became a party to this Agreement, the Borrower shall, upon
their receipt of notice of such fact and demand from such Lender (with a copy to
the Agent), prepay in full such LIBOR Term Loans of that Lender then

 

53



--------------------------------------------------------------------------------

outstanding, together with interest accrued thereon and amounts required under
Section 5.4, either on the last day of the Interest Period thereof, if that
Lender may lawfully continue to maintain such LIBOR Term Loans to such day, or
immediately, if that Lender may not lawfully continue to maintain such LIBOR
Term Loans. If the Borrower is required to so prepay any LIBOR Term Loans, then
concurrently with such prepayment, the Borrower shall borrow from the affected
Lender, in the amount of such repayment, a Base Rate Term Loan.

5.3 Increased Costs and Reduction of Return.

(a) If any Lender determines that due to any of (i) the introduction of or any
change in the interpretation of any law or regulation (including any law or
regulation relating to Taxes (other than (A) Indemnified Taxes and (B) Excluded
Taxes)), (ii) the compliance by that Lender with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), in each case of clauses (i) and (ii), after the later of the
Agreement Date or the date such Lender became a party to this Agreement,
(iii) compliance by that Lender with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any request, rule, guideline or directive thereunder
or issued in connection therewith (whether or not having the force of law),
regardless of the date enacted, adopted or issued, or (iv) the compliance by
that Lender with any requests, rules, guidelines or directives promulgated by
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or United States regulatory authorities,
in each case pursuant to Basel III, regardless of the date enacted, adopted or
issued, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining any LIBOR Term Loans, then, subject to
clause (c) of this Section 5.3, the Borrower shall be liable for, and shall from
time to time, upon demand (with a copy of such demand to be sent to the Agent),
pay to the Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs.

(b) If any Lender shall have determined that (i) the introduction of or
compliance with any Capital Adequacy Regulation, (ii) any change in any Capital
Adequacy Regulation, (iii) any change in the interpretation or administration of
any Capital Adequacy Regulation by any central bank or other Governmental
Authority charged with the interpretation or administration thereof, in each
case of clauses (i) through (iii), after the later of the Agreement Date or the
date such Lender became a party to this Agreement, (iv) compliance by that
Lender with the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
request, rule, guideline or directive thereunder or issued in connection
therewith (whether or not having the force of law), regardless of the date
enacted, adopted or issued, or (v) any requests, rules, guidelines or directives
promulgated by Bank of America for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation or other entity controlling such Lender and (taking into
consideration such Lender’s or such corporation’s or other entity’s policies
with respect to capital adequacy and such Lender’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitments, Term Loans or Obligations under this Agreement, then, upon demand
of such Lender to the Borrower through the Agent, subject to clause (c) of this
Section 5.3, the Borrower shall pay to such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such increase.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 5.3 shall not constitute a waiver of
such Lender’s right to demand such compensation. Notwithstanding any other
provision herein, no Lender shall demand compensation pursuant to this
Section 5.3 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any (and such Lender so
certifies to the Borrower).

5.4 Funding Losses. The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

(a) the failure of the Borrower to borrow a LIBOR Term Loan after the Borrower
has given (or is deemed to have given) a Funding Notice;

 

54



--------------------------------------------------------------------------------

(b) the failure of the Borrower to continue a LIBOR Term Loan or convert a Term
Loan into a LIBOR Term Loan after the Borrower has given (or is deemed to have
given) a Notice of Continuation/Conversion; or

(c) the prepayment or other payment (including after acceleration thereof) of
any LIBOR Term Loans on a day that is not the last day of the relevant Interest
Period (including any payment in respect thereof pursuant to Section 5.9),

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain its LIBOR Term Loans or from fees payable to
terminate the deposits from which such funds were obtained. The Borrower shall
also pay any customary administrative fees charged by any Lender in connection
with the foregoing.

5.5 Inability to Determine Applicable Interest Rate. If prior to the
commencement of any Interest Period for a LIBOR Term Loan:

(a) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the LIBOR Rate for such Interest Period; or

(b) the Agent is advised by Lenders whose Pro Rata Shares aggregate more than
50% that the LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Term Loans
included for such Interest Period (each of clause (a) and (b), a “Market
Disruption Event”),

then the Agent shall promptly give notice thereof to the Borrower and the
applicable Lenders by telephone, facsimile transmission or PDF attachment to an
e-mail or other electronic communications as promptly as practicable thereafter
and, until the Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Notice of
Continuation/Conversion that requests the conversion of any applicable Term Loan
to, or continuation of any such Term Loan as, a LIBOR Term Loan shall be
ineffective and such Term Loan shall be converted to or continued as, on the
last day of the Interest Period applicable thereto, a Base Rate Term Loan, and
(ii) if any Funding Notice requests a LIBOR Term Loan, such Term Loan shall be
made as a Base Rate Term Loan. Upon receipt of such notice, the Borrower may
revoke any Funding Notice or Notice of Continuation/Conversion then submitted by
them. During any period in which a Market Disruption Event is in effect, the
Borrower may request that the Agent or the Lenders whose Pro Rata Shares
aggregate more than 50%, as applicable, confirm that the circumstances giving
rise to the Market Disruption Event continue to be in effect; provided that
(A) the Borrower shall not be permitted to submit any such request more than
once in any thirty (30)-day period and (B) nothing contained in this Section 5.5
or the failure to provide confirmation of the continued effectiveness of such
Market Disruption Event shall in any way affect the Agent’s right or the right
of the applicable Lenders to provide any additional notices of a Market
Disruption Event as provided in this Section 5.5. If the Agent or such Lenders,
as applicable, have not confirmed within ten (10) Business Days after request of
such confirmation from the Borrower that a Market Disruption Event has occurred,
then such Market Disruption Event shall be deemed to be no longer existing.

5.6 Certificates of Agent.

(a) If the Agent or any Lender claims reimbursement or compensation under this
ARTICLE V (other than under Section 5.1(g)), the Agent or the affected Lender
shall determine the amount thereof and shall deliver to the Borrower (with a
copy to the Agent) a certificate setting forth in reasonable detail the amount
payable to the Agent or the affected Lender, and such certificate shall be
conclusive and binding on the Borrower in the absence of manifest error;
provided that, except for compensation under Section 5.1, the Borrower shall not
be obligated to pay the Agent or such Lender any compensation attributable to
any period prior to the date that is ninety (90) days prior to the date on which
the Agent or such Lender first gave notice to the Borrower of the circumstances
entitling such Lender to compensation. The Borrower shall pay such Lender the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

 

55



--------------------------------------------------------------------------------

(b) If the Agent claims reimbursement or compensation under Section 5.1(g), the
Agent shall determine the amount thereof and shall deliver to a Lender (with a
copy to the Agent) a certificate setting forth in reasonable detail the amount
payable to the Agent, and such certificate shall be conclusive and binding on
such Lender in the absence of manifest error. Such Lender shall pay the Agent
the amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

5.7 Successor LIBOR.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 13.1), if the Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Agent (with, in the case of the Required Lenders, a copy to Borrower)
that the Borrower or Required Lenders (as applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the Interest Rate of loans (such specific
date, the “Scheduled Unavailability Date”); or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section 5.7, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement to replace the LIBOR Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar Dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes, and any such
amendment shall become effective at 5:00 p.m. (New York City time) on the fifth
(5th) Business Day after the Agent shall have posted such proposed amendment to
all Lenders and the Borrower unless, prior to such time, the Lenders comprising
the Required Lenders have delivered to the Agent written notice that the
Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Term
Loans shall be suspended (to the extent of the affected LIBOR Term Loans or
Interest Periods), and (y) the LIBOR Rate component shall no longer be utilized
in determining the Base Rate. Upon receipt of such notice, the Borrower may
revoke any pending request for a conversion to or continuation of LIBOR Term
Loans (to the extent of the affected LIBOR Term Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for
conversion or continuation of a Base Rate Term Loan (subject to the foregoing
clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

5.8 Survival. The agreements and obligations of the Borrower in this ARTICLE V
shall survive the payment of all other Obligations and termination of this
Agreement.

5.9 Assignment of Commitments Under Certain Circumstances. In the event (a) any
Lender requests compensation pursuant to Section 5.3, (b) any Lender delivers a
notice described in Section 5.2, (c) any Obligor is required to pay additional
amounts to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 5.1 or (d) any Lender is, or becomes an Affiliate of a
Person that is, engaged in the business in which the Borrower is engaged, the
Borrower may, at its sole expense and effort (including with respect to the
processing fee

 

56



--------------------------------------------------------------------------------

referred to in Section 13.2(a)), upon notice to such Lender and the Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 13.2), all of its
interests, rights and obligations under the Loan Documents to an Eligible
Assignee that shall assume such assigned obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that (i) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (ii) except in the
case of clause (d) above, no Event of Default shall have occurred and be
continuing, (iii) the Borrower or such assignee shall have paid to such Lender
in immediately available funds an amount equal to the sum of 100% of the
principal of and interest accrued to the date of such payment on the outstanding
Term Loans of such Lender, plus all fees and other amounts accrued for the
account of such Lender hereunder (including any amounts under Sections 5.1, 5.2,
5.3 and 5.4), (iv) such assignment is consummated within 180 days after the date
on which the Borrower’s right under this Section arises, and (v) if the consent
of the Agent is required pursuant to Section 13.2, such consents are obtained;
provided, further, that if prior to any such assignment the circumstances or
event that resulted in such Lender’s request or notice under Section 5.2 or 5.3
or demand for additional amounts under Section 5.1, as the case may be, shall
cease to exist or become inapplicable for any reason, or if such Lender shall
waive its rights in respect of such circumstances or event under Section 5.1,
5.2 or 5.3, as the case may be, then such Lender shall not thereafter be
required to make such assignment hereunder. In the event that a replaced Lender
does not execute an Assignment and Acceptance pursuant to Section 13.2 within
two (2) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 5.9 and presentation to such replaced
Lender of an Assignment and Acceptance evidencing an assignment pursuant to this
Section 5.9, the Borrower shall be entitled (but not obligated), upon receipt by
the replaced Lender of all amounts required to be paid under this Section 5.9,
to execute such an Assignment and Acceptance on behalf of such replaced Lender,
and any such Assignment and Acceptance so executed by the Borrower, the
replacement Lender and, to the extent required pursuant to Section 13.2, the
Agent, shall be effective for purposes of this Section 5.9 and Section 13.2.

ARTICLE VI

GUARANTY

6.1 The Guaranty. Subject to the provisions of Section 6.2, the Guarantors
jointly and severally hereby irrevocably and unconditionally guaranty to the
Agent for the benefit of the Secured Parties the due and punctual payment in
full of all Obligations of the Borrower, when the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code or any equivalent
provision in any applicable jurisdiction) (each, a “Guaranteed Obligation” and,
collectively, the “Guaranteed Obligations”). Each Guarantor, the Agent and each
other Secured Party, hereby confirms that it is the intention of all such
Persons that this Guaranty and the Obligations of each Guarantor under this
ARTICLE VI not constitute a fraudulent transfer or conveyance for purposes of
the Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal, state or provincial law
to the extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. Each Guarantor further agrees that its guarantee hereunder
constitutes a guarantee of payment when due (whether at the stated maturity, by
acceleration or otherwise) and not of collection, and waives any right to
require that any resort be had by Agent or any other Secured Party to any
security held for the payment of the Obligation.

6.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor (a “Funding Guarantor”) under this Guaranty such that its
Aggregate Payments exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other Guarantors
in an amount sufficient to cause each Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a Guarantor
as of any date of determination, an amount equal to (a) the ratio of (i) the
Fair Share Contribution Amount with respect to such Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all Guarantors
multiplied by (b) the aggregate amount paid or distributed on or before such
date by all Funding Guarantors under this Guaranty in respect of the obligations
Guaranteed. “Fair Share Contribution Amount” means, with respect to a Guarantor
as of any date of determination, the maximum aggregate amount of the obligations
of such Guarantor under this Guaranty that would not render its obligations
hereunder or thereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable applicable
provisions of state law;

 

57



--------------------------------------------------------------------------------

provided, solely for purposes of calculating the “Fair Share Contribution
Amount” with respect to any Guarantor for purposes of this Section 6.2, any
assets or liabilities of such Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Guarantor. “Aggregate Payments” means, with respect to a Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Guarantor in
respect of this Guaranty (including in respect of this Section 6.2), minus
(2) the aggregate amount of all payments received on or before such date by such
Guarantor from the other Guarantors as contributions under this Section 6.2. The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor. The allocation among Guarantors of their obligations as set forth in
this Section 6.2 shall not be construed in any way to limit the liability of any
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 6.2.

6.3 Payment by Guarantors.

(a) Subject to Section 6.2, the Guarantors hereby jointly and severally agree,
in furtherance of the foregoing and not in limitation of any other right which
any Secured Party may have at law or in equity against any Guarantor by virtue
hereof, that upon the failure of the Borrower to pay any of the applicable
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, declaration, acceleration, demand or otherwise (including amounts that
would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code or any equivalent provision in any
applicable jurisdiction), the Guarantors will upon demand pay, or cause to be
paid, in immediately available funds, to the Agent for the benefit of the
Secured Parties, an amount equal to the sum of the unpaid principal amount of
all applicable Guaranteed Obligations then due as aforesaid, accrued and unpaid
interest on such Guaranteed Obligations (including interest which, but for the
Borrower becoming the subject of a case under the Bankruptcy Code or other
similar legislation in any jurisdiction, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against the Borrower for such
interest in the related bankruptcy case) and all other applicable Guaranteed
Obligations then owed to the Secured Parties as aforesaid.

(b) Any and all payments made by any Guarantor under or in respect of this
ARTICLE VI shall be made in accordance with Section 5.1.

6.4 Obligations Unconditional. The obligations of the Guarantors under
Section 6.1 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor (other than payment in full of the Obligations), it being the
intent of this Section 6.4 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower for amounts paid under this
ARTICLE VI until such time as Full Payment of the Obligations. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder, which shall remain
absolute and unconditional as described above:

(a) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;

(c) the Maturity Date of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations shall be released, impaired or exchanged in whole or in part
or otherwise dealt with; or

 

58



--------------------------------------------------------------------------------

(d) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of a Guarantor) or shall be subordinated to the
claims of any Person (including any creditor of a Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any Lender exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents or
any other agreement or instrument referred to in the Loan Documents or against
any other Person under any other guarantee of any of the Obligations.

6.5 Reinstatement. The obligations of the Guarantors under this ARTICLE VI shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any holder of any of the Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and the
Guarantors agree to indemnify the Agent and each Lender on demand for all
reasonable costs and expenses (including, the fees, charges and disbursements of
counsel) incurred by the Agent or such Lender in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

6.6 Remedies. The Guarantors agree that, to the fullest extent permitted by law,
as between the Guarantors, on the one hand, and the Agent and the Lenders, on
the other hand, the Obligations may be declared to be forthwith due and payable
as provided in Section 11.2(b) (and shall be deemed to have become automatically
due and payable in the circumstances provided in said Sections 11.1(e), 11.1(f),
11.1(g) and 11.1(h)) for purposes of Section 6.1 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Obligations being
deemed to have become automatically due and payable), the Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 6.1.

6.7 Rights of Contribution. The Guarantors and the Borrower agree that, in
connection with payments made hereunder, each of the Guarantors, on the one
hand, and the Borrower, on the other hand, shall have contribution rights
against each other as permitted under applicable law. Such contribution rights
shall be subordinate and subject in right of payment to the obligations of the
Guarantors and the Borrower under the Loan Documents and neither the Guarantors
nor the Borrower shall exercise such rights of contribution until Full Payment
of the Obligations.

ARTICLE VII

GENERAL WARRANTIES AND REPRESENTATIONS

Holdings, the Borrower and each Guarantor warrants and represents to the Agent
and the Lenders that:

7.1 Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents.

(a) Each Obligor party thereto (i) has the power and authority to execute,
deliver and perform this Agreement and the other Loan Documents to which it is a
party, to incur the Obligations, and to grant the Agent’s Liens and (ii) has
taken all necessary corporate, limited liability company or partnership, as
applicable, action (including obtaining approval of its stockholders if
necessary) to authorize its execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party.

(b) This Agreement and the other Loan Documents to which it is a party have been
duly executed and delivered by each Obligor party thereto, and constitute the
legal, valid and binding obligations of each such Obligor, enforceable against
it in accordance with their respective terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, winding up,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).

 

59



--------------------------------------------------------------------------------

(c) Each Obligor’s execution, delivery, and performance of this Agreement and
the other Loan Documents to which it is a party, and the consummation of the
Transactions, do not and will not (i) conflict with, or constitute a violation
or breach of, the terms of (1) any contract, mortgage, lease, agreement,
indenture, or instrument to which such Obligor or any of its Subsidiaries is a
party or which is binding upon it, (2) any Requirement of Law applicable to such
Obligor or any of its Subsidiaries, or (3) any Charter Documents of such Obligor
or any of its Subsidiaries or (ii) result in the imposition of any Lien (other
than the Liens created by the Loan Documents) upon the property of such Obligor
or any of its Subsidiaries by reason of any of the foregoing, except, in the
case of clauses (i) and (ii) above, as would not reasonably be expected to have
a Material Adverse Effect.

7.2 Validity and Priority of Security Interest. Upon execution and delivery
thereof by the parties thereto, the Security Documents will be effective to
create legal and valid Liens on all the applicable Collateral in favor of the
Agent for the benefit of the Agent, the Lenders and the other Secured Parties,
except as may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing and, upon the taking of such actions set forth in the
Security Documents, such Liens (a) constitute perfected and continuing Liens on
all of the applicable Collateral, (b) have priority over all other Liens on the
Collateral, except for (i) Liens on the Collateral pursuant to the ABL Agreement
and the security documents contemplated therein, (ii) Permitted Priority Liens
and (iii) Liens permitted under clause (c), (dd) or (ee) of the definition of
“Permitted Liens” that are pari passu in priority with the Agent’s Liens, and
(c) are enforceable against each Obligor granting such Liens.

7.3 Organization and Qualification. Each Obligor (a) is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
organization (except as a result of a transaction permitted under Section 9.4)
other than, solely in the case of the Guarantors, in such jurisdictions where
the failure to be so in good standing would not reasonably be expected to have a
Material Adverse Effect, (b) is duly qualified as a foreign corporation,
partnership or limited liability company, as applicable, in each jurisdiction
where the conduct of its business requires such qualification, other than such
jurisdictions in which the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect, and (c) has all requisite power and
authority to conduct its business and to own its property, except to the extent
that the failure to have such power and authority would not reasonably be
expected to have a Material Adverse Effect.

7.4 Subsidiaries. Schedule 7.4 is a correct and complete list of each and all of
Holdings’ Subsidiaries as of the Agreement Date, the jurisdiction of their
organization and the direct or indirect ownership interest of Holdings therein.

7.5 Financial Statements. Holdings has delivered to the Agent (for distribution
to the Lenders) the audited consolidated balance sheet of the Consolidated
Parties as of December 31, 2017, and the related consolidated statements of
operations, shareholders’ equity and cash flows, accompanied by the report
thereon of Holdings’ independent certified public accountants, Ernst & Young
LLP. All such audited financial statements, including the schedules and notes
thereto, have been prepared in accordance with GAAP in all material respects and
present fairly, in all material respects, the Consolidated Parties’ financial
position as at the dates thereof and their results of operations for the periods
then ended.

7.6 Capitalization. Schedule 7.6 sets forth, in each case as of the Agreement
Date, the number of authorized shares of capital stock or similar equity
interests of each of Holdings’ Subsidiaries, the number of such shares or other
interests that are outstanding, and the names of the record and beneficial
owners of all such shares of Holdings’ Subsidiaries. All such issued and
outstanding shares or other interests are validly issued, fully paid and
non-assessable, in each case, to the extent applicable.

7.7 Solvency. As of the Agreement Date, Holdings and its Subsidiaries (on a
consolidated basis) are Solvent prior to and after giving effect to the
Transactions.

 

60



--------------------------------------------------------------------------------

7.8 Proprietary Rights.

(a) To Holdings’, the Borrower’s and the Guarantors’ knowledge, (i) the conduct
of the businesses of the Obligors and their Subsidiaries do not infringe on or
conflict with any other Person’s intellectual property rights, and (ii) no other
Person’s property infringes on or conflicts with the Proprietary Rights owned by
any Obligor or Subsidiary thereof, in each case except as would not reasonably
be expected to have a Material Adverse Effect.

(b) Holdings and each of its Restricted Subsidiaries owns or is licensed or
otherwise has the right to use all Proprietary Rights that are reasonably
necessary for the operation of its businesses as presently conducted, except as
would not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending which would reasonably be
expected to have a Material Adverse Effect.

7.9 Litigation. Except as set forth on Schedule 7.9, there is no pending, or to
Holdings’, the Borrower’s or any Guarantor’s knowledge, threatened, action,
suit, proceeding, or counterclaim by any Person, or to Holdings’, the Borrower’s
or any Guarantor’s knowledge, investigation by any Governmental Authority,
which, in any case, either (a) would reasonably be expected to have a Material
Adverse Effect or (b) is so pending or threatened at any time on or prior to the
Closing Date and purports to affect the legality, validity or enforceability of
this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby.

7.10 Labor Disputes. There is no strike, work stoppage, unfair labor practice
claim, or other labor dispute pending or, to Holdings’, the Borrower’s or any
Guarantor’s knowledge, reasonably expected to be commenced against Holdings or
any of its Restricted Subsidiaries, which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

7.11 Environmental Laws. Except as set forth on Schedule 7.11 and except for any
matters that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect:

(a) Holdings and its Restricted Subsidiaries are in compliance with all
Environmental Laws.

(b) Each of Holdings and its Restricted Subsidiaries have obtained all permits
necessary for their current operations under Environmental Laws, all such
permits are in good standing, each of Holdings and its Restricted Subsidiaries
are in compliance with all terms and conditions of such permits and none of such
permits are, since the Closing Date, subject to any modification or revocation.

(c) (i) Neither Holdings nor any of its Restricted Subsidiaries, nor to
Holdings’ or the Borrower’s knowledge any of its predecessors in interest with
respect to the Real Estate, has stored, treated or Released any hazardous waste
or Contaminant, which storage, treatment or Release would reasonably be expected
to result in a claim against or liability of Holdings or any Restricted
Subsidiary under any Environmental Law and (ii) neither Holdings nor any
Restricted Subsidiary nor any of the presently owned or leased real property or
presently conducted operations, nor, to any of Holdings’ or the Borrower’s
knowledge, its previously owned or leased real property or prior operations, is
subject to any claim or liability arising out of or in connection with any
(i) Environmental Law or (ii) Release or threatened Release of a Contaminant.

(d) None of the present or, to any of Holdings’ or the Borrower’s knowledge,
former operations or real estate interests of Holdings or any of its Restricted
Subsidiaries is the subject of any investigation by any Governmental Authority
against or involving Holdings or any of its Restricted Subsidiaries evaluating
whether any remedial action is needed to respond to a Release or threatened
Release of a Contaminant.

7.12 No Violation of Law. Neither Holdings nor any of its Restricted
Subsidiaries is in violation of any Law, judgment, order or decree applicable to
it, where such violation would reasonably be expected to have a Material Adverse
Effect.

7.13 No Default. Neither Holdings nor any of its Restricted Subsidiaries is in
default with respect to any note, indenture, loan agreement, mortgage, lease,
deed, or other agreement to which Holdings or such Restricted Subsidiary is a
party or by which it is bound except as would not reasonably be expected to have
a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

7.14 ERISA Compliance. Except as specifically disclosed in Schedule 7.14:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law or other applicable
law. Each Plan which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS and to the best knowledge
of the Obligors, nothing has occurred which would cause the loss of such
qualification. The Borrower, each Guarantor and each ERISA Affiliate, as
applicable, has made all required contributions to any Plan subject to
Section 412 or 430 of the Code or Section 302 or 303 of ERISA or other
applicable laws when due, and no application for a funding waiver or an
extension of any amortization period (pursuant to Section 412 of the Code, or
otherwise) has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of Holdings and the other
Obligors, threatened, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect. There has been no prohibited
transaction or violation of fiduciary responsibility by an Obligor, or to the
knowledge of any Obligor, any administrator, trustee or their respective agents,
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect.

(c) No Lien exists in respect of any Obligor or its Subsidiaries or their
property in favor of any Plan or PBGC (save for contribution amounts not yet
due).

(d) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) no Pension
Plan has any Unfunded Pension Liability that could reasonably be expected to
have a Material Adverse Effect; (iii) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); and (iv) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA with respect to a Multi-employer Plan.

(e) The Borrower is not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Plans in connection with the Term Loans or the Commitments.

7.15 Taxes. Except as set forth on Schedule 7.15, Each of Holdings, each of its
Restricted Subsidiaries and the Borrower has filed (or has been included in) all
United States federal income Tax returns and all other material Tax returns that
are required to be filed, and has paid all federal and other material Taxes and
other governmental charges levied or imposed upon each of them or their
properties, income or assets otherwise due and payable, (a) except any such
Taxes or charges which are being contested in good faith and by appropriate
proceedings diligently conducted, if Holdings, such Restricted Subsidiary or the
Borrower has set aside on its books adequate reserves therefor in conformity
with GAAP, or (b) unless such failure to file or pay such Taxes, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. There is no proposed tax assessment against Holdings, any Restricted
Subsidiary or the Borrower that would, if made, reasonably be expected to have a
Material Adverse Effect.

7.16 Regulated Entities. None of Holdings, or any Restricted Subsidiary of
Holdings, is an “Investment Company”, or a company “controlled” by an
“Investment Company” within the meaning of the Investment Company Act of 1940,
as amended. None of Holdings, or any Restricted Subsidiary of Holdings, is
subject to regulation under any federal or state statute or regulation (other
than Regulation X of the Federal Reserve Board) limiting its ability to incur
indebtedness or issue Guarantees as contemplated hereby.

 

62



--------------------------------------------------------------------------------

7.17 Use of Proceeds; Margin Regulations. The proceeds of the Initial Term Loans
are to be used to finance, in part, the BlueLine Acquisition, including
refinancing existing Indebtedness of Vander Holding Corporation and its
Subsidiaries, and pay related fees and expenses of the Transactions. The
proceeds of any Incremental Term Loans will be used for working capital,
acquisitions, repayment or prepayment of Indebtedness and other general
corporate purposes. No part of the proceeds of any Term Loans will be used by
Holdings or any Subsidiary for any purpose that violates the provisions of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulation T, Regulation U or Regulation X.

7.18 No Material Adverse Effect. No Material Adverse Effect has occurred since
the date of the audited Financial Statements delivered to the Lenders pursuant
to Section 8.2(a).

7.19 No Material Misstatements. None of the representations or warranties made
by Holdings or any Restricted Subsidiary in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of Holdings or any Restricted Subsidiary in connection
with the Loan Documents (excluding projections, estimates, pro forma information
and forecasts) as of the date furnished, taken as a whole and taking into
account all documents filed or furnished by Holdings or the Borrower to the SEC,
contains any untrue statement of a material fact or omits any material fact
necessary to make the statements made therein, in light of the circumstances
under which they are made, not materially misleading as of the time when made or
delivered. No representation or warranty is made herein concerning any
projections, estimates, pro forma information, or forecasts, and the assumptions
on which they were based, or concerning any information of a general economic
nature or general information about the Consolidated Parties’ industry contained
in any information, reports, financial statements, exhibits or schedules (it
being understood that such projections, estimates, pro forma information and
forecasts are subject to significant contingencies and uncertainties, many of
which are beyond the control of any Consolidated Party, and no assurances can be
given that such projections, estimates, pro forma information and forecasts will
be realized), except that such projections, estimates, pro forma information and
forecasts, as at the date they were prepared, were based on assumptions of the
management of Holdings believed by the management of Holdings to be reasonable
at the time submitted to the Lenders.

7.20 Government Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
other Person is required in connection with the execution, delivery or
performance by, or enforcement against, any Obligor of this Agreement or any
other Loan Document, other than (i) those that have been obtained or made and
are in full force and effect, (ii) those required to perfect the Liens created
pursuant to the Security Documents, and (iii) where failure to obtain, effect or
make any such approval, consent, exemption, authorization, or other action,
notice or filing would not reasonably be expected to have a Material Adverse
Effect.

7.21 Sanctions. Holdings and each Restricted Subsidiary are not, nor, to
Holdings’ knowledge, are any of them owned or controlled by any Person that is:
(i) a Sanctioned Person, or (ii) located, organized or resident in a Sanctioned
Country.

7.22 EEA Financial Institution. None of Holdings, the Borrower or any Guarantor
is an EEA Financial Institution.

7.23 Beneficial Ownership Certification. As of the Agreement Date, to the
knowledge of the Borrower, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Holdings and each other Obligor covenant to the Agent and each Lender that, from
and after the Agreement Date, so long as any of the Commitments remain in
effect, and thereafter until Full Payment of the Obligations:

 

63



--------------------------------------------------------------------------------

8.1 Books and Records. Holdings shall maintain, and shall cause each of the
Restricted Subsidiaries to maintain, at all times, proper books and records and
accounts prepared in conformity with GAAP in all material respects in respect of
all material financial transactions and matters involving all material assets,
business and activities of Holdings and its Restricted Subsidiaries, taken as a
whole.

8.2 Financial Information. Holdings shall furnish to the Agent (and the Agent
agrees to promptly deliver or make available to the Lenders):

(a) as soon as available, but in any event not later than ninety (90) days after
the close of each Fiscal Year (commencing with the Fiscal Year ending
December 31, 2018), audited consolidated balance sheets of the Consolidated
Parties, as at the end of such Fiscal Year, and the related consolidated
statements of operations, shareholders’ equity and cash flows, setting forth, in
each case, in comparative form the figures for and as of the end of the previous
Fiscal Year, plus a customary narrative review for such Fiscal Year, fairly
presenting in all material respects the financial position and the results of
operations of the Consolidated Parties as at the date thereof and for the Fiscal
Year then ended, and prepared in accordance with GAAP in all material respects.
Such consolidated statements shall be reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit unless such qualification or exception is solely with respect to, or
resulting solely from (x) an upcoming maturity date of any material Indebtedness
that is scheduled to occur within one (1) year from the date such report is
delivered or (y) any potential inability to satisfy any financial maintenance
covenant included in any Indebtedness of Holdings or any Subsidiary on a future
date or in a future period);

(b) as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year
(commencing with the Fiscal Quarter ending March 31, 2019), unaudited
consolidated balance sheets of the Consolidated Parties, as at the end of such
Fiscal Quarter, and the related unaudited consolidated statements of operations
and comprehensive income and cash flows of the Consolidated Parties for such
Fiscal Quarter and for the period from the beginning of the Fiscal Year to the
end of such Fiscal Quarter, setting forth, in each case, in reasonable detail,
in comparative form, the figures for and as of the corresponding period in the
prior Fiscal Year, and prepared in all material respects in conformity with
GAAP, subject to normal year-end adjustments and the absence of footnotes and
certified by a Responsible Officer of Holdings as being prepared in all material
respects in conformity with GAAP and fairly presenting in all material respects
the Consolidated Parties’ financial position as at the dates thereof and their
results of operations for the periods then ended, subject to normal year-end
adjustments and the absence of footnotes;

(c) concurrently with the delivery of the annual audited Financial Statements
pursuant to Section 8.2(a) and the quarterly Financial Statements pursuant to
Section 8.2(b), a duly completed Compliance Certificate signed by a Responsible
Officer of Holdings; and

(d) such additional information as the Agent on its own behalf or on behalf of
any Lender (acting through the Agent) may from time to time reasonably request
regarding the financial and business affairs of any Obligor or any of its
Subsidiaries.

Documents required to be delivered pursuant to Section 8.2(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are (i) posted on
Holdings’ behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); or (ii) available on the SEC’s website on the
Internet at www.sec.gov; provided that Holdings shall notify the Agent (which
shall notify each Lender) of the posting of any such documents.

Holdings and the Borrower hereby acknowledge that (i) the Agent and/or an
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of Holdings or the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and

 

64



--------------------------------------------------------------------------------

who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Holdings and the Borrower hereby agree that
they will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute information relating to Holdings or any of its
Subsidiaries, they shall be treated as set forth in Section 15.16); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

8.3 Certificates; Other Information. Holdings, the Borrower or the Guarantors
shall notify the Agent (and the Agent agrees to promptly distribute or make
available to the Lenders) in writing of the following matters at the following
times:

(a) promptly after a Responsible Officer knows of any Default or Event of
Default, which notice shall specify the nature thereof and what action Holdings
proposes to take with respect thereto;

(b) promptly after a Responsible Officer knows of any action, suit, or
proceeding, by any Person, in each case affecting any Obligor or any of the
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;

(c) promptly after any change in any Obligor’s state of incorporation or
organization, name as it appears in the state of its incorporation or other
organization, type of entity, or form of organization, each as applicable; or

(d) promptly after a Responsible Officer of any Obligor or any ERISA Affiliate
knows that an ERISA Event has occurred, that, alone or together, could
reasonably be expected to have a Material Adverse Effect.

8.4 Filing of Tax Returns; Payment of Taxes. Holdings shall, and shall cause
each of its Restricted Subsidiaries and the Borrower to, (a) file when due all
United States federal and state Tax returns and all other material Tax returns
which it is required to file; and (b) pay, or provide for the payment of, when
due, all its material Taxes, except where (i) the amount or validity thereof is
being contested in good faith and by appropriate proceedings diligently
conducted, provided that adequate reserves with respect thereto are maintained
on the books of Holdings, such Restricted Subsidiary or the Borrower in
conformity with GAAP or (ii) such failure to file or pay any such material
Taxes, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

8.5 Legal Existence and Good Standing. Holdings shall, and shall cause each of
its Restricted Subsidiaries to, (a) maintain its legal existence and good
standing in its jurisdiction of organization (except as a result of a
transaction permitted under Section 9.4), and (b) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of the business of Holdings and its Restricted Subsidiaries,
taken as a whole, except, other than in the case of the legal existence of the
Borrower under clause (a), where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

8.6 Compliance with Law; Maintenance of License. Holdings shall comply, and
shall cause each of its Restricted Subsidiaries to comply, with all Requirements
of Law of any Governmental Authority having jurisdiction over it or its
business, except where noncompliance would not reasonably be expected to have a
Material Adverse Effect; provided that this sentence shall not apply to (a) laws
related to Taxes, which are the subject of Section 8.4, (b) Environmental Laws,
which are the subject of Section 8.12, (c) anti-money laundering laws, which are
the subject of Section 8.16, and (d) ERISA, which is the subject of
Section 8.17. Holdings shall, and shall cause each of its Restricted
Subsidiaries to, take all reasonable action to obtain and maintain all licenses,
permits, and governmental authorizations necessary to own its property and to
conduct its business, except where the failure to so obtain and maintain such
licenses, permits, and governmental authorizations would not reasonably be
expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

8.7 Maintenance of Property. Holdings shall, and shall cause each of its
Restricted Subsidiaries to, maintain all of its material property necessary and
useful in the conduct of its business, taken as a whole, in good operating
condition and repair, except where failure to do so would not reasonably be
expected to have a Material Adverse Effect.

8.8 Inspection. Holdings shall, and shall cause each of its Restricted
Subsidiaries to, permit representatives of the Agent (at the expense of the
Borrower) to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and, to the extent reasonable, make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers and independent public accountants
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract), in each case at reasonable times during normal
business hours, upon reasonable advance notice to the Borrower; provided,
however, (i) representatives of Holdings may be present during any such visits,
discussions and inspections, and (ii) any visit or inspection permitted by this
Section 8.8 shall be limited to once per twelve (12) month period in the absence
of the occurrence and continuance of an Event of Default.

8.9 Insurance.

(a) Each of the Obligors and the Restricted Subsidiaries shall maintain, with
financially sound and reputable insurance companies, insurance on (or
self-insure) all property material to the business of the Obligors, taken as a
whole, in at least such amounts and against at least such risks as customarily
insured against by companies engaged in the same or similar business, all as
determined in good faith by the Obligors and the Restricted Subsidiaries.

(b) Each of the Obligors shall, and Holdings shall cause the Restricted
Subsidiaries to, (i) furnish to the Agent, upon written request, information in
reasonable detail as to the insurance carried; and (ii) cause the Agent, for the
ratable benefit of the Agent and the other Secured Parties, to be named as
co-loss payees (with respect to property insurance covering Collateral) or
additional insureds (with respect to liability policies), as applicable, in a
manner reasonably acceptable to the Agent, under any material insurance policies
required to be maintained by the Obligors and the Restricted Subsidiaries under
clause (a) above. The Obligors will use commercially reasonable efforts to
procure that each such material policy of insurance shall contain a clause or
endorsement requiring the insurer to give not less than thirty (30) days, prior
written notice to the Agent in the event of cancellation of the policy for any
reason whatsoever. Certificates of insurance and, if requested by the Agent,
photocopies of the policies, shall be delivered to the Agent.

8.10 Insurance and Condemnation Proceeds. While an Event of Default has occurred
and is continuing and subject to the Pari Passu Intercreditor Agreement, the
Agent is hereby authorized to collect all insurance and condemnation proceeds in
respect of Collateral directly and, after deducting from such proceeds the
reasonable expenses, if any, incurred by the Agent in the collection or handling
thereof, to apply such proceeds, ratably, to the reduction of the applicable
Obligations in the order provided for in Section 4.5. If an Event of Default has
occurred and is continuing and subject to the Pari Passu Intercreditor
Agreement, the Obligors shall remit an amount equal to such proceeds (if the
Agent has not received such proceeds) to the Agent for application to the
applicable Obligations in accordance with Section 4.5. So long as no Event of
Default has occurred and is continuing, (i) the Agent shall (x) permit the
Obligors to use all insurance and condemnation proceeds, or any part thereof,
for any purpose permitted under this Agreement and (y) turn over to the Obligors
any amounts received by it as a co-loss payee under any property insurance
maintained by the Obligors or their Subsidiaries, and (ii) the Agent agrees that
Holdings and/or the applicable Subsidiary shall have the sole right to adjust or
settle any claims under such insurance.

8.11 Use of Proceeds. The proceeds of the Initial Term Loans are to be used to
finance, in part, the BlueLine Acquisition, including refinancing existing
Indebtedness of Vander Holding Corporation and its Subsidiaries, and pay related
fees and expenses of the Transactions. The proceeds of any Incremental Term
Loans will be used for working capital, acquisitions, repayment or prepayment of
Indebtedness and other general corporate purposes. No part of the proceeds of
any Term Loans shall be used by Holdings or any Subsidiary for any purpose that
violates the provisions of the Regulations of the Board of Governors of the
Federal Reserve System, including Regulation T, Regulation U or Regulation X.

 

66



--------------------------------------------------------------------------------

8.12 Environmental Laws. Holdings shall, and shall cause each of its Restricted
Subsidiaries to, comply substantially with all applicable Environmental Laws,
except where such noncompliance would not reasonably be expected to have a
Material Adverse Effect. Holdings shall, and shall cause each of its Restricted
Subsidiaries to, upon learning of any actual non-compliance, promptly undertake
reasonable efforts, if any, to achieve compliance, except to the extent such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

8.13 Further Assurances. The Obligors shall promptly execute and deliver, or
cause to be promptly executed and delivered, to the Agent and/or the Lenders,
such documents and agreements, and shall promptly take or cause to be taken such
actions, as the Agent may, from time to time, reasonably request to effectuate
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created or intended to be created by the Security
Documents or the validity or priority of any such Lien. Notwithstanding anything
to the contrary in this Agreement, (a) the foregoing requirements shall be
subject to the terms of any applicable Acceptable Intercreditor Agreement and,
in the event of any conflict with such terms, the terms of the applicable
Acceptable Intercreditor Agreement shall control, (b) no security interest or
Lien is or will be granted pursuant to any Loan Document or otherwise in any
right, title or interest of any of Holdings or any of its Restricted
Subsidiaries in, and “Collateral” shall not include, any asset to the extent
excluded from “Collateral” under the applicable Security Documents and (c) no
Obligor or any Affiliate thereof shall be required to take any action in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction in
order to create any security interests in assets located or titled outside of
the United States or to perfect any security interests (it being understood that
there shall be no security agreements or pledge agreements governed under the
laws of any non-U.S. jurisdiction).

8.14 Additional Obligors.

(a) In the event that after the Agreement Date any Obligor organizes, creates or
acquires any Wholly-Owned Subsidiary that is a Domestic Subsidiary (other than
an Excluded Subsidiary, a Foreign Subsidiary Holding Company or a Subsidiary of
a Foreign Subsidiary, unless the Borrower otherwise determines), the Obligors
shall, concurrently with the delivery of the Compliance Certificate pursuant to
Section 8.2(c) for the Fiscal Quarter during which such Domestic Subsidiary was
organized, created or acquired, notify the Agent thereof and, within thirty
(30) days after the date such notice is given (or such longer period that may be
permitted under the ABL Agreement or to which the Agent may reasonably agree),
(i) cause such new Domestic Subsidiary to become a party to this Agreement as a
Guarantor, (ii) cause such new Domestic Subsidiary to execute and deliver to the
Agent a Security Agreement Supplement (as defined in the Security Agreement) and
such other amendments to the Security Documents as the Agent may reasonably deem
necessary or reasonably advisable to grant to the Agent, for the benefit of the
Secured Parties, a perfected security interest (as and to the extent provided in
the Security Documents) in the Collateral of such new Domestic Subsidiary and
(iii) deliver such other documentation as the Agent may reasonably request in
accordance with the Security Documents (and subject to the limitations set out
therein) in order to cause the Lien created by the Security Documents in such
new Domestic Subsidiary’s Collateral and in the Capital Stock of such new
Domestic Subsidiary to be duly perfected in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may reasonably be requested by the Agent, and such other
documents with respect to such new Domestic Subsidiary as the Agent may
reasonably request that are consistent with the documents in place or delivered
to the Agent by the Obligors on the Closing Date.

(b) Notwithstanding anything to the contrary in this Agreement, (i) the
foregoing requirements shall be subject to the terms of any applicable
Acceptable Intercreditor Agreement and, in the event of any conflict with such
terms, the terms of the applicable Acceptable Intercreditor Agreement shall
control, (ii) no security interest or Lien is or will be granted pursuant to any
Loan Document or otherwise in any right, title or interest of any Obligor or any
of their respective Subsidiaries in, and “Collateral” shall not include, any
asset excluded from “Collateral” under the applicable Security Documents,
(iii) no Obligor or any Affiliate thereof shall be required to take any action
in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction in order to create any security interests in assets located or
titled outside of the United States or to perfect any security

 

67



--------------------------------------------------------------------------------

interests (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction),
(iv) nothing in this Section 8.14 shall require that any Obligor or any of its
Subsidiaries grant a Lien or take actions to perfect a security interest with
respect to any property or assets of such Person to the extent that the Agent,
in its reasonable judgment, determines that the granting of such a Lien or the
perfection of such security interest, as the case may be, is impracticable or
inadvisable, (v) at no time shall (x) any asset of a Foreign Subsidiary or a
Subsidiary of a Foreign Subsidiary or more than 65% of the voting equity or
other voting ownership interests of a Foreign Subsidiary or a Foreign Subsidiary
Holding Company serve as Collateral for any Obligations, or (y) a Foreign
Subsidiary, a Foreign Subsidiary Holding Company or a Subsidiary of a Foreign
Subsidiary, unless the Borrower otherwise determines, guarantee any Obligations
and (vi) the Agent may grant extensions of time for the creation or perfection
of security interests in particular assets where it determines, in consultation
with the Borrower, that such extension of time is reasonable.

8.15 Sanctions. The Obligors will not, and will not permit any Subsidiary to,
directly or, to the knowledge of Holdings, indirectly, use the proceeds of the
Term Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, to fund any activities or
business of or with any Sanctioned Person, or in any Sanctioned Country.
Holdings will maintain in effect policies and procedures reasonably designed to
promote compliance by the Obligors, their respective Restricted Subsidiaries,
and their respective directors, officers, employees, and agents with Sanctions
Laws.

8.16 Anti-Money Laundering Laws. No part of the proceeds of the Term Loans will
be used by Holdings or any of its subsidiaries, directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in material
violation of the FCPA or any other applicable anti-money laundering or
anti-corruption law.

8.17 Compliance with ERISA. Holdings shall, and shall cause each of its
Subsidiaries to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable federal
or state law; (b) cause each applicable Pension Plan intended to be qualified
under Section 401 of the Code to be so qualified; (c) make all required
contributions to any Plan when due; (d) not engage in a prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan;
(e) not engage in a transaction that could be subject to Section 4069 or 4212(c)
of ERISA, and (f) ensure that no Plan has an Unfunded Pension Liability, in each
case, that would reasonably be expected to have a Material Adverse Effect.

ARTICLE IX

NEGATIVE COVENANTS

Holdings and each other Obligor covenant to the Agent and each Lender that, from
and after the Agreement Date, so long as any of the Commitments remain in
effect, and thereafter until Full Payment of the Obligations:

9.1 Limitation on Restricted Payments. Neither the Borrower nor any of the
Restricted Subsidiaries shall, directly or indirectly, declare or make any
Restricted Payment, except:

(a) Restricted Payments with any portion of the Cumulative Credit if at the time
such Restricted Payment is made no Default or Event of Default shall have
occurred and be continuing (or would result therefrom);

(b) so long as no Default or Event of Default has occurred and is continuing,
the payment of any dividend or distribution within sixty (60) days after the
date of its declaration, if at the date of declaration such payment would be
permitted by this Section 9.1;

(c) the making of any Restricted Payment in exchange for, or out of the net cash
proceeds of, a substantially concurrent sale (other than to a Subsidiary of the
Borrower) of Capital Stock of the Borrower or Holdings (other than Disqualified
Stock) or from a substantially concurrent cash capital contribution to the
Borrower;

 

68



--------------------------------------------------------------------------------

(d) any redemption, repurchase, defeasance or other acquisition or retirement of
Subordinated Indebtedness by exchange for, or out of the net cash proceeds of, a
substantially concurrent issue and sale of Indebtedness of the Borrower which
does not have a shorter maturity than the Subordinated Indebtedness being
refinanced (or if shorter, the Term Loans);

(e) so long as no Default or Event of Default has occurred and is continuing,
payments to purchase Capital Stock of the Borrower or Holdings from officers or
directors of the Borrower or Holdings in an amount not to exceed the sum of (1)
$20,000,000 plus (2) $15,000,000 multiplied by the number of calendar years that
have commenced since March 9, 2012;

(f) so long as no Default or Event of Default has occurred and is continuing,
payments (other than those covered by clause (e) above) to purchase Capital
Stock of the Borrower or Holdings from management, employees or directors of the
Borrower or any of its Subsidiaries, or their authorized representatives, upon
the death, disability or termination of employment of such management, employees
or directors, in aggregate amounts under this clause (f) not to exceed
$15,000,000 in any Fiscal Year;

(g) any purchase or redemption of Subordinated Indebtedness or any Capital Stock
of Holdings, the Borrower or any Restricted Subsidiaries required pursuant to
the terms thereof as a result of a Change of Control or an asset disposition;
provided, however, that at the time of such purchase or redemption no Default
shall have occurred and be continuing (or would result therefrom);

(h) payments to Holdings in an amount sufficient to enable Holdings to pay:

(i) its taxes, legal, accounting, payroll, benefits, incentive compensation,
insurance and corporate overhead expenses (including SEC, stock exchange and
transfer agency fees and expenses);

(ii) trade, lease, payroll, benefits, incentive compensation and other
obligations in respect of goods to be delivered to, services (including
management and consulting services) performed for and properties used by, the
Borrower and the Restricted Subsidiaries;

(iii) the purchase price for Investments in other Persons;

(iv) reasonable and customary incidental expenses as determined in good faith by
the Board of Directors of Holdings; and

(v) costs and expenses incurred by Holdings in relation to the Transactions, the
National Pump Transactions, the NES Transactions, the Neff Transactions and the
BakerCorp Transactions;

(i) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of any warrants, options or other securities convertible into
or exchangeable for Capital Stock of Holdings, the Borrower or any Restricted
Subsidiary;

(j) the deemed repurchase of Capital Stock on the cashless exercise of stock
options;

(k) the payment of any dividend or distribution by a Restricted Subsidiary to
the holders of its Capital Stock on a pro rata basis;

(l) so long as no Default or Event of Default has occurred and is continuing,
any Restricted Payment so long as immediately after the making of such
Restricted Payment, the Total Indebtedness Leverage Ratio does not exceed
5.00:1.00;

(m) so long as no Default or Event of Default has occurred and is continuing,
any Restricted Payment in an amount which, when taken together with all
Restricted Payments made after the Closing Date pursuant to this clause (m),
does not exceed $300,000,000; and

 

69



--------------------------------------------------------------------------------

(n) so long as no Default or Event of Default has occurred and is continuing,
payments in respect of any dividend or distribution on the Capital Stock of
Holdings and payments to purchase Capital Stock of Holdings, in each case, not
to exceed $100,000,000 in the aggregate pursuant to this clause (n) per fiscal
year.

The Borrower, in its sole discretion, may classify any Restricted Payment as
being made in part under one of the provisions of this Section 9.1 and in part
under one or more other such provisions (or, as applicable, clauses), or
reclassify any Restricted Payment made under one or more of the provisions of
this covenant as being made under one or more other provisions (or, as
applicable, clauses) of this Section 9.1.

9.2 Limitation on Indebtedness. Neither the Borrower nor any of the Restricted
Subsidiaries shall, directly or indirectly, create, incur, issue, assume,
guarantee or in any manner become directly or indirectly liable, contingently or
otherwise (in each case, to “incur”), for the payment of any Indebtedness,
except as follows:

(a) Indebtedness incurred by the Borrower or any Restricted Subsidiary
(including any Indebtedness assumed in connection with an acquisition) so long
as, on a pro forma basis, the Fixed Charge Coverage Ratio is at least 2.00:1.00,
and any Refinancing Indebtedness in respect thereof;

(b) Indebtedness incurred by the Borrower and the Restricted Subsidiaries
pursuant to Credit Facilities and any Refinancing Indebtedness in respect
thereof; provided, however, that, immediately after giving effect to any such
incurrence, the aggregate principal amount of all Indebtedness incurred under
this clause (b) and then outstanding does not exceed the greater of (x)
$7,760,000,000 and(y) 85.0% of Consolidated Net Tangible Assets;

(c) Indebtedness of the Borrower and the Guarantors related to the Initial Term
Loans extended under this Agreement and any Guarantees of such Initial Term
Loans and any Refinancing Indebtedness in respect thereof;

(d) the incurrence by the Borrower or any Restricted Subsidiary of the
Indebtedness existing as of the Closing Date that is described on Schedule 9.2
and any Refinancing Indebtedness in respect thereof;

(e) Indebtedness of the Borrower or any Restricted Subsidiary under equipment
purchase or lines of credit, or for Capital Lease Obligations or Purchase Money
Obligations; provided that, immediately after giving effect to any such
incurrence, the aggregate principal amount of Indebtedness incurred under this
clause (e) and then outstanding does not exceed the greater of (x) $685,000,000
and (y) 7.50% of Consolidated Net Tangible Assets;

(f) Indebtedness of the Borrower or any Restricted Subsidiary incurred in
respect of (A) performance bonds, completion guarantees, surety bonds, bankers’
acceptances, letters of credit or other similar bonds, instruments or
obligations in the ordinary course of business, including Indebtedness evidenced
by letters of credit issued in the ordinary course of business to support the
insurance or self-insurance obligations of the Borrower or any of the Restricted
Subsidiaries (including to secure workers’ compensation and other similar
insurance coverages), but excluding letters of credit issued in respect of or to
secure money borrowed, (B) obligations under Hedge Agreements entered into for
bona fide hedging purposes of the Borrower and not for speculative purposes,
(C) financing of insurance premiums in the ordinary course of business or
(D) cash management obligations and netting, overdraft protection and other
similar facilities or arrangements, in each case arising under standard business
terms of any bank at which the Borrower or any Restricted Subsidiary maintains
such facility or arrangement;

(g) Indebtedness consisting of accommodation guarantees for the benefit of trade
creditors of the Borrower or any Restricted Subsidiary;

(h) Indebtedness of the Borrower or a Restricted Subsidiary owed to and held by
the Borrower or another Restricted Subsidiary; provided, however, that:

 

70



--------------------------------------------------------------------------------

(i) if the Borrower or any Guarantor is the obligor on such Indebtedness and the
payee is not the Borrower or a Guarantor, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Obligations under this
Agreement, in the case of the Borrower, or the Guarantee of the Obligations, in
the case of a Guarantor; and

(ii) any transfer of such Indebtedness by the Borrower or a Restricted
Subsidiary (other than to the Borrower or another Restricted Subsidiary) or the
sale, transfer or other disposition by the Borrower or any Restricted Subsidiary
of Capital Stock of a Restricted Subsidiary (other than to the Borrower or a
Restricted Subsidiary) that results in such Indebtedness being held by a Person
other than the Borrower or a Restricted Subsidiary shall, in each case, be
deemed to constitute an incurrence of such Indebtedness by the Borrower or such
Restricted Subsidiary, as the case may be, that was not permitted by this
clause (h);

(i) Indebtedness arising from (A) the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five (5) Business Days of incurrence and
(B) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased or rented in the
ordinary course of business;

(j) Indebtedness of Foreign Subsidiaries incurred to finance the working capital
of such Foreign Subsidiaries;

(k) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for guarantees, indemnification, obligations in respect of
earnouts or other purchase price adjustments or holdback of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Subsidiary for the purpose of financing such
acquisition;

(l) Indebtedness arising from the making of reasonable representations,
warranties, covenants and indemnities by the Borrower or any Restricted
Subsidiary that are reasonably customary in a Securitization Transaction;

(m) Guarantees by the Borrower or a Restricted Subsidiary of Indebtedness that
was permitted to be incurred by the Borrower or any Restricted Subsidiary under
this Agreement; provided that if the Indebtedness being Guaranteed is
subordinated to or pari passu with any of the Obligations, then the Guarantee
shall be subordinated or pari passu, as applicable, to the same extent as the
Indebtedness Guaranteed;

(n) Guarantees or other Indebtedness in respect of Indebtedness of (A) an
Unrestricted Subsidiary, (B) a Person in which the Borrower or a Restricted
Subsidiary has a minority interest or (C) joint ventures or similar
arrangements; provided, however, that at the time of incurrence of any
Indebtedness pursuant to this clause (n) the aggregate principal amount of all
Guarantees and other Indebtedness incurred under this clause (n) and then
outstanding does not exceed the greater of (x) $460,000,000 and (y) 5.0% of
Consolidated Net Tangible Assets;

(o) Indebtedness of (A) the Borrower or any Restricted Subsidiary incurred to
finance or refinance, or otherwise incurred in connection with, any acquisition
of assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the Borrower or any Restricted
Subsidiary, or (B) any Person that is acquired by or merged or consolidated with
or into the Borrower or any Restricted Subsidiary (including Indebtedness
thereof incurred in connection with any such acquisition, merger or
consolidation) and any Refinancing Indebtedness incurred to Refinance any of the
foregoing Indebtedness; provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (I) the Fixed Charge Coverage
Ratio would be equal to or greater than 2.00:1.00 or (II) the Fixed Charge
Coverage Ratio would be equal to or greater than the Fixed Charge Coverage Ratio
immediately prior to giving effect thereto; and

 

71



--------------------------------------------------------------------------------

(p) Indebtedness of the Borrower or any Restricted Subsidiary, in addition to
that described in clauses (a) through (o) above; provided that immediately after
giving effect to any such incurrence, the aggregate principal amount of
Indebtedness incurred pursuant to this clause (p) and then outstanding does not
exceed the greater of (x) $915,000,000 and (y) 10.0% of Consolidated Net
Tangible Assets.

For the purposes of determining compliance with, and the outstanding principal
amount of Indebtedness incurred pursuant to and in compliance with, this
Section 9.2, (i) in the event that Indebtedness meets the criteria of more than
one type of Indebtedness described in this Section 9.2, the Borrower, in its
sole discretion, shall classify, and may from time to time reclassify, such item
of Indebtedness and only be required to include the amount and type of such
Indebtedness in one or a combination of the clauses of this Section 9.2;
provided that (x) Indebtedness outstanding on the Closing Date under the ABL
Agreement shall be treated as incurred pursuant to Section 9.2(b) above and (y)
any other obligation of the obligor on such Indebtedness (or of any other Person
who could have incurred such Indebtedness under this Section 9.2) arising under
any guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation supporting such Indebtedness shall be disregarded to
the extent that such guarantee, Lien or letter of credit, bankers’ acceptance or
other similar instrument or obligation secures the principal amount of such
Indebtedness, (ii) if any Indebtedness is incurred to refinance Indebtedness
initially incurred in reliance on a basket measured by reference to a percentage
of Consolidated Net Tangible Assets at the time of incurrence, and such
refinancing would cause the percentage of Consolidated Net Tangible Assets
restriction to be exceeded if calculated based on the Consolidated Net Tangible
Assets on the date of such refinancing, such percentage of Consolidated Net
Tangible Assets restriction shall not be deemed to be exceeded so long as the
principal amount of such Refinancing Indebtedness does not exceed the principal
amount of such Indebtedness being Refinanced, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) incurred or payable in connection with such refinancing and
(iii) the principal amount of Indebtedness outstanding under any clause of this
Section 9.2, shall be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness. In
addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

Except as provided in the paragraph below with respect to Indebtedness
denominated in a foreign currency, the amount of any Indebtedness outstanding as
of any date shall be:

 

  i.

the accreted value of the Indebtedness, in the case of any Indebtedness issued
with original issue discount;

 

  ii.

the principal amount of the Indebtedness, in the case of any other Indebtedness;
and in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of: (A) the Fair Market Value of such assets
at the date of determination; and (B) the amount of the Indebtedness of the
other Person.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness denominated in a foreign currency, the
Dollar-equivalent principal amount of such Indebtedness incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that (i) the Dollar-equivalent principal amount of any such
Indebtedness outstanding on the Closing Date shall be calculated based on the
relevant currency exchange rate in effect on the Closing Date, (ii) if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
incurred), and such refinancing would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness, calculated as described in the following
sentence, does not exceed (x) the outstanding or committed principal amount
(whichever is higher) of such Indebtedness being refinanced plus (y) the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing and (iii) the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency and incurred pursuant to a Credit Facility shall be calculated based on
the relevant currency exchange rate in effect on, at the Borrower’s option,
(1) the Closing Date, (2) any date on which

 

72



--------------------------------------------------------------------------------

any of the respective commitments under such Credit Facility shall be
reallocated between or among facilities or subfacilities thereunder, or on which
such rate is otherwise calculated for any purpose thereunder or (3) the date of
such incurrence. The principal amount of any Indebtedness incurred to refinance
other Indebtedness, if incurred in a different currency from the Indebtedness
being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such refinancing.

9.3 Limitation on Liens. Neither the Borrower nor any of the Restricted
Subsidiaries shall create, incur, assume or suffer to exist any Lien of any kind
on any of their respective properties or assets, whether now owned or hereafter
acquired, except for Permitted Liens.

For purposes of determining compliance with this Section 9.3, (x) a Lien need
not be incurred solely by reference to one category of Permitted Liens but may
be incurred under any combination of such categories (including in part under
one such category and in part under any other such category), (y) in the event
that a Lien (or any portion thereof) meets the criteria of one or more of such
categories of Permitted Liens, the Borrower shall, in its sole discretion,
classify or reclassify such Lien (or any portion thereof) in any manner that
complies with the definition of “Permitted Liens”, and (z) in the event that a
portion of Indebtedness secured by a Lien could be classified as secured in part
pursuant to clause (ee) of the definition of “Permitted Liens” (giving effect to
the incurrence of such portion of such Indebtedness), the Borrower, in its sole
discretion, may classify such portion of such Indebtedness (and any obligations
in respect thereof) as having been secured pursuant to clause (ee) and
thereafter the remainder of such Indebtedness as having been secured pursuant to
one or more of the other clauses of this definition; provided, however, that the
amount of Indebtedness incurred pursuant to a Credit Facility that is permitted
to be secured by a Lien pursuant to clause (c) of the definition of “Permitted
Liens” shall be reduced (not below zero) by the amount of any Indebtedness
incurred pursuant to a Credit Facility secured by a Lien that the Borrower
classifies as having been incurred pursuant to clause (ee) of the definition of
“Permitted Liens”. In addition, with respect to any Lien securing Indebtedness
that was permitted to secure such Indebtedness at the time of the incurrence of
such Indebtedness, such Lien shall also be permitted to secure any Increased
Amount of such Indebtedness.

9.4 Mergers, Consolidations or Sales. Neither the Borrower nor any of the
Restricted Subsidiaries shall merge into, or consolidate or amalgamate with, any
other Person (or permit any other Person to merge into or consolidate or
amalgamate with it), or consummate any Asset Disposition, or wind up, liquidate
or dissolve, except:

(a) transfers of condemned or expropriated property to the applicable
Governmental Authority or agency that has condemned or expropriated the same
(whether by deed in lieu of condemnation or otherwise), and transfers of
properties that have been subject to a casualty to the applicable insurer of
such property or its designee as part of an insurance settlement;

(b)

(i) any Obligor or any Restricted Subsidiary may be merged or amalgamated with
or into (w) any Obligor, (x) any other Person that is domiciled and is resident
in the same country as such Obligor or Restricted Subsidiary or (y) any other
Person if the Person formed by or surviving such merger, consolidation or
amalgamation is domiciled and is resident in the same country as such Obligor or
Restricted Subsidiary; provided that (I) if the Borrower is involved in such
merger, consolidation or amalgamation, the continuing or surviving Person shall
be (1) the Borrower or (2) a Person organized or existing under the laws of the
United States, any state thereof, or the District of Columbia, and such Person
expressly assumes all of the obligations of the Borrower under this Agreement
and the other Loan Documents pursuant to a supplement or joinder to the Loan
Documents in a form reasonably satisfactory to the Agent, and (II) in the case
of such a merger, consolidation or amalgamation involving an Obligor, the
continuing or surviving Person shall be an Obligor and (except to the extent
such continuing or surviving Person is Holdings) a Wholly-Owned Subsidiary of
the Borrower (and, to the extent such continuing or surviving Person was not an
Obligor prior to such merger, consolidation or amalgamation, it shall expressly
assume all obligations as an Obligor under the Loan Documents pursuant to
documentation reasonably satisfactory to the Agent);

(ii) any Obligor or any Restricted Subsidiary of an Obligor (in either case,
other than the Borrower) may be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to an Obligor or, in the case of any Restricted Subsidiary that is
not an Obligor, any other Restricted Subsidiary;

 

73



--------------------------------------------------------------------------------

(iii) any Restricted Subsidiary that is not an Obligor may be merged or
amalgamated with or into any other Restricted Subsidiary that is not an Obligor,
or be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any other
Restricted Subsidiary that is not an Obligor; and

(iv) any Excluded Subsidiary may be liquidated, wound up or dissolved;

(c) Asset Dispositions of any business which the Borrower determines is not an
essential part of the rental business; and

(d) Asset Dispositions not otherwise permitted by this Section 9.4 so long as
(i) (x) the transferor receives consideration (including by way of relief from,
or by any other Person assuming responsibility for, any liabilities, contingent
or otherwise) at the time of such Asset Disposition at least equal to the Fair
Market Value of the shares or assets sold or otherwise disposed of and (y) such
Asset Disposition is for consideration at least seventy-five percent (75%) of
which consists of cash or Cash Equivalents; provided, however, that this
limitation shall not apply to any Asset Disposition in which the cash or Cash
Equivalents portion, as applicable, of the consideration received therefrom,
determined in accordance with the foregoing clause (x), is equal to or greater
than what the after-tax proceeds would have been had such Asset Disposition
complied with the aforementioned seventy-five percent (75%) limitation, and
(ii) before and after giving effect thereto, no Event of Default has occurred
and is continuing.

(e) For the purposes of Section 9.4(d), the following are deemed to be cash:
(1) the assumption of Indebtedness of the Borrower or any Restricted Subsidiary
to the extent the Borrower or such Restricted Subsidiary is released from all
liability on payment of the principal amount of such Indebtedness in connection
with such Asset Disposition, (2) Indebtedness of any Restricted Subsidiary that
is no longer a Restricted Subsidiary as a result of such Asset Disposition to
the extent that the Borrower and each other Restricted Subsidiary are released
in full from any Guarantee of payment of the principal amount of such
Indebtedness in connection with such Asset Disposition, (3) securities, notes or
other obligations received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within one hundred eighty (180) days, (4) consideration consisting of
Indebtedness of the Borrower or any Restricted Subsidiary (provided that such
Indebtedness is not expressly subordinated in right of payment to the
Obligations), (5) properties or assets that are used or useful in the business
of the Borrower and its Restricted Subsidiaries conducted at such time or in
businesses reasonably related thereto or Capital Stock of a Person, the
principal portion of whose assets consist of such property or assets or (6) any
Designated Non-cash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition; provided, however, that the
aggregate Fair Market Value of all Designated Non-cash Consideration received
and treated as cash pursuant to this clause (6) is not to exceed, at any time,
an aggregate amount outstanding equal to the greater of (x) $275,000,000 and
(y) 3.0% of Consolidated Net Tangible Assets as of the date of the applicable
Asset Disposition, without giving effect to changes in value subsequent to the
receipt of such Designated Non-cash Consideration.

ARTICLE X

CONDITIONS OF LENDING

10.1 Conditions Precedent to Effectiveness of Agreement and Making of Term Loans
on the Closing Date. The effectiveness of this Agreement and the obligation of
the Lenders to make any Term Loans on the Closing Date are subject to the
satisfaction (or waiver in writing by the Agent and the Arrangers) of the
following conditions precedent:

(a) This Agreement, the Security Agreement, the Intellectual Property Security
Agreement, the Perfection Certificate, the Pari Passu Intercreditor Agreement
and the Joinder Agreement to the Existing Intercreditor Agreement and the Fee
Letter among the Agent, Holdings and the Borrower shall have been executed by
each party thereto.

 

74



--------------------------------------------------------------------------------

(b) The Agent and the Lenders shall have received (i) customary opinions of
counsel for the Obligors reasonably satisfactory to the Agent; (ii) a copy of
the certificate or articles of incorporation (or similar Organization
Documents), including all amendments thereto, of each Obligor, certified as of a
recent date by the secretary of state of the state of its organization, and a
certificate as to the good standing or status of each Obligor as of a recent
date, from such Secretary of State; (iii) a certificate of the Secretary or
Assistant Secretary or Officer of each Obligor dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
(or similar Organization Documents) of such Obligor as in effect on the Closing
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or the equivalent
governing body) of such Obligor authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation (or similar Organization
Documents) of such Obligor have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (ii) above, and (D) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Obligor; and (iv) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (iii) above.

(c) (i) The Agent on behalf of the Secured Parties shall have been granted a
first priority (subject to Permitted Priority Liens) and perfected security
interest in the Collateral pursuant to the applicable Loan Documents; and
(ii) the Agent (or, in the case of clause (A) below, a designated bailee thereof
in accordance with the Pari Passu Intercreditor Agreement) shall have received
the following:

 

  (A)

certificates representing the equity interests (to the extent certificated and
required to be pledged under the Loan Documents) listed on Schedule 4 to the
Perfection Certificate held by any Obligor accompanied by undated stock powers
executed in blank and instruments listed on Schedule 5 to the Perfection
Certificate held by any Obligor, indorsed in blank;

 

  (B)

proper financing statements in form appropriate for filing under the UCC of all
jurisdictions that the Agent may deem necessary or desirable in order to perfect
and protect the first priority liens and security interests created under the
Security Agreement, covering the Collateral described in the Security Agreement;
and

 

  (C)

completed requests for information, dated on or before the Closing Date, listing
all effective financing statements filed in the jurisdictions referred to in
clause (A) above that name any Obligor as debtor, together with copies of such
other financing statements.

(d) The Borrower shall have paid (i) all fees required to be paid and payable by
the Obligors on the Closing Date under the Fee Letters and (ii) reasonable and
documented, out-of-pocket expenses of the Agent and the Attorney Costs incurred
in connection with any of the Loan Documents and the transactions contemplated
thereby to the extent invoiced at least three (3) Business Days prior to the
Closing Date and payable by the Obligors.

(e) The Agent shall have received a Funding Notice meeting the requirements of
Section 2.1(b).

(f) The Agent shall have received a certificate, dated the Closing Date and
signed by a Responsible Officer of the Borrower, confirming compliance with the
conditions precedent set forth in Sections 10.1(h) and 10.1(i).

(g) (i) Upon the reasonable request of any Lender made at least ten (10) days
prior to the Agreement Date, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act, in each case at least five (5) days prior to the Agreement Date;
(ii) at least five (5) days prior to the Agreement Date, if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall deliver a Beneficial Ownership Certification.

 

75



--------------------------------------------------------------------------------

(h) The Specified Representations shall be true and correct in all material
respects as of the Closing Date, other than any Specified Representation which
relates to a specified prior date, in which case such representation and
warranty shall be true and correct in all material respects as of the specified
prior date (provided that, to the extent any Specified Representation is
qualified by, or subject to, “materiality”, “material adverse effect” or similar
language, the same shall be true and correct in all respects).

(i) No Specified Default shall have occurred and be continuing on the Closing
Date or will result from the extension of the Initial Term Loans hereunder.

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 10.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 10.1, and (iii) all documents sent
to such Lender for approval, consent or satisfaction were acceptable to such
Lender.

Notwithstanding the foregoing, to the extent any lien search or security
interest in the Collateral, other than (x) UCC lien searches in an entity’s
jurisdiction of organization or (y) any Collateral the security interest in
which may be perfected by the filing of a UCC financing statement is not or
cannot be provided or perfected on the Closing Date after Borrower’s use of
commercially reasonable efforts to do so without undue burden or expense, then
the provision of any such lien search and/or the perfection of security
interests in such Collateral shall not constitute a condition precedent to the
making of any Term Loan on the Closing Date, but shall be required to be
delivered and/or perfected within sixty (60) days after the Closing Date (in
each case, subject to extensions to be reasonably agreed upon by the Agent).

ARTICLE XI

DEFAULT; REMEDIES

11.1 Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

(a) any failure by the Borrower to pay: (i) the principal of any of the Term
Loans when due; whether upon demand or otherwise or (ii) any interest, fee or
other amount owing hereunder or under any of the other Loan Documents within
five (5) Business Days after the due date therefor, whether upon demand or
otherwise;

(b) any representation or warranty made or deemed made by Holdings, the Borrower
or any Guarantor in this Agreement or by any Obligor in any of the other Loan
Documents or any certificate furnished by any Obligor at any time to the Agent
shall prove to be untrue in any material respect as of the date on which made,
deemed made, or furnished; provided that if any such representation or warranty
is capable of being cured, no Event of Default shall occur hereunder if such
misrepresentation or breach of warranty is cured within thirty (30) days after a
Responsible Officer of the Borrower shall have discovered or should have
discovered such misrepresentation or breach of warranty;

(c) (i) any default shall occur in the observance or performance of any of the
covenants and agreements contained in any of Sections 8.3(a), 8.5 (with respect
to maintenance of legal existence of the Borrower) or 8.11, or ARTICLE IX of
this Agreement; or (ii) any other default shall occur in the observance or
performance of any of the other covenants or agreements contained in any other
Section of this Agreement or any other Loan Document, and such default shall
continue for thirty (30) days or more after notice thereof to the Borrower by
the Agent or the Required Lenders;

 

76



--------------------------------------------------------------------------------

(d) (i) any payment default shall occur with respect to any payment of principal
of or interest on any Indebtedness of Holdings, the Borrower or any Significant
Subsidiary, in each case (excluding the Term Loans and any Indebtedness owed to
the Borrower or any other Obligor) in excess of the Threshold Amount and such
default shall continue beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or (ii) any
default shall occur with respect to the observance or performance by Holdings,
the Borrower or a Significant Subsidiary of any other agreement relating to any
Indebtedness of Holdings, the Borrower or such Significant Subsidiary (excluding
Indebtedness hereunder) referred to in clause (i) above or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause such Indebtedness to become due prior to its stated
maturity (an “Acceleration”) and, if the Agent has not yet commenced the
exercise of remedies under the Loan Documents, such Acceleration shall not have
been rescinded (provided that this clause (ii) shall not apply to (x) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder, or (y) any termination event or similar event pursuant to
the terms of any interest rate Hedge Agreement);

(e) Holdings, the Borrower or any Significant Subsidiary shall (i) file a
voluntary petition in bankruptcy or file a voluntary petition, proposal, notice
of intent to file a proposal or an answer or otherwise commence any action or
proceeding seeking reorganization, arrangement or readjustment of its debts or
for any other relief under the federal Bankruptcy Code, as amended, or under any
other bankruptcy or insolvency act or law, state or federal, now or hereafter
existing, or consent to, approve of, or acquiesce in, any such petition, action
or proceeding; (ii) apply for or acquiesce in the appointment of a receiver,
assignee, liquidator, sequestrator, custodian, monitor, trustee or similar
officer for it or for all or any part of its property; (iii) make an assignment
for the benefit of creditors; or (iv) be unable generally to pay its debts as
they become due;

(f) an involuntary petition shall be filed or an action or proceeding otherwise
commenced seeking reorganization, arrangement, consolidation or readjustment of
the debts of Holdings, the Borrower or any Significant Subsidiary or for any
other relief under the federal Bankruptcy Code, as amended, or under any other
bankruptcy or insolvency act or law, state or federal, now or hereafter
existing, and such petition or proceeding shall not be dismissed within sixty
(60) days after the filing or commencement thereof or an order of relief shall
be entered with respect thereto;

(g) (i) a receiver, interim receiver, assignee, liquidator, sequestrator,
custodian, monitor, trustee or similar officer for Holdings, the Borrower or any
Significant Subsidiary or for all or any material part of the property of
Holdings, the Borrower or any Significant Subsidiary shall be appointed, or
(ii) a warrant of attachment, execution or similar process shall be issued
against any material part of the property of Holdings, the Borrower or any
Significant Subsidiary and such warrant or similar process shall not be vacated,
discharged, stayed or bonded pending appeal within sixty (60) days after the
entry thereof;

(h) other than as permitted under Section 9.4, Holdings, the Borrower or any
Significant Subsidiary shall file a certificate of dissolution under applicable
state law or shall be liquidated, dissolved or wound-up or shall commence or
have commenced against it any action or proceeding for dissolution, winding-up
or liquidation, or shall take any action in furtherance thereof;

(i) this Agreement or any Acceptable Intercreditor Agreement shall be terminated
(other than in accordance with its terms), revoked or declared void or invalid
or unenforceable in any material respect or challenged by any Obligor;

(j) one or more judgments, orders, decrees or arbitration awards is entered
against Holdings, the Borrower or any Significant Subsidiary involving in the
aggregate for Holdings, the Borrower and all Significant Subsidiaries liability
as to any single or related or unrelated series of transactions, incidents or
conditions, in excess of the Threshold Amount (except to the extent covered by
insurance through an insurer who does not deny or dispute coverage), and the
same shall remain unsatisfied, unbonded, unvacated and unstayed pending appeal
for a period of sixty (60) days after the entry thereof;

 

77



--------------------------------------------------------------------------------

(k) (i) any of the Security Documents shall cease for any reason to be in full
force and effect in all material respects (other than in accordance with its
terms or the terms hereof), or the Borrower or any Obligor, in each case that is
a party to any of the Security Documents shall so assert in writing, or (ii) the
Lien created by any of the Security Documents shall cease to be perfected and
enforceable in accordance with its terms or of the same effect as to perfection
and priority purported to be created thereby, in each case in any material
respect, with respect to any significant portion of the Collateral (other than
in connection with any termination of such Lien in respect of any Collateral as
permitted hereby or by any Security Document);

(l) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or would reasonably be expected to result
in liability of an Obligor under Title IV of ERISA to the Pension Plan,
Multi-employer Plan or the PBGC; or (ii) an Obligor or any ERISA Affiliate shall
fail to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multi-employer Plan and, in each case, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect; or

(m) there occurs a Change of Control.

11.2 Remedies. If a Default or an Event of Default has occurred and is
continuing, with the consent of the Required Lenders (other than as provided in
the proviso to clause (b) below), the Agent may, or at the direction of the
Required Lenders, the Agent shall, do one or more of the following at any time
or times and in any order, with notice to the Borrower (except no notice shall
be required with respect to an Event of Default referred to in the proviso to
clause (b) below):

(a) terminate any outstanding Commitments;

(b) declare any or all Obligations to be immediately due and payable; provided,
however, that, upon the occurrence of any Event of Default described in
Sections 11.1(e), 11.1(f), 11.1(g) or 11.1(h), the Commitments shall
automatically and immediately expire and terminate and all Obligations shall
automatically become immediately due and payable without notice, demand or
consent of any kind; or

(c) pursue its other rights and remedies under the Loan Documents and applicable
law.

ARTICLE XII

TERM AND TERMINATION

12.1 Term and Termination. The term of this Agreement shall end on the last
Maturity Date unless sooner terminated in accordance with the terms hereof. Upon
the effective date of termination of this Agreement, all Obligations (including
all unpaid principal, accrued and unpaid interest and any amounts due under
Section 5.4) shall become immediately due and payable. Notwithstanding the
termination of this Agreement, until Full Payment of all Obligations, the
Borrower shall remain bound by the terms of this Agreement and shall not be
relieved of any of its Obligations hereunder or under any other Loan Document,
and the Agent and the Lenders shall retain all their rights and remedies
hereunder (including the Agent’s Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).

ARTICLE XIII

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

13.1 Amendments and Waivers.

(a) (i) No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by the Borrower or
other Obligor therefrom, shall be effective unless the same shall be in writing
and, except as provided in Sections 2.2, 2.3 and 2.4, signed by the Required
Lenders (or by the Agent with the consent of the Required Lenders) and the
Obligors party thereto (except that no consent of any Obligors shall be required
in the case of amendments of ARTICLE XIV, other than amendments of Section 14.9
which affect the Borrower’s rights thereunder) and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given;

 

78



--------------------------------------------------------------------------------

(ii) notwithstanding the foregoing, except as provided in Sections 2.2, 2.3 and
2.4, no such waiver, amendment, or consent shall be effective with respect to
the following, unless consented to in writing by all Lenders (or the Agent with
the consent of all Lenders) and the Borrower:

(A) decrease the percentage of the Commitments or of the aggregate unpaid
principal amount of the Term Loans which is required for the Lenders or any of
them to take any action hereunder;

(B) amend this Section 13.1 or any provision of this Agreement providing for
consent or other action by all Lenders;

(C) release all or substantially all of the value of the Guaranties of the
Guarantors pursuant to ARTICLE VI other than as permitted by Section 14.11;

(D) release all or substantially all of the value of the Collateral other than
as permitted by Section 14.11;

(E) change the definition of “Required Lenders”; or

(F) contractually subordinate the payment of all the Obligations to any other
Indebtedness or contractually subordinate the priority of any of the Agent’s
Liens to the Liens securing any other Indebtedness;

(iii) notwithstanding the foregoing, except as provided in Sections 2.2, 2.3 and
2.4, no such waiver, amendment, or consent shall be effective with respect to
the following, unless consented to in writing by all affected Lenders (or the
Agent with the consent of all affected Lenders) and the Borrower:

(A) increase or extend any Commitment of any Lender (other than as contemplated
in Section 2.2);

(B) postpone or delay any date fixed by this Agreement or any other Loan
Document for any (i) scheduled payment of principal, interest or fees or
(ii) other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document; or

(C) reduce the principal of, or the rate of interest specified herein (other
than waivers of the Default Rate) on any Term Loan, or any fees or other amounts
payable hereunder or under any other Loan Document;

(iv) notwithstanding the foregoing, except as provided in Sections 2.2, 2.3 and
2.4, no such waiver, amendment, or consent shall be effective to change
Section 4.5 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender; or

(v) notwithstanding the foregoing, no such waiver, amendment or consent shall be
effective to increase the obligations or adversely affect the rights of the
Agent without the consent of the Agent;

provided, however, that (A) Schedule 1.1 hereto (Lenders’ Commitments) may be
amended from time to time by the Agent alone to reflect assignments of
Commitments in accordance herewith and changes in Commitments in accordance with
Section 2.2 or Section 2.4; (B) no amendment or waiver shall be made to
Section 14.18 or to any other provision of any Loan Document as such provisions
relate to the rights and obligations of any Arranger without the written consent
of such Arranger; and (C) any applicable Fee Letter may be amended or waived in
a writing signed by Holdings, the Borrower, the applicable Arranger party
thereto and the Agent.

 

79



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Lender may not be increased or extended
and (y) the accrued and unpaid amount of any principal, interest or fees payable
to such Lender shall not be reduced, in either case, without the consent of such
Lender.

(b) If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders or all affected Lenders,
the consent of Required Lenders is obtained, but the consent of other Lenders is
not obtained (any such Lender whose consent is not obtained being referred to as
a “Non-Consenting Lender”), then, so long as the Agent is not a Non-Consenting
Lender, at the Borrower’s request (and, if applicable, payment by the Borrower
of the processing fee referred to in Section 13.2(a)), the Agent or an Eligible
Assignee shall have the right (but not the obligation), with the Agent’s
approval, to purchase from the Non-Consenting Lenders, and the Non-Consenting
Lenders agree that they shall sell, all of the Non-Consenting Lenders’
interests, rights and obligations under the Loan Documents, in accordance with
the procedures set forth in clauses (i) through (v) in the proviso to
Section 5.9 and the last sentence in Section 5.9, as if each such Non-Consenting
Lender is an assignor Lender thereunder.

(c) Notwithstanding any provision herein to the contrary, this Agreement and the
other Loan Documents may be amended (i) to cure any ambiguity, mistake,
omission, defect or inconsistency, (ii) in accordance with Section 2.2 to
incorporate the terms of any Incremental Term Loans and to provide for non-pro
rata borrowings and payments of any amounts hereunder as between the Term Loans
or other loans and any Commitments or other commitments in connection therewith,
(iii) in accordance with Section 2.3 to effectuate an Extension Amendment and to
provide for non-pro rata borrowings and payments of any amounts hereunder as
between the Term Loans and any Commitments in connection therewith, (iv) in
accordance with Section 2.4 to incorporate the terms of any Refinancing Term
Commitments and to provide for non-pro rata borrowings and payments of any
amounts hereunder as between the Term Loans or other loans and any Commitments
or other commitments in connection therewith, or (v) in accordance with
Section 1.2(b) in connection with a change in GAAP or the application thereof,
in each case, with the consent of the Agent but without the consent of any
Lender (except as expressly provided in Section 2.2, 2.3 or 2.4, as applicable).

13.2 Assignments; Participations.

(a) Any Lender may, with the written consent of (i) the Agent and (ii) so long
as no Specified Default has occurred and is continuing, the Borrower (which
consents shall not be unreasonably withheld or delayed), assign and delegate to
one or more Eligible Assignees (provided that (x) no such consent shall be
required in connection with any assignment to an Approved Fund or to a Lender or
to an Affiliate of a Lender and (y) the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten (10) Business Days after having received notice
thereof) (each an “Assignee”) all, or any ratable part of all, of the Term
Loans, the Commitments and the other rights and obligations of such Lender
hereunder, in a minimum amount of $5,000,000; provided, however, that
(A) written notice of such assignment, together with payment instructions,
addresses and related information with respect to the Assignee, shall be given
to the Borrower and the Agent by such Lender and the Assignee; (B) such Lender
and its Assignee shall deliver to the Borrower and the Agent an Assignment and
Acceptance; (C) the Assignee, if it shall not be a Lender, shall deliver to the
Agent any tax forms required by Section 5.1(f); and (D) the assignor Lender or
Assignee shall pay to the Agent a processing fee in the amount of $3,500;
provided, further, that the Agent may elect to waive such processing fee in its
sole discretion.

(b) From and after the date that the Agent has received an executed Assignment
and Acceptance, the Agent has received any tax forms required by Section 5.1(f)
(unless the Assignee shall already be a Lender hereunder), the Agent has
received payment of the above-referenced processing fee and the Agent has
recorded such assignment in the Register as provided in Section 14.19 herein,
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assignor
Lender’s rights and obligations under this Agreement, such assignor Lender shall
cease to be a party hereto).

 

80



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the assignor
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assignor Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto or the attachment, perfection or priority of any Lien
granted by any Obligor to the Agent or any Lender in the applicable Collateral;
(ii) such assignor Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Obligor or the
performance or observance by any Obligor of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto; (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such Assignee will, independently and without reliance upon the Agent, such
assignor Lender or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers, including the discretionary rights
and incidental powers, as are reasonably incidental thereto; and (vi) such
Assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d) Immediately upon satisfaction of the requirements of Section 13.2(a), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Term Loans or Commitments arising therefrom. Each Term Loan or Commitment
allocated to each Assignee shall reduce the applicable Term Loan or Commitment
of the assignor Lender pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of the Borrower (a “Participant”),
in each case that is not a Disqualified Lender, participating interests in any
Term Loans, any Commitment of that Lender and the other interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents;
provided, however, that (i) the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) the Borrower
and the Agent shall continue to deal solely and directly with the Originating
Lender in connection with the Originating Lender’s rights and obligations under
this Agreement and the other Loan Documents, and (iv) no Lender shall transfer
or grant any participating interest under which the Participant has rights to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document except the matters set forth in
Sections 13.1(a)(ii)(C) and (D) and Section 13.1(a)(iii), and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent and subject to the same limitation as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. Subject to paragraph (g) of this Section 13.2, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.1,
5.2 and 5.3 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (a) of this Section 13.2.

(f) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

 

81



--------------------------------------------------------------------------------

(g) A Participant shall not be entitled to receive any greater payment under
Section 5.1 or 5.3 than the Originating Lender would have been entitled to
receive with respect to the participating interest sold to such Participant,
unless the sale of the participating interest to such Participant is made with
the Borrower’s prior written consent and the Borrower expressly waives the
benefit of this provision at the time of such sale. A Participant that would be
subject to the requirements of Section 5.1(f) if it were a Lender shall not be
entitled to the benefits of Section 5.1 unless the Borrower is notified of the
participating interest sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 5.1(f) as though it were a
Lender.

(h) Notwithstanding anything to the contrary contained in this Section 13.2 or
any other provision of this Agreement, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, any Lender may assign
all or a portion of its rights and obligations with respect to the Term Loans
and the Commitments under this Agreement to Holdings, the Borrower or any of its
Subsidiaries through (i) Dutch auctions open to all Lenders in accordance with
the procedures set forth on Exhibit G or (ii) open market purchase on a non-pro
rata basis, in each case subject to the following limitations; provided that:

(i) if the assignee is Holdings or a Subsidiary, upon such assignment, transfer
or contribution, the applicable assignee shall automatically be deemed to have
contributed or transferred the principal amount of such Term Loans, plus all
accrued and unpaid interest thereon, to the Borrower; or

(ii) if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (x) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, and
(y) the Borrower shall promptly provide notice to the Agent of such
contribution, assignment or transfer of such Term Loans, and the Agent, upon
receipt of such notice, shall reflect the cancellation of the applicable Term
Loans in the Register.

ARTICLE XIV

THE AGENT

14.1 Appointment and Authorization. Each Lender hereby designates and appoints
Bank of America as its Agent under this Agreement and the other Loan Documents
and each Lender hereby irrevocably authorizes the Agent to take such action on
its behalf under the provisions of this Agreement and each other Loan Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. The Agent agrees to act as
such on the express conditions contained in this ARTICLE XIV. The provisions of
this ARTICLE XIV (other than Sections 14.9, 14.11(a), 14.11(c) and 14.15(a)) are
solely for the benefit of the Agent and the Lenders, and the Borrower shall have
no rights as a third-party beneficiary of any of the provisions contained
herein. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Agent have or be deemed to have any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including the exercise of
remedies pursuant to Section 11.2, and any action so taken or not taken shall be
deemed consented to by the Lenders.

14.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

82



--------------------------------------------------------------------------------

14.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Obligor or any Subsidiary or
Affiliate of any Obligor, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Obligor or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Obligor or any of their
Subsidiaries or Affiliates. No Agent-Related Person shall be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders.
Without limiting the generality of the foregoing, no Agent-Related Person shall
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender.

14.4 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any
Obligor), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders (or all Lenders if so required by Section 13.1) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

14.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of their
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with ARTICLE XI; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as they shall deem advisable.

14.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Agent hereinafter taken, including any review of the affairs of the Borrower and
its Affiliates, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to the Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Obligors and
their Affiliates, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower. Each Lender also represents that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Obligors and their Affiliates. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Agent, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Obligors or any of their Affiliates which may come into
the possession of any of the Agent-Related Persons.

 

83



--------------------------------------------------------------------------------

14.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), ratably in accordance with
their respective Pro Rata Shares, from and against any and all Indemnified
Liabilities as such term is defined in Section 15.10; provided, however, that no
Lender shall be liable for the payment to such Agent-Related Persons of any
portion of such Indemnified Liabilities to the extent resulting from such
Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall ratably reimburse the Agent upon demand for its
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the Agent
is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 14.7 shall survive the payment of all Obligations
hereunder and the resignation or replacement of the Agent.

14.8 Agent in Individual Capacity. Bank of America and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Obligors and their
Subsidiaries and Affiliates as though Bank of America were not the Agent
hereunder and without notice to or consent of the Lenders. Bank of America and
its Affiliates may receive information regarding the Obligors and their
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Obligors or such Affiliates) and the Lenders hereby
acknowledge that the Agent and Bank of America shall be under no obligation to
provide such information to them. With respect to its Term Loans, Bank of
America shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the Agent, and the terms
“Lender” and “Lenders” include Bank of America in its individual capacity.

14.9 Successor Agent. The Agent may resign as Agent upon at least thirty
(30) days’ prior notice to the Lenders and the Borrower, such resignation to be
effective at the end of such thirty (30) day period (or such earlier date on
which a successor agent shall have accepted its appointment or as shall be
agreed by the Required Lenders). In the event Bank of America sells all of its
Term Loans and/or Commitments as part of a sale, transfer or other disposition
by Bank of America of substantially all of its loan portfolio, Bank of America
shall resign as Agent and such purchaser or transferee shall become the
successor Agent hereunder. Subject to the foregoing, if the Agent resigns under
this Agreement, the Required Lenders (with the prior consent of the Borrower,
such consent not to be unreasonably withheld and such consent not to be required
if a Specified Default has occurred and is continuing) shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall be a
Lender and a commercial bank, commercial finance company or other asset based
lender having total assets in excess of $5,000,000,000. If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this ARTICLE XIV and Section 15.10 shall continue to inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

14.10 Withholding Tax.

(a) If any Lender is entitled to a reduction in the applicable withholding Tax,
the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding Tax after taking into account such
reduction. If the forms or other documentation required by Section 5.1(f) are
not delivered to the Agent and the Borrower, then the Agent may withhold from
any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding Tax.

 

84



--------------------------------------------------------------------------------

(b) If the IRS or any other Governmental Authority of the United States of
America or other jurisdiction asserts a claim that the Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding Tax ineffective, or for any
other reason), such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by the Agent as Tax or otherwise, including, for the
avoidance of doubt, penalties and interest, and including any Taxes imposed by
any jurisdiction on the amounts payable to the Agent under this Section,
together with all costs and expenses (including Attorney Costs). The obligation
of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of the Agent.

14.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Agent (and, if applicable, any
subagent appointed by the Agent under Section 14.2 or otherwise), and the Agent
(and, if applicable, any subagent appointed by the Agent under Section 14.2 or
otherwise) shall hereby have the obligation to release, subject to the
satisfaction of any conditions to release (if any) set forth herein, including
the continuance of the applicable Agent’s Lien on any proceeds of released
Collateral, any such Agent’s Liens upon any Collateral (i) upon Full Payment of
the Obligations; (ii) constituting property being sold, transferred or disposed
of (to any Person that is not an Obligor), if the sale, transfer or disposition
is made in compliance with this Agreement (which shall, upon reasonable request
by the Agent, be certified by the Borrower, and the Agent may rely conclusively
on any such certification without further inquiry; provided that no
certification shall be required at any time with respect to any sales of items
of rental equipment in the ordinary course of business so long as such Agent’s
Lien continues in the proceeds of such Collateral); (iii) constituting property
in which the Obligors owned no interest at the time the Lien was granted or at
any time thereafter; (iv) constituting property leased to an Obligor under a
lease which has expired or been terminated in a transaction permitted under this
Agreement; (v) constituting Relinquished Property, if such Relinquished Property
shall have been delivered to the applicable Qualified Intermediary in accordance
with the applicable exchange agreement and a first priority perfected security
interest shall have been granted by the applicable exchanger to the Agent for
the benefit of the Secured Parties of a first priority perfected security
interest in the rights of such exchanger in, to and under the related exchange
agreement; (vi) constituting any Like-Kind Exchange Account; (vii) constituting
property being sold, assigned, pledged or otherwise transferred pursuant to any
Securitization Transaction; (viii) being or becoming an Excluded Asset (as
defined in the Security Agreement ); or (ix) constituting property that is owned
by a Guarantor that has been released from its obligations under ARTICLE VI or
pursuant to this Section 14.11. Except as provided above or in Section 13.1, the
Agent will not release any of such Agent’s Liens without the prior written
authorization of the Required Lenders; provided that, in addition to the
foregoing, the Agent may, in its discretion, release such Agent’s Liens on
Collateral valued, in the aggregate for any such release, not in excess of the
greater of (x) $460,000,000 and (y) 5.0% of Consolidated Net Tangible Assets.

(b) In addition, the Lenders hereby irrevocably authorize the Agent to
(i) subordinate any Lien on any property granted to or held by the Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by clause (o) of the definition of “Permitted Liens” and (ii) release any
Guarantor from its obligations under ARTICLE VI (x) if such Person ceases to be
a Subsidiary as a result of a transaction permitted hereunder or becomes an
Excluded Subsidiary or (y) as provided in Section 13.1. Upon request by the
Agent or the Borrower at any time, the Required Lenders will confirm in writing
the Agent’s authority to release or subordinate the applicable Agent’s Liens
upon particular types or items of Collateral, or to release any Guarantor from
its obligations pursuant to this Section 14.11(a).

(c) Upon receipt by the Agent of any authorization required pursuant to
Section 14.11(a) from the Required Lenders of the Agent’s authority to release
or subordinate the applicable Agent’s Liens upon particular types or items of
Collateral, or to release any Guarantor from its obligations under ARTICLE VI,
and upon prior written request by the Borrower, the Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of such Agent’s Liens upon such Collateral or
to subordinate its interest therein, or to release such Guarantor from its
obligations under ARTICLE VI; provided, however, that (i) the Agent shall not be
required to execute any such document on terms which, in the Agent’s opinion,
would expose the Agent to liability or create any obligation or entail any
consequence other than the release of such Liens or Guarantee without recourse
or warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Obligors in respect of) all interests retained by
the Obligors, including the proceeds of any sale, all of which shall continue to
constitute part of such Collateral.

 

85



--------------------------------------------------------------------------------

(d) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Obligors or is cared for,
protected or insured or has been encumbered, or that the applicable Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Agent pursuant to any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Agent’s own interest in the
Collateral in its capacity as one of the Lenders and that the Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.

14.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express consent of
the Required Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of the Required Lenders, set-off against the
Obligations, any amounts owing by such Lender to any Obligor or any accounts of
any Obligor now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so by the
Agent, take or cause to be taken any action to enforce its rights under this
Agreement or against any Obligor, including the commencement of any legal or
equitable proceedings, to foreclose any Lien on, or otherwise enforce any
security interest in, any of the applicable Collateral.

(b) Except as otherwise expressly provided herein, if at any time or times any
Lender shall receive (i) by payment, foreclosure, setoff or otherwise, any
proceeds of Collateral or any payments with respect to the Obligations of any
Obligor to such Lender arising under, or relating to, this Agreement or the
other Loan Documents, except for any such proceeds or payments received by such
Lender from the Agent pursuant to the terms of this Agreement, or (ii) payments
from the Agent in excess of such Lender’s ratable portion of all such
distributions by the Agent, such Lender shall promptly (A) turn the same over to
the Agent, in kind, and with such endorsements as may be required to negotiate
the same to the Agent, or in same day funds, as applicable, for the account of
all of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Commitments; provided, however, that
if all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

14.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with the UCC or under other applicable law, as applicable
may be perfected by possession. Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof,
and, promptly upon the Agent’s request therefor, shall deliver such Collateral
to the Agent or in accordance with the Agent’s instructions.

14.14 Payments by Agent to Lenders. All payments to be made by the Agent to the
applicable Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds to each such Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Agreement Date
(or if such Lender is an Assignee, on the applicable Assignment and Acceptance),
or pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to the Agent. Concurrently with each such payment,
the Agent shall identify whether such payment (or any portion thereof)
represents principal, interest or fees on the Term Loans or otherwise. Unless
the Agent receives notice from the Borrower prior to the date on which any
payment is due to the Lenders that the Borrower will not make such payment in
full as and when required, the Agent may assume that the Borrower has made such
payment in full to the Agent on such date in immediately available funds and the
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each such Lender on such due date an amount equal to the amount
then due such Lender. If and to the extent the Borrower has not made such
payment in full to the Agent, each applicable Lender shall repay to the Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Federal Funds Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

 

86



--------------------------------------------------------------------------------

14.15 Defaulting Lenders. All Term Loans shall be made by the Lenders
simultaneously and in accordance with their Pro Rata Shares thereof. It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any applicable Term Loans hereunder,
nor shall any applicable Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligation to make any
Term Loans hereunder, (ii) no failure by any Lender to perform its obligation to
make any Term Loans hereunder shall excuse any other Lender from its obligation
to make any Term Loans hereunder, and (iii) the obligations of each Lender
hereunder shall be several, not joint and several.

(a) Unless the Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, at least one
(1) Business Day prior to the date of such Borrowing, that such Lender will not
make available as and when required hereunder to the Agent that Lender’s Pro
Rata Share of a Borrowing, the Agent may assume that each such Lender has made
such amount available to the Agent in immediately available funds on the Funding
Date. Furthermore, the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If any Lender has
not transferred its full Pro Rata Share to the Agent in immediately available
funds, and the Agent has transferred the corresponding amount to the Borrower,
on the Business Day following such Funding Date such Lender shall make such
amount available to the Agent, together with interest at the Federal Funds Rate
for that day. A notice by the Agent submitted to any Lender with respect to
amounts owing shall be conclusive, absent manifest error. If each Lender’s full
Pro Rata Share is transferred to the Agent as required, the amount transferred
to the Agent shall constitute that Lender’s applicable Term Loan for all
purposes of this Agreement. If that amount is not transferred to the Agent on
the Business Day following the Funding Date, the Agent will notify the Borrower
of such failure to fund and, upon demand by the Agent, the Borrower shall pay
such amount to the Agent for the Agent’s account, together with interest thereon
for each day elapsed since the date of such Borrowing, at a rate per annum equal
to the Interest Rate applicable at the time to the applicable Term Loans
comprising that particular Borrowing. The failure of any Lender to make any
applicable Term Loan on any Funding Date shall not relieve any other Lender of
its obligation hereunder to make an applicable Term Loan on that Funding Date.
No Lender shall be responsible for any other Lender’s failure to advance such
other Lender’s Pro Rata Share of any Borrowing. Notwithstanding anything
contained in this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

(i) in determining the Required Lenders, any Lender that at the time is a
Defaulting Lender (and the Term Loans and/or Commitment of such Defaulting
Lender) shall be excluded and disregarded;

(ii) the Borrower shall have the right, at its sole expense and effort, (A) to
seek one or more Persons reasonably satisfactory to the Agent and the Borrower
to each become a substitute Lender and assume all or part of the outstanding
Term Loans and Commitments of any Defaulting Lender and the Borrower, the Agent
and any such substitute Lender shall execute and deliver, and such Defaulting
Lender shall thereupon be deemed to have executed and delivered, an
appropriately completed Assignment and Acceptance to effect such substitution or
(B) upon notice to the Agent, to prepay the Term Loans and, at the Borrower’s
option, terminate any outstanding Commitments of such Defaulting Lender, in
whole or in part, without premium or penalty; and

(iii) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 14.12(b))
may, in lieu of being distributed to such Defaulting Lender, be retained by the
Agent in a segregated non-interest bearing account and, subject to any
applicable Requirement of Law, be applied at such time or times as may be
determined by the Agent first, to the payment of any amounts owing by such
Defaulting Lender to the Agent hereunder, second, if so determined by the Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, third, pro rata, to
the payment of any amounts owing to the Borrower or the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower or
any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement and fourth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is a prepayment of the principal amount of any
Term Loans in respect of which a Defaulting Lender has funded its participation
obligations, such payment shall be applied solely to prepay the Term Loans of
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Term Loans of any Defaulting Lender.

 

87



--------------------------------------------------------------------------------

(b) The rights and remedies against a Defaulting Lender under this Section 14.15
are in addition to other rights and remedies that the Borrower, the Agent and
the non-Defaulting Lenders may have against such Defaulting Lender. The
arrangements permitted or required by this Section 14.15 shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.

14.16 Concerning the Collateral and the Related Loan Documents.

(a) Each Lender authorizes and directs the Agent to enter into the other Loan
Documents, including any Acceptable Intercreditor Agreement, for the ratable
benefit and obligation of the Agent and the Lenders. Each Lender agrees that any
action taken by the Agent or the Required Lenders, as applicable, in accordance
with the terms of this Agreement or the other Loan Documents, and the exercise
by the Agent or the Required Lenders, as applicable, of their respective powers
set forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders. The Lenders
acknowledge that the Term Loans and all interest, fees and expenses hereunder
constitute one Indebtedness, secured pari passu by all of the applicable
Collateral, subject to the order of distribution set forth in Section 4.5.

(b) Each Lender authorizes and directs the Agent to enter into (i) the Security
Documents, (ii) any Acceptable Intercreditor Agreement for the benefit of the
Lenders and the other Secured Parties, (iii) any amendments to, waivers of or
supplements to or other modifications of the Security Documents or any
Acceptable Intercreditor Agreement, in each case with respect to the preceding
clauses (i), (ii) and (iii), in connection with the incurrence by any Obligor of
Incremental Term Loans, Refinancing Term Loans or other Indebtedness secured by
a Permitted Lien (each, an “Intercreditor Agreement Supplement”) to permit such
Incremental Term Loans, Refinancing Term Loans, or other Indebtedness to be
secured by a valid, perfected Lien on Collateral (with such priority as may be
designated by the relevant Obligor, as and to the extent such priority is
permitted by the Loan Documents) (it being agreed that any Lien securing such
Indebtedness (other than Incremental Term Loans and Refinancing Term Loans)
shall be granted pursuant to security documents separate from the Security
Documents) and (iv) any Incremental Term Amendment, Extension Amendment or
Refinancing Amendment as provided in Sections 2.2, 2.3 and 2.4, respectively,
and any amendment as provided in Section 1.2(b). Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Agent or the
Required Lenders in accordance with the provisions of this Agreement, the
Security Documents, any applicable intercreditor agreement, including any
applicable Acceptable Intercreditor Agreement, any Intercreditor Agreement
Supplement, any Incremental Term Amendment, any Extension Amendment or any
Refinancing Amendment and the exercise by the Agent or the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders.

14.17 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in the case of the Agent) authorized to act for, any other
Lender.

14.18 Arrangers. Each of the parties to this Agreement acknowledges that, other
than any rights and duties explicitly assigned to the Arrangers under this
Agreement, the Arrangers do not have any obligations hereunder and shall not be
responsible or accountable to any other party hereto for any action or failure
to act hereunder. Without limiting the foregoing, no Arranger shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on the Arrangers in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

14.19 The Register.

(a) The Agent shall maintain a register (each, a “Register”), which shall
include a master account and a subsidiary account for each applicable Lender and
in which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of each Term Loan comprising such
Borrowing and any Interest Period applicable thereto, (ii) the effective date
and amount of each Assignment and

 

88



--------------------------------------------------------------------------------

Acceptance delivered to and accepted by it and the parties thereto, (iii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, and (iv) the amount of any sum
received by the Agent from the Borrower or any other Obligor and each Lender’s
ratable share thereof. Each Register shall be available for inspection by the
Borrower or any applicable Lender (with respect to its own interest only) at the
respective offices of the Agent at any reasonable time and from time to time
upon reasonable prior notice. Any failure of the Agent to record in the
applicable Register, or any error in doing so, shall not limit or otherwise
affect the obligation of the Borrower hereunder (or under any Loan Document) to
pay any amount owing with respect to the Term Loans or provide the basis for any
claim against the Agent. The Obligations are registered obligations and the
right, title and interest of any Lender and their assignees in and to such
Obligations shall be transferable only upon notation of such transfer in the
applicable Register. Solely for purposes of this Section 14.19 and for Tax
purposes only, the Agent shall be the Borrower’s agent for purposes of
maintaining the applicable Register (but the Agent shall have no liability
whatsoever to the Borrower or any other Person on account of any inaccuracies
contained in the applicable Register). This Section 14.19 shall be construed so
that the Obligations are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (and any other relevant or successor provisions of the Code or such
regulations).

(b) In the event that any Lender sells participations in any Term Loan,
Commitment or other interest of such Lender hereunder or under any other Loan
Document, such Lender shall maintain a register on which it enters the name of
all participants in the Obligations held by it and the principal amount (and
stated interest thereon) of the portion of the Obligations which is the subject
of the participation (the “Participant Register”). An Obligation may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each note shall expressly so provide). Any
participation of such Obligations may be effected only by the registration of
such participation on the Participant Register. The Participant Register shall
be available for inspection by the Borrower at any reasonable time and from time
to time upon reasonable prior notice.

14.20 The Platform(a) . THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to Holdings, the
Borrower, any Lender or any other Person for losses, claims, damages liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Borrower’s, any Obligor’s or the Agent’s transmission of Borrower Materials
or notices through the Platform, any other electronic platform or electronic
messaging service, or through the internet, except to the extent the liability
of any Agent-Related Person is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such
Agent-Related Person’s gross negligence or willful misconduct.

14.21 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any Guarantor, that at least one of the following is
and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the letters of credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the letters of credit, the Commitments and this
Agreement,

 

89



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the letters of
credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the letters of credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the letters of credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and not, for the avoidance of doubt, to or for the benefit of the Borrower
or any other Obligor, that the Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the letters of credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE XV

MISCELLANEOUS

15.1 No Waivers; Cumulative Remedies. No failure by the Agent or any Lender to
exercise any right, remedy or option under this Agreement or any present or
future supplement hereto, or in any other agreement between or among the
Obligors and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Obligors of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The Agent’s and each
Lender’s rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.

15.2 Severability. The illegality or unenforceability of any provision of this
Agreement or any other Loan Document or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any other Loan Document or any
instrument or agreement required hereunder.

15.3 Governing Law; Choice of Forum; Service of Process.

(a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK;
PROVIDED THAT TO THE EXTENT THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK
SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF
ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS
ON COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO
THAT EXTENT.

 

90



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE OBLIGORS, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE OBLIGORS, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING:
(i) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST THE BORROWER, ANY GUARANTOR OR ANY PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND
(ii) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.

(c) SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK SHALL APPLY TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(d) THE BORROWER AND EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 15.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE
U.S. MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
THE AGENT OR THE LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY
LAW.

15.4 WAIVER OF JURY TRIAL. THE OBLIGORS, THE LENDERS AND THE AGENT EACH
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
OBLIGORS, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

15.5 Survival of Representations and Warranties. All of the Borrower’s and other
Obligors’ representations and warranties contained in this Agreement and the
other Loan Documents shall survive the execution, delivery and acceptance
thereof by the parties, notwithstanding any investigation by the Agent or the
Lenders or their respective agents.

15.6 Other Security and Guarantees. The Agent may, without notice or demand and
without affecting the Borrower’s or any Obligor’s obligations hereunder, from
time to time: (a) take from any Person and hold collateral (other than the
Collateral) for the payment of all or any part of the Obligations and exchange,
enforce or release such collateral or any part thereof; and (b) accept and hold
any endorsement or guaranty of payment of all or any part of the Obligations and
release or substitute any such endorser or guarantor, or any Person who has
given any Lien on any other collateral as security for the payment of all or any
part of the Obligations, or any other Person in any way obligated to pay all or
any part of the Obligations.

 

91



--------------------------------------------------------------------------------

15.7 Fees and Expenses. Except for Taxes which shall be solely covered by
Section 5.1 hereunder, the Borrower agrees to pay to the Agent, for its benefit,
on demand, all reasonable and documented out-of-pocket costs and expenses that
the Agent pays or incurs in connection with the negotiation, preparation,
syndication, consummation, administration, enforcement and termination of this
Agreement or any of the other Loan Documents, including: (a) Attorney Costs;
(b) reasonable and documented, out-of-pocket costs and expenses (including
reasonable attorneys’ and paralegals’ fees and disbursements) for any amendment,
supplement, waiver, consent or subsequent closing in connection with the Loan
Documents and the transactions contemplated thereby; (c) reasonable and
documented, out-of-pocket costs and expenses of lien searches; (d) documented,
out-of-pocket Taxes, and reasonable and documented fees and other charges for
filing financing statements and continuations and other actions to perfect,
protect and continue the Agent’s Liens (including reasonable costs and expenses
paid or incurred by the Agent in connection with the consummation of this
Agreement); and (e) reasonable sums paid or incurred to pay any amount or take
any action required of the Obligors under the Loan Documents that the Obligors
fail to pay or take. In addition, the Borrower agrees to pay, during or after
the existence of an Event of Default, (i) on demand to the Agent, for its
benefit, all costs and expenses incurred by the Agent (including Attorney
Costs), and (ii) to the Lenders (other than Bank of America), on demand, all
reasonable and actual fees, expenses and disbursements incurred by the
applicable Lenders for one law firm retained by such Lenders (and, in the event
of any conflict of interest among Lenders, one additional law firm for Lenders
subject to such conflict), in each case, paid or incurred to obtain payment of
the Obligations, enforce the Agent’s Liens, sell or otherwise realize upon the
applicable Collateral, and otherwise enforce the provisions of the Loan
Documents, or to defend any claims made or threatened against the Agent or any
Lender arising out of the transactions contemplated hereby (including
preparations for and consultations concerning any such matters). The foregoing
shall not be construed to limit any other provisions of the Loan Documents
regarding costs and expenses to be paid by the Borrower and other Obligors.

15.8 Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:

 

                   If to the Agent or Bank of America:  

Bank of America, N.A.

Building C

2380 Performance Dr

Richardson, TX 75082

MAIL CODE: TX2-984-03-23

Attention: Katlyn H. Tran

Telecopy: 214-290-9714

  If to the Borrower:  

United Rentals, Inc.

100 First Stamford Place, Suite 700

Stamford, CT 06902

Attention: Treasurer

Telecopy No.: 203-622-8794

E-mail address: imoshour@ur.com

 

92



--------------------------------------------------------------------------------

                    

with a copy to

 

United Rentals, Inc.

100 First Stamford Place, Suite 700

Stamford, CT 06902

Attention: General Counsel

Telecopy No.: 203-621-3266

E-mail address: jgross@ur.com

 

with a copy (which shall not constitute notice) to

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Fax: 212-558-3588

Attention: S. Neal McKnight

  If to a Lender:  

To the address of such Lender set forth on the

signature page hereto or on the Assignment and

Acceptance for such Lender, as applicable,

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

15.9 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of the
parties hereto; provided, however, that no interest herein may be assigned
(except pursuant to a transaction expressly permitted hereunder) by the Borrower
or any Guarantor without prior written consent of the Agent and each Lender. The
rights and benefits of the Agent and the Lenders hereunder shall, if such
Persons so agree, inure to any party acquiring any interest in the Obligations
or any part thereof in accordance with the terms hereof.

15.10 Indemnity of the Agent and the Lenders. The Obligors agree to defend,
indemnify and hold all Agent-Related Persons, each Arranger and each Lender and
each of their respective Affiliates, officers, directors, employees, counsel,
representatives, agents and attorneys-in-fact (each, an “Indemnified
Person”) harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits (whether brought by the Borrower
or any other Person), costs, charges, expenses and disbursements (including
Attorney Costs and reasonable legal costs and expenses of the Lenders for one
law firm retained by such Lenders (and, in the event of any conflict of interest
among Lenders, one additional law firm in each relevant jurisdiction for Lenders
subject to such conflict)) of any kind or nature whatsoever which may at any
time (including at any time following repayment of the Term Loans and the
termination, resignation or replacement of the Agent or replacement of any
Lender) be imposed on, incurred by or asserted against any such Person in any
way relating to or arising out of this Agreement or any document contemplated by
or referred to herein, or the transactions contemplated hereby, or directly or
indirectly arising out of the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal or presence of a Contaminant
relating to the Borrower’s, any Guarantor’s or any of their Subsidiaries’
operations, business or property, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any bankruptcy,
insolvency or similar proceedings, and any appellate proceeding) related to or
arising out of this Agreement, any other Loan Document, or the Term Loans or the
use of the proceeds thereof, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided that the Obligors shall have no obligation hereunder to any Indemnified
Person with respect to Indemnified Liabilities to the extent resulting from
(i) the gross negligence, bad faith (including any breach of this Agreement
constituting bad faith) or willful misconduct of such Indemnified Person (or any
Related Party thereof), (ii) a material breach of any of the Loan Documents by
such Indemnified Person (or any Related Party thereof) or (iii) claims of any
Indemnified Person (or any Related Party thereof) solely against one or more
Indemnified Persons (or any Related Party thereof) or disputes between or among
Indemnified Persons (or any Related Party thereof) in each case except to the
extent such claim is determined to have been caused by an act or omission by
Holdings or any of its Subsidiaries or such dispute involves the Agent in its
capacity as such. The agreements in this Section shall survive payment of all
other Obligations.

 

93



--------------------------------------------------------------------------------

15.11 Limitation of Liability. NO CLAIM MAY BE MADE BY THE BORROWER, ANY
GUARANTOR, ANY LENDER OR OTHER PERSON AGAINST THE BORROWER, ANY GUARANTOR, THE
AGENT, ANY LENDER, OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL,
REPRESENTATIVES, AGENT OR ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH
OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND THE BORROWER, EACH
GUARANTOR AND EACH LENDER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY
CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

15.12 Final Agreement. This Agreement and the other Loan Documents are intended
by the Obligors, the Agent and the Lenders to be the final, complete, and
exclusive expression of the agreement between them relating to the subject
matter hereof. This Agreement supersedes any and all prior oral or written
agreements relating to the subject matter hereof except for the Fee Letters.

15.13 Counterparts; Facsimile Signatures; Electronic Execution. This Agreement
may be executed in any number of counterparts, and by the Agent, each Lender and
the Obligors in separate counterparts, each of which shall be an original, but
all of which shall together constitute one and the same agreement; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document. This Agreement and the other Loan Documents may be executed by
facsimile or other electronic communication and the effectiveness of this
Agreement and the other Loan Documents and signatures thereon shall have the
same force and effect as manually signed originals and shall be binding on all
parties thereto. The Agent may require that any such documents and signatures be
confirmed by a manually-signed original thereof, provided that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
signature. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including amendments or
other modifications, notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it

15.14 Captions. The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.

15.15 Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Term Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower or any Guarantor, any such notice being
waived by each Obligor to the fullest extent permitted by law, to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender or any Affiliate of such Lender to or for the credit or the account of
the Borrower or any Guarantor against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the Agent or
such Lender shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Borrower and the Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF THE
BORROWER OR ANY GUARANTOR HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE REQUIRED LENDERS.

 

94



--------------------------------------------------------------------------------

15.16 Confidentiality.

(a) The Borrower hereby acknowledges that the Agent and each Lender may, in each
case with the prior written consent of the Borrower (such consent not to be
unreasonably withheld), issue and disseminate to the public general information
describing the credit accommodation entered into pursuant to this Agreement,
including the name and address of the Borrower and a general description of the
Borrower’s and the Guarantors’ business and may use the Borrower’s and the
Guarantors’ names in advertising and other promotional material.

(b) Each Lender and the Agent severally agrees to keep confidential all
information relating to Holdings or any of its Subsidiaries (x) provided to the
Agent or such Lender by or on behalf of Holdings or any of its Subsidiaries
under this Agreement or any other Loan Document or (y) obtained by the Agent or
such Lender based on a review of the books and records of Holding or any of its
Subsidiaries, except to the extent that such information (i) was or becomes
generally available to the public other than as a result of disclosure by the
Agent or such Lender or any Affiliates thereof, or (ii) was or becomes available
on a nonconfidential basis from a source other than the Borrower or the
Guarantors other than by breach of this Section 15.16, provided that such source
is not bound by a confidentiality agreement with the Borrower or the Guarantors
known to the Agent or such Lender; provided, however, that the Agent and any
Lender may disclose such information (in the case of clauses (A) through (I)
below, except for any routine examination by any Governmental Authority or
regulatory authority, after notice to the Borrower, unless such notice is
prohibited by applicable law) (A) at the request or pursuant to any requirement
of any Governmental Authority or regulatory authority (including any
self-regulatory authority) to which the Agent or such Lender is subject or in
connection with an examination of the Agent or such Lender by any such
Governmental Authority or regulatory authority; (B) pursuant to subpoena or
other court process; (C) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (D) to the extent reasonably
required in connection with any litigation or proceeding (including, but not
limited to, any bankruptcy proceeding) to which the Agent, any Lender or their
respective Affiliates may be party; (E) to the extent reasonably required in
connection with the exercise of any remedy hereunder or under any other Loan
Document; (F) to the Agent’s or such Lender’s independent auditors, accountants,
attorneys, other professional advisors and service providers (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and shall agree to keep such
information confidential to the same extent required of the Agent and the
Lenders hereunder); (G) to any prospective Participant or Assignee under any
Assignment and Acceptance, actual or potential, provided that such prospective
Participant or Assignee agrees to keep such information confidential to the same
extent required of the Agent and the Lenders hereunder; (H) as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrower or a Guarantor is a party or is deemed a
party with the Agent or such Lender; and (I) to its Affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and shall agree to keep such
information confidential to the same extent required of the Agent and the
Lenders hereunder).

15.17 Conflicts with Other Loan Documents. Unless otherwise expressly provided
in this Agreement (or in another Loan Document by specific reference to the
applicable provision contained in this Agreement), if any provision contained in
this Agreement conflicts with any provision of any other Loan Document, the
provision contained in this Agreement shall govern and control.

15.18 No Fiduciary Relationship. Each Obligor acknowledges and agrees that, in
connection with all aspects of each transaction contemplated by this Agreement,
the Obligors, on the one hand, and Bank of America, the Arrangers, the Lenders
and each of their Affiliates through which they may be acting (collectively, the
“Applicable Entities”), on the other hand, have an arms-length business
relationship that creates no fiduciary duty on the part of any Applicable
Entity, and each Obligor expressly disclaims any fiduciary relationship.

15.19 Judgment Currency. If for the purpose of obtaining judgment in any court
it is necessary to convert an amount due hereunder in the currency in which it
is due (the “Original Currency”) into another currency

 

95



--------------------------------------------------------------------------------

(the “Second Currency”), the rate of exchange applied shall be that at which, in
accordance with normal banking procedures, the Agent could purchase in the New
York foreign exchange market, the Original Currency with the Second Currency on
the date two (2) Business Days preceding that on which judgment is given. Each
Obligor agrees that its obligation in respect of any Original Currency due from
it hereunder shall, notwithstanding any judgment or payment in such other
currency, be discharged only to the extent that, on the Business Day following
the date the Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Agent may, in accordance with normal banking
procedures, purchase, in the New York foreign exchange market, the Original
Currency with the amount of the Second Currency so paid; and if the amount of
the Original Currency so purchased or could have been so purchased is less than
the amount originally due in the Original Currency, each Obligor agrees as a
separate obligation and notwithstanding any such payment or judgment to
indemnify the Agent against such loss. The term “rate of exchange” in this
Section 15.19 means the spot rate at which the Agent, in accordance with normal
practices, is able on the relevant date to purchase the Original Currency with
the Second Currency, and includes any premium and costs of exchange payable in
connection with such purchase.

15.20 Incremental Term Loans; Extended Term Loans; Refinancing Term Commitments
and Refinancing Term Loans; Additional First Lien Debt. In connection with the
incurrence by the Borrower of any Incremental Term Loans, Extended Term Loans,
Refinancing Term Commitments or Refinancing Term Loans, the Agent agrees to
execute and deliver any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any Security Document or
intercreditor agreement, and to make or consent to any filings or take any other
actions in connection therewith, as may be reasonably deemed by Holdings to be
necessary or reasonably desirable for any Lien on the assets of any Obligor
permitted to secure such Incremental Term Loans, Extended Term Loans,
Refinancing Term Commitments or Refinancing Term Loans to become a valid,
perfected lien (with such priority as may be designated by the relevant Obligor,
to the extent such priority is permitted by the Loan Documents) pursuant to the
Security Document being so amended, amended and restated, restated, waived,
supplemented or otherwise modified or otherwise.

In connection with the incurrence by the Borrower or any Restricted Subsidiary
of any Indebtedness that is intended to be secured on a pari passu basis, upon
the written request of the Borrower, the Agent agrees to provide written consent
to the Borrower with respect to the designation of such Indebtedness as
“Additional First Lien Debt” (or any similar term) under any applicable
Acceptable Intercreditor Agreement, so long as (x) the Liens securing such
Indebtedness are permitted pursuant to clause (c), (dd) or (ee) of the
definition of “Permitted Liens” and (y) the Agent shall have received an
officer’s certificate from the Borrower designating such Indebtedness as
“Additional First Lien Debt” (or any similar term) under such Acceptable
Intercreditor Agreement and certifying that such Indebtedness is “Additional
First Lien Obligations” (or any similar term) under such Acceptable
Intercreditor Agreement permitted to be so incurred in accordance with each of
the First Lien Documents and each of the Second Lien Documents (or any similar
term) (as defined in such Acceptable Intercreditor Agreement).

15.21 Lenders. Each Lender (a) severally represents and warrants that, as of the
date such Lender becomes a party to this Agreement, such Lender (i) is a United
States person for purposes of the Code or (ii) has complied with the provisions
of Section 5.1(f), and (b) covenants and agrees that at all material times such
Lender will (i) continue to be a United States person for purposes of the Code
or (ii) continue to comply will the ongoing requirements of Section 5.1(f). Each
Lender shall promptly notify the Borrower in writing upon becoming aware that it
is not in compliance with this Section 15.21.

15.22 KYC Information. Each Lender that is subject to the Act (as hereinafter
defined) and Bank of America hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Obligor, which information includes the name
and address of each Obligor and other information that will allow such Lender or
the Agent, as applicable, to identify each Obligor in accordance with the Act.
The Borrower shall, promptly following a request by the Agent or any Lender,
provide all documentation and other information that the Agent or such Lender
requests in order to comply with its ongoing obligations under the Beneficial
Ownership Regulation or other applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

 

96



--------------------------------------------------------------------------------

15.23 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any party hereto that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority.

15.24 Waiver of Notices. Unless otherwise expressly provided herein, each
Obligor waives presentment, and notice of demand or dishonor and protest as to
any instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on any Obligor which the
Agent or any applicable Lender may elect to give shall entitle any Obligor to
any or further notice or demand in the same, similar or other circumstances.

[Remainder of Page Left Blank]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

HOLDINGS UNITED RENTALS, INC., as a Guarantor By:  

/s/ Irene Moshouris

  Name: Irene Moshouris   Title: Senior Vice President and Treasurer

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BORROWER UNITED RENTALS (NORTH AMERICA), INC., and as a Guarantor By:  

/s/ Irene Moshouris

  Name: Irene Moshouris   Title: Senior Vice President and Treasurer

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

GUARANTORS UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC By:  

/s/ Irene Moshouris

  Name: Irene Moshouris   Title: Vice President and Treasurer

 

UNITED RENTALS (DELAWARE), INC. By:  

/s/ Irene Moshouris

  Name: Irene Moshouris   Title: Vice President and Treasurer

 

UNITED RENTALS REALTY, LLC By:  

/s/ Irene Moshouris

  Name: Irene Moshouris   Title: Vice President and Treasurer

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Charlene Wright-Jones

  Name: Charlene Wright-Jones   Title:   Vice President

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Matt Powers

  Name: Matt Powers   Title:    Director

 

Address:   Building C, 2380 Performance Dr,   Richardson, TX 75082 MAIL CODE
TX2-984-03-23 Attn:   Alan Clarke Telecopy No.:   214-290-9714

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF FUNDING NOTICE

To:   Bank of America, N.A., as Agent

                    , 20        

Ladies and Gentlemen:

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto.
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 2.1(b)(i) of the Credit
Agreement that it requests a Borrowing:

 

  1.    On                                                  (a Business Day).  
2.    In the amount of $                    .   3.    Comprised of [Base Rate
Term Loans] [LIBOR Term Loans].   4.    [With an Interest Period of
        months.]1   5.    [The proceeds of the Borrowing shall be sent to:     
[Name and Address of Bank/Beneficiary      Account No.:      ABA No.:     
Attn:]]2

[Remainder of page intentionally left blank]

 

1 

Include only for LIBOR Term Loans.

2 

Include only if the funds are to be transferred to an account other than URNA’s
account at Bank of America’s principal office.

Form of Funding Notice



--------------------------------------------------------------------------------

UNITED RENTALS (NORTH AMERICA), INC., By:  

                              

Name: Title:

[Signature Page to Funding Notice]

Form of Funding Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF CONTINUATION/CONVERSION

Date:                     ,         

To:  Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto.
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement.

The undersigned hereby gives irrevocable notice pursuant to Section 3.2(b) of
the Credit Agreement that

 

  1.

The proposed Continuation/Conversion Date is             .

 

  2.

The aggregate principal amount of Term Loans to be converted or continued is
$             .

 

  3.

The Type of Loans resulting from the proposed conversion or continuation is
            .

 

  4.

The duration of the requested Interest Period is             .

 

UNITED RENTALS (NORTH AMERICA), INC., By:  

 

  Name:   Title:

Form of Notice of Continuation/Conversion



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

To:  Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto.
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement.

The undersigned Responsible Officer of Holdings hereby certifies as of the date
hereof that he/she is the                                 of Holdings, and that,
as such, he/she is authorized to execute and deliver this Compliance Certificate
to the Agent on behalf of Holdings, and that:

[Use following paragraph 1 for fiscal year-end financial statements to be
delivered pursuant to Section 8.2(a)]

1. Holdings has delivered the year-end audited financial statements required by
Section 8.2(a) of the Credit Agreement for the Fiscal Year of Holdings ended as
of the above date, together with all other documents required by such section.
All such audited financial statements set forth, in each case, in comparative
form the figures for and as of the end of the previous Fiscal Year, plus a
customary narrative review for such Fiscal Year, and fairly present in all
material respects the financial position and the results of operations of the
Consolidated Parties as at the date thereof and for the Fiscal Year then ended,
and have been prepared in accordance with GAAP in all material respects.

[Use following paragraph 1 for fiscal quarter-end financial statements to be
delivered pursuant to Section 8.2(b)]

1. Holdings has delivered the unaudited financial statements required by
Section 8.2(b) of the Credit Agreement for the Fiscal Quarter of Holdings ended
as of the above date. Such consolidated financial statements set forth, in each
case, in reasonable detail, in comparative form, the figures for and as of the
corresponding period in the prior Fiscal Year and have been prepared in all
material respects in conformity with GAAP and fairly present in all material
respects the Consolidated Parties’ financial position as at such date and their
results of operation for such period then ended, subject only to normal year-end
audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and the financial condition of
the Borrower and Holdings during the accounting period covered by such financial
statements.

3. A review of the activities of the Borrower and Holdings during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower and Holdings
performed and observed all its obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period, no Default
or Event of Default has occurred and is continuing.]

—or—

Form of Compliance Certificate

 



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. Except as set forth below, subsequent to the date of the most recent
Compliance Certificate submitted by Holdings pursuant to Section 8.2(a) or
8.2(b) of the Credit Agreement, no Obligor has (i) changed its name as it
appears in official filings in the jurisdiction of its organization,
(ii) changed its chief executive office, (iii) changed the type of entity that
it is, (iv) changed (or has had changed) its organization identification number,
if any, issued by its jurisdiction of organization, (v) changed its jurisdiction
of organization, or (vi) formed any new Subsidiary or entered into any
partnership or joint venture with any other Person, other than any of the
foregoing for which it has given the Agent such notice required by the Loan
Documents.

5. As of the above date,

[select one]

[no Immaterial Subsidiary has ceased to qualify as such.]

—or—

[[insert name of Immaterial Subsidiary] has ceased to qualify as an Immaterial
Subsidiary.]

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                      , 20         .

 

UNITED RENTALS, INC. By:  

                     

  Name:   Title:

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”), and the Assignee
identified in item 2 below (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below, receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignors’ rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective Credit Facility or Credit
Facilities set forth below, and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as Lender with respect to such Credit Facilities)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as an “Assigned Interest”). Each such sale and assignment is
without recourse to any Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by any Assignor.

 

1.

Assignor:                                                                       

 

2.

Assignee:                                                                       

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower: United Rentals (North America), Inc., a Delaware corporation

 

4.

Agent: Bank of America, N.A., as the agent under the Credit Agreement

 

5.

Credit Agreement: Credit and Guaranty Agreement, dated as of October 31, 2018
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing and in effect from time to time, the “Credit Agreement”), among the
Lenders from time to time party thereto, Bank of America, N.A., as the Agent,
United Rentals, Inc. (“Holdings”), United Rentals (North America), Inc. (the
“Borrower”), and the other Guarantors party thereto

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned

  

Aggregate Amount of

[applicable] Term Loans

for all Lenders in such
Credit Facility1

  

Amount of

[applicable] Term
Loans Assigned

  

Percentage

Assigned of

[applicable] Term Loans in
such Credit Facility2

  

CUSIP

Number

[Initial][Incremental][Refinancing] Term Loans

   $[                ]    $                                        %   

Effective Date:                     , 20         [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

 

1 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

2

Set forth, to at least 9 decimals, as a percentage of the Term Loans of all
Lenders thereunder.

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

Consented to and Accepted: BANK OF AMERICA, N.A., as the Agent By:  

                          

  Name:   Title: [Consented to: UNITED RENTALS (NORTH AMERICA), INC., as the
Borrower By:  

                              

  Name:   Title:]3

 

3

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.

Representations and Warranties.

 

  a.

Assignor. Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Holdings, the Borrower,
any of their Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by Holdings, the
Borrower, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

  b.

Assignee. Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under the Credit Agreement (subject to such
consents, if any, as may be required under Section 13.2(a) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.2(a) or 8.2(b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and (vii) (x)
it is a United States person for purposes of the Code or (y) attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; (b) agrees that
(i) it will, independently and without reliance upon the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender and (iii) will at all material
times (x) continue to be a United States person for purposes of the Code or
(y) continue to comply will the ongoing requirements of Section 5.1(f) to the
Credit Agreement.

 

2.

Payments. From and after the Effective Date, the Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3.

General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PERFECTION CERTIFICATE

Reference is made to the Credit and Guaranty Agreement (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), dated as of
October 31, 2018, among UNITED RENTALS (NORTH AMERICA), INC., a Delaware
corporation (the “Borrower” or the “Company”), UNITED RENTALS, INC., a Delaware
corporation (“Holdings”) and the other Guarantors named therein (Holdings, the
Borrower and the other Guarantors being collectively referred to herein as the
“Grantors”, and each individually, as a “Grantor”), the lenders from time to
time party thereto and Bank of America, N.A., as the agent (in such capacity,
the “Agent”). Capitalized terms used but not defined herein have the meanings
set forth in the Credit Agreement or the Security Agreement, as applicable.

The undersigned Responsible Officer of the Grantors, solely in her corporate
capacity, hereby certifies to the Agent and each other Secured Party as follows:

1.   Names.  (a) Set forth on Schedule 1A hereto are:

 

  (i)

the exact legal name of each Grantor, as such name appears in its respective
certificate of organization;

 

  (ii)

the organizational identification number, if any, issued by the jurisdiction of
organization of each Grantor that is a registered organization;

 

  (iii)

the Federal taxpayer identification number of each Grantor; and

 

  (iv)

the jurisdiction of organization of each Grantor that is a registered
organization.

(b) To the best of each Grantor’s knowledge, set forth on Schedule 1B hereto is
each other legal name each Grantor has had in the past five years, together with
the date of the relevant change.

(c) To the best of each Grantor’s knowledge, except as set forth in Schedule 1C
hereto, no Grantor has within the past five years changed its identity or
corporate structure in any way, including by merger, consolidation or
acquisition, or by change in the form, nature or jurisdiction of organization.

(d) To the best of each Grantor’s knowledge, set forth on Schedule 1D hereto is
a list of other names (including trade names or similar appellations) used by
each Grantor or any of its divisions or other business units in connection with
the conduct of its business or the ownership of its properties at any time
during the past five years.

2.  Current Locations. (a) Set forth on Schedule 2A hereto is the chief
executive office of each Grantor.

(b) To the best of each Grantor’s knowledge, set forth on Schedule 2B opposite
the name of each Grantor are the names and addresses of all Persons other than
such Grantor and the customers of such Grantor that have possession of material
amounts of the Collateral of such Grantor.

(c) Set forth on Schedule 2C hereto are all locations, other than those set
forth on Schedule 2B, where any Grantor conducts any material business or
maintains any Collateral.

3. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to each Grantor in
Section 2 hereof, and there are no liens against any of the Collateral other
than those permitted under the Credit Agreement.

4. Stock Ownership and other Equity Interests. Attached hereto as Schedule 4 is
a true and correct list of all the issued and outstanding stock, partnership
interests, membership interests or other equity interests held by the Grantors
and the record and beneficial owners of such stock, partnership interests,
membership interests or other equity interests.

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

5. Debt Instruments. Attached hereto as Schedule 5 is a true and correct list of
all promissory notes and other evidence of indebtedness held by the Grantors
that are required to be pledged under the Security Agreement, including all
intercompany notes between any Grantor and Holdings or any subsidiary of
Holdings.

6. Accounts. Attached hereto as Schedule 6 is a true and correct list of deposit
accounts, brokerage accounts or securities investment accounts maintained by any
Grantor, including the name and address of the depositary institution or
securities intermediary, the type of account, and the account number.

7. Intellectual Property.(a) (a) Attached hereto as Schedule 7A is a schedule
setting forth all of each Grantor’s currently used material issued or
applied-for U.S. patents and registered or applied-for U.S. trademarks,
including the name of the registered owner and the registration number of each
such patent and trademark owned by any Grantor.

(b) Attached hereto as Schedule 7B is a schedule setting forth all of each
Grantor’s material registered U.S. copyrights, including the name of the
registered owner and the registration number of each copyright owned by any
Grantor.

8. Commercial Tort Claims. Attached hereto as Schedule 8 is a true and correct
list of commercial tort claims in excess of $50,000,000 held by any Grantor,
including a brief description thereof.

[SIGNATURES APPEAR ON NEXT PAGE]

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
            day of                     , 2018.

 

UNITED RENTALS, INC.,

as Holdings

By:  

                                                          

Name: Title: UNITED RENTALS (NORTH AMERICA), INC., By:  

 

Name: Title: UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC By:  

 

Name: Title: UNITED RENTALS (DELAWARE), INC. By:  

 

Name: Title: UNITED RENTALS REALTY, LLC By:  

 

Name: Title:

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 1A

Names, FEIN Numbers and Organizational ID Numbers

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 1B

Other Legal Names of Grantor

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 1C

Changes in Identity or Corporate Structure Within Past Five Years

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 1D

Names Used by Each Grantor in Connection with its Business

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 2A

Chief Executive Offices

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 2B

Persons other than Grantor having possession of Grantor’s Collateral

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 2C

Other Locations at which Grantor Conducts Business or Maintains Collateral

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 4

Stock Ownership and Other Equity Interests

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 5

Pledged Debt

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 6

Accounts

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 7A

Patents, Patent Licenses, Trademarks and Trademark Licenses

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 7B

Copyrights and Copyright Licenses

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

SCHEDULE 8

Commercial Tort Claims

 

 

Form of Perfection Certificate



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto.
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement.

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Term
Loan(s) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Borrower and the Agent with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

                     

  Name:   Title:

Date:                     , 20[         ]

 



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto.
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement.

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

By:  

                              

 

Name:

 

Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto.
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement.

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF PARTICIPANT]

By:  

                              

 

Name:

 

Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto.
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement.

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Term Loan(s) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s), (iii) with
respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Borrower and the Agent with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER]

By:  

                              

 

Name:

 

Title:

Date:                , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G

AUCTION PROCEDURES

(a) Subject to compliance with the conditions set forth herein and in
Section 13.2(h) of the Credit Agreement, the Borrower shall have the right to
make a voluntary prepayment of Term Loans at a discount to par pursuant to a
Borrower offer of Specified Discount Prepayment, Borrower solicitation of
Discount Range Prepayment Offers or Borrower solicitation of Discounted
Prepayment Offers (any such prepayment, the “Discounted Loan Prepayment”), in
each case made in accordance with this Exhibit G; provided that the Borrower
shall not initiate any action under this Exhibit G in order to make a Discounted
Loan Prepayment unless (i) at least ten (10) Business Days shall have passed
since the consummation of the most recent Discounted Loan Prepayment as a result
of a prepayment made by the Borrower on the applicable effective date (each
effective date in connection with a Discounted Loan Prepayment, a “Discounted
Prepayment Effective Date”); or (ii) at least three (3) Business Days shall have
passed since the date the Borrower was notified that no Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers.

As used in this Exhibit G, “Auction Agent” means (a) the Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Agent) to act as an arranger in connection with any Discounted
Loan Prepayment; provided that the Borrower shall not designate the Agent as the
Auction Agent without the written consent of the Agent (it being understood that
the Agent shall be under no obligation to agree to act as the Auction Agent);
provided, further, that neither the Borrower nor any of its Affiliates may act
as the Auction Agent.

(b) Specified Discount Prepayment.

(i) Subject to clause (a) above, the Borrower may from time to time offer to
make a Discounted Loan Prepayment by providing the Auction Agent with five
(5) Business Days’ notice in the form of a Specified Discount Prepayment Notice;
provided that,

 

  (A)

any such offer shall be made available, at the sole discretion of the Borrower,
to (1) each Lender and/or (2) each Lender with respect to any Class of Term
Loans on an individual tranche basis,

 

  (B)

any such offer shall specify the aggregate principal amount offered to be
prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Term Loans subject to such offer
and the specific percentage discount to par (the “Specified Discount”) of such
Term Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of this clause),

 

  (C)

the Specified Discount Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $1,000,000 in excess thereof, and

 

  (D)

each such offer shall remain outstanding through the Specified Discount
Prepayment Response Date.

The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time,
on the third (3rd) Business Day after the date of delivery of such notice to
such Lenders (the “Specified Discount Prepayment Response Date”).



--------------------------------------------------------------------------------

(ii) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Loan Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable.
Any Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the Borrower offer of Specified Discount Prepayment.

(iii) If there is at least one (1) Discount Prepayment Accepting Lender, the
Borrower will make a prepayment of outstanding Term Loans pursuant to this
clause (b) to each Discount Prepayment Accepting Lender in accordance with the
respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to clause (ii)
above; provided that, if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify,

 

  (A)

the Borrower of the respective Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Loan Prepayment and the tranches to be prepaid,

 

  (B)

each Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Term Loans to be prepaid at the Specified
Discount on such date, and

 

  (C)

each Discount Prepayment Accepting Lender of the Specified Discount Proration,
if any, and confirmation of the principal amount, tranche and Type of Term Loans
of such Lender to be prepaid at the Specified Discount on such date.

Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and such Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with clause (f) below (subject to
clause (j) below).

(c) Discount Range Prepayment Offers.

(i) Subject to clause (a) above, the Borrower may from time to time solicit
Discount Range Prepayment Offers by providing the Auction Agent with five
(5) Business Days’ notice in the form of a Discount Range Prepayment Notice;
provided that,

 

  (A)

any such solicitation shall be extended, at the sole discretion of the Borrower,
to (1) each Lender and/or (2) each Lender with respect to any Class of Term
Loans on an individual tranche basis,

 

  (B)

any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by the Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as separate offers pursuant to the terms of this clause),



--------------------------------------------------------------------------------

  (C)

the Discount Range Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $1,000,000 in excess thereof and

 

  (D)

each such solicitation by the Borrower shall remain outstanding through the
Discount Range Prepayment Response Date.

The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York City time, on the third
(3rd) Business Day after the date of delivery of such notice to such Lenders
(the “Discount Range Prepayment Response Date”). Each Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount. Any Lender whose Discount
Range Prepayment Offer is not received by the Auction Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Loan Prepayment of any of its Term Loans at any discount to their par
value within the Discount Range.

(ii) The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this clause (c). The Borrower agrees to accept on the Discount
Range Prepayment Response Date all Discount Range Prepayment Offers received by
the Auction Agent by the Discount Range Prepayment Response Date, in the order
from the Submitted Discount that is the largest discount to par to the Submitted
Discount that is the smallest discount to par, up to and including the Submitted
Discount that is the smallest discount to par within the Discount Range (such
Submitted Discount that is the smallest discount to par within the Discount
Range being referred to as the “Applicable Discount”) which yields a Discounted
Loan Prepayment in an aggregate principal amount equal to the lower of (A) the
Discount Range Prepayment Amount and (B) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following clause (iii)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

(iii) If there is at least one (1) Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”).

The Auction Agent shall promptly, and in any case within five (5) Business Days
following the Discount Range Prepayment Response Date, notify,

 

  (A)

the Borrower of the respective Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Loan Prepayment and the tranches to be
prepaid,



--------------------------------------------------------------------------------

  (B)

each Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Term Loans to be
prepaid at the Applicable Discount on such date,

 

  (C)

each Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and

 

  (D)

if applicable, each Identified Participating Lender of the Discount Range
Proration.

Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with clause (f) below (subject to
clause (j) below).

(d) Solicited Discount Prepayment Offers.

(i) Subject to clause (a) above, the Borrower may from time to time solicit
Solicited Discounted Prepayment Offers by providing the Auction Agent with five
(5) Business Days’ notice in the form of a Solicited Discounted Prepayment
Notice; provided that,

 

  (A)

any such solicitation shall be extended, at the sole discretion of the Borrower,
to (1) each Lender and/or (2) each Lender with respect to any Class of Term
Loans on an individual tranche basis,

 

  (B)

any such notice shall specify the maximum aggregate amount of the Term Loans
(the “Solicited Discounted Prepayment Amount”) and the tranche or tranches of
Term Loans the Borrower is willing to prepay at a discount (it being understood
that different Solicited Discounted Prepayment Amounts may be offered with
respect to different tranches of Term Loans and, in such event, each such offer
will be treated as separate offers pursuant to the terms of this clause),

 

  (C)

the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $1,000,000 in excess thereof, and

 

  (D)

each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date.

The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time
on the third (3rd) Business Day after the date of delivery of such notice to
such Lenders (the “Solicited Discounted Prepayment Response Date”). Each
Lender’s Solicited Discounted Prepayment Offer shall (1) be irrevocable,
(2) remain outstanding until the Acceptance Date, and (3) specify both a
discount to par (the “Offered Discount”) at which such Lender is willing to
allow prepayment of its then outstanding Term Loan and the maximum aggregate
principal amount and tranches of such Term Loans (the “Offered Amount”) such
Lender is willing to have prepaid at the Offered Discount. Any Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

(ii) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination



--------------------------------------------------------------------------------

of the Acceptable Discount, but in no event later than by the third
(3rd) Business Day after the date of receipt by the Borrower from the Auction
Agent of a copy of all Solicited Discounted Prepayment Offers pursuant to the
first (1st) sentence of this clause (ii) (the “Acceptance Date”), the Borrower
shall submit an Acceptance and Prepayment Notice to the Auction Agent setting
forth the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower by the Acceptance Date, the
Borrower shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

(iii) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this clause (d). If the Borrower elects to accept any Acceptable
Discount, then the Borrower agrees to accept all Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, in the order from largest Offered Discount to smallest Offered
Discount, up to and including the Acceptable Discount. Each Lender that has
submitted a Solicited Discounted Prepayment Offer with an Offered Discount that
is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
Borrower will prepay outstanding Term Loans pursuant to this clause (d) to each
Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify,

 

  (A)

the Borrower of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Loan Prepayment and the tranches to
be prepaid,

 

  (B)

each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid at the Applicable Discount on such date,

 

  (C)

each Qualifying Lender of the aggregate principal amount and the tranches of
such Lender to be prepaid at the Acceptable Discount on such date, and

 

  (D)

if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.

Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with clause (f) below (subject to
clause (j) below).

(e) In connection with any Discounted Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary fees and expenses
from the Borrower in connection therewith.



--------------------------------------------------------------------------------

(f) If any Term Loan is prepaid in accordance with clauses (b) through
(d) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the Agent,
for the account of the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, at the Agent’s principal office
in immediately available funds not later than 11:00 a.m. (New York City time) on
the Discounted Prepayment Effective Date and all such prepayments shall be
applied to the remaining principal installments of the relevant tranche of Term
Loans on a pro rata basis across such installments. The Term Loans so prepaid
shall be accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date. Each prepayment of the outstanding Term Loans pursuant to this Exhibit G
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, and shall be applied to the
relevant Term Loans of such Lenders in accordance with their respective Pro Rata
Share. The aggregate principal amount of the tranches and installments of the
relevant Term Loans outstanding shall be deemed reduced by the full par value of
the aggregate principal amount of the tranches of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Loan Prepayment.

(g) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Exhibit G, established by the Auction Agent acting in its
reasonable discretion and as reasonably agreed by the Borrower.

(h) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Exhibit G, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.

(i) The Borrower and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this Exhibit G by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any Discounted Loan Prepayment provided for in
this Exhibit G as well as activities of the Auction Agent.

(j) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by the Borrower to make any prepayment to a
Lender, as applicable, pursuant to this Exhibit G shall not constitute a Default
or Event of Default under Section 11.1 or otherwise).



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

 

To:

Bank of America, N.A., as Agent

[•], 20[•]

Ladies and Gentlemen:

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto.
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement.

Pursuant to Exhibit G of the Credit Agreement, the Borrower hereby requests that
[each Lender] [each Lender of the [[•], 20[•]]1 tranche[s] of the [•]2 Class of
Term Loans] submit a Discount Range Prepayment Offer. Any Discounted Loan
Prepayment made in connection with this solicitation shall be subject to the
following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Borrower to [each Lender] [each Lender of the [[•],
20[•]]3 tranche[s] of the [•]4 Class of Term Loans].

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
will be made in connection with this solicitation is [$[•] of Term Loans] [$[•]
of the [[•], 20[•]]5 tranche[s] of the [•]6 Class of Term Loans] (the “Discount
Range Prepayment Amount”).7

3. The Borrower is willing to make Discount Loan Prepayments at a percentage
discount to par value greater than or equal to [[•]% but less than or equal to
[•]% in respect of the Term Loans] [[•]% but less than or equal to [•]% in
respect of the [[•], 20[•]]8 tranche[s] of the [•]9 Class of Term Loans] (the
“Discount Range”).

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

7 

[Minimum of $5,000,000 and whole increments of $1,000,000.]

8 

List multiple tranches if applicable.

9 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

 

Form of Discount Range Prepayment Notice



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York City time, on the date that is the third (3rd) Business Day
following the date of delivery of this notice pursuant to Exhibit G of the
Credit Agreement.

The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [[•], 20[•]]10 tranche[s] of the [•]11 Class of Term
Loans] as follows:

 

  (a)

No Default or Event of Default has occurred and is continuing.

 

  (b)

[select one]

[At least ten (10) Business Days have passed since the consummation of the most
recent Discounted Loan Prepayment, if any, as a result of a prepayment made by a
Borrower on the applicable Discounted Prepayment Effective Date.]

—or—

[At least three (3) Business Days have passed since the date the Borrower was
notified that no Lender was willing to accept any prepayment of any Term Loan at
the Specified Discount, within the Discount Range or at any discount to par
value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Lender.]

 

  (c)

The Borrower does not possess Private-Side Information that has not been
disclosed to Private Lenders and that may be material to the decision of a
Lender to participate in such transaction.

The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Discount Range Prepayment Notice.

[Remainder of page intentionally left blank]

 

 

 

10 

List multiple tranches if applicable.

11 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

 

Form of Discount Range Prepayment Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

UNITED RENTALS (NORTH AMERICA), INC., By:  

 

  Name:   Title

Enclosure: Form of Discount Range Prepayment Offer.

[Signature Page to Discount Range Prepayment Notice]

 

 

Form of Discount Range Prepayment Notice



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

 

To:

[•], as Auction Agent

[•], 20[•]

Ladies and Gentlemen:

Reference is made to (a) that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto and
(b) that certain Discount Range Prepayment Notice, dated [•], 20[•], from the
Borrower (the “Discount Range Prepayment Notice”). Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Discount
Range Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Exhibit G of the Credit Agreement that it is hereby offering to accept a
Discounted Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on [the
Term Loans] [the [[•], 20[•]]1 tranche[s] of the [•]2 Class of Term Loans] held
by the undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[Term Loans - $[•]]

[[[•], 20[•]]3 tranche[s] of the [•]4 Class of Term Loans - $[•]]

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[•]% in respect of the Term Loans] [[•]% in respect of the [[•],
20[•]]5 tranche[(s)] of the [•]6 Class of Term Loans].

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[•], 20[•]]7 tranche[s] of the [•]8 Class of
Term Loans] indicated above pursuant to Exhibit G of the Credit

 

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

7 

List multiple tranches if applicable.

8 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

 

Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

Agreement at a price equal to the Applicable Discount and in an aggregate
outstanding amount not to exceed the Submitted Amount, as such amount may be
reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

[Remainder of page intentionally left blank]

 

Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

[Signature Page to Discount Range Prepayment Offer]

 

Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

 

To:

[•], as Auction Agent

[•], 20[•]

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Exhibit G of that certain Credit and Guaranty Agreement, dated as of October 31,
2018 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing and in effect from time to time, the “Credit Agreement”),
among the Lenders from time to time party thereto, Bank of America, N.A., as the
Agent, United Rentals, Inc. (“Holdings”), United Rentals (North America), Inc.
(the “Borrower”), and the other Guarantors party thereto. Capitalized terms used
but not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

Pursuant to Exhibit G of the Credit Agreement, the Borrower hereby requests that
[each Lender] [each Lender of the [•], 20[•]]1 tranche[s] of the [•]2 Class of
Term Loans] submit a Solicited Discounted Prepayment Offer. Any Discounted Loan
Prepayment made in connection with this solicitation shall be subject to the
following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Borrower to [each Lender] [each Lender of the [•],
20[•]]3 tranche[s] of the [•]4 Class of Term Loans].

2. The maximum aggregate amount of the Discounted Loan Prepayment that will be
made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”): 5

[Term Loans - $[•]]

[[•], 20[•]]6 tranche[s] of the [•]7 Class of Term Loans - $[•]]

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York City time on the date that is the third (3rd) Business
Day following the date of delivery of this notice pursuant to Exhibit G of the
Credit Agreement.

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

5 

Minimum of $5,000,000 and whole increments of $1,000,000.

6 

List multiple tranches if applicable.

7 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

 

Form of Solicited Discounted Prepayment Notice



--------------------------------------------------------------------------------

The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Solicited Discounted Prepayment Notice.

[Remainder of page intentionally left blank]

 

Form of Solicited Discounted Prepayment Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

UNITED RENTALS (NORTH AMERICA), INC., By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer.

[Signature Page to Solicited Discounted Prepayment Notice]

 

 

Form of Solicited Discounted Prepayment Notice



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

 

To:

[•], as Agent

[•], 20[•]

Ladies and Gentlemen:

Reference is made to (a) that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto, and
(b) that certain Solicited Discounted Prepayment Notice, dated [•], 20[•], from
the Borrower (the “Solicited Discounted Prepayment Notice”). Capitalized terms
used but not otherwise defined herein shall have the meanings specified in the
Solicited Discounted Prepayment Notice or, to the extent not defined therein, in
the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by no later than 5:00 p.m. New York City time on the third
(3rd) Business Day following your receipt of this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Exhibit G of the Credit Agreement that it is hereby offering to accept a
Discounted Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Term Loans] [[•], 20[•]]1 tranche[s] of the [•]2 Class of Term Loans]
held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Offered
Amount”):

[Term Loans - $[•]]

[[•], 20[•]]3 tranche[s] of the [•]4 Class of Term Loans - $[•]]

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[•]% in respect of the Term Loans] [[•]% in respect of the [[•],
20[•]]5 tranche[s] of the [•]6 Class of Term Loans] (the “Offered Discount”).

 

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

 

Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[•], 20[•]]7 tranche[s] of the [•]8 Class of
Term Loans] pursuant to Exhibit G of the Credit Agreement at a price equal to
the Offered Discount and in an aggregate outstanding amount not to exceed such
Lender’s Offered Amount, as such amount may be reduced in accordance with the
Solicited Discount Proration, if any, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[Remainder of page intentionally left blank]

 

7 

List multiple tranches if applicable.

8 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

 

Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title

[Signature Page to Solicited Discounted Prepayment Offer]

 

Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

 

To:

[•], as Auction Agent

[•], 20[•]

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Exhibit G of that certain Credit and Guaranty Agreement, dated as of October 31,
2018 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing and in effect from time to time, the “Credit Agreement”),
among the Lenders from time to time party thereto, Bank of America, N.A., as the
Agent, United Rentals, Inc. (“Holdings”), United Rentals (North America), Inc.
(the “Borrower”), and the other Guarantors party thereto. Capitalized terms used
but not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

Pursuant to Exhibit G of the Credit Agreement, the Borrower hereby offers to
make a Discounted Loan Prepayment [to each Lender] [to each Lender of the [[•],
20[•]]1 tranche[s] of the [•]2 Class of Term Loans] on the following terms:

 

  1.

This Borrower Offer of Specified Discount Prepayment is available only [to each
Lender] [to each Lender of the [[•], 20[•]]3 tranche[s] of the [•]4 Class of
Term Loans].

 

  2.

The aggregate principal amount of the Discounted Loan Prepayment that will be
made in connection with this offer shall not exceed [$[•] of Term Loans] [$[•]
of the [[•], 20[•]]5 tranche[s] of the [•]6 Class of Term Loans] (the “Specified
Discount Prepayment Amount”).7

 

  3.

The percentage discount to par value at which such Discounted Loan Prepayment
will be made is [[•]% in respect of the Term Loans] [[•]% in respect of the the
[[•], 20[•]]8 tranche[s] of the [•]9 Class of Term Loans] (the “Specified
Discount”).

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

7 

[Minimum of $5,000,000 and whole increments of $1,000,000.]

8 

List multiple tranches if applicable.

9 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

 

Form of Specified Discount Prepayment Notice



--------------------------------------------------------------------------------

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York City
time, on the date that is the third (3rd) Business Day following the date of
delivery of this notice pursuant to Exhibit G of the Credit Agreement.

The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [[•], 20[•]]10 tranche[s] of the [•] Class of Term]
as follows:

 

  (a)

No Default or Event of Default has occurred and is continuing.

 

  (b)

[select one]

[At least ten (10) Business Days have passed since the consummation of the most
recent Discounted Loan Prepayment, if any, as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.]

—or—

[At least three (3) Business Days have passed since the date the Borrower was
notified that no Lender was willing to accept any prepayment of any Term Loan at
the Specified Discount, within the Discount Range or at any discount to par
value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Lender.]

The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Specified Discount Prepayment Notice.

[Remainder of page intentionally left blank]

 

10 

List multiple tranches if applicable.

11

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

 

Form of Specified Discount Prepayment Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

UNITED RENTALS (NORTH AMERICA), INC., By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response.

[Signature Page to Specified Discount Prepayment Notice]

 

Form of Specified Discount Prepayment Notice



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

 

To:

[•], as Auction Agent

[•], 20[•]

Ladies and Gentlemen:

Reference is made to (a) that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto, and
(b) that certain Specified Discount Prepayment Notice, dated [•], 20[•], from
the Borrower (the “Specified Discount Prepayment Notice”). Capitalized terms
used but not otherwise defined herein shall have the meanings specified in the
Specified Discount Prepayment Notice or, to the extent not defined therein, in
the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Exhibit G of the Credit Agreement, that it is willing to accept a prepayment of
the following [Term Loans] [[•], 20[•]]1 tranche[s] of the [•]2 Class of Term
Loans] held by such Lender at the Specified Discount in an aggregate outstanding
amount as follows:

[Term Loans - $[•]]

[[•], 20[•]]3 tranche[s] of the [•]4 Class of Term Loans - $[•]]

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[•], 20[•]]5 tranche[s] of the [•]6 Class of
Term Loans] pursuant to Exhibit G of the Credit Agreement at a price equal to
the [applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[Remainder of page intentionally left blank]

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

 

Form of Specified Discount Prepayment Response



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

[Signature Page to Specified Discount Prepayment Response]

 

Form of Specified Discount Prepayment Response



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

 

To:

[•], as Auction Agent

[•], 20[•]

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Exhibit G of that certain Credit and Guaranty Agreement, dated as of
October 31, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing and in effect from time to time, the “Credit
Agreement”), among the Lenders from time to time party thereto, Bank of America,
N.A., as the Agent, United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Borrower”), and the other Guarantors party thereto, and
(b) that certain Solicited Discounted Prepayment Notice, dated [•], 20[•], from
the Borrower (the “Solicited Discounted Prepayment Notice”). Capitalized terms
used but not otherwise defined herein shall have the meanings specified in the
Credit Agreement.

Pursuant to Exhibit G of the Credit Agreement, the Borrower hereby irrevocably
notifies you that it accepts offers delivered in response to the Solicited
Discounted Prepayment Notice having an Offered Discount equal to or greater than
[[•]% in respect of the Term Loans] [[•]% in respect of the [[•], 20[•]]1
tranche[s] of the [•]2 Class of Term Loans] (the “Acceptable Discount”) in an
aggregate amount not to exceed the Solicited Discounted Prepayment Amount.

The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Exhibit G of the Credit
Agreement.

The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [[•], 20[•]]3 tranche[s] of the [•]4 Class of Term
Loans] as follows:

 

  1.

No Default or Event of Default has occurred and is continuing.

 

  2.

[select one]

[At least ten (10) Business Days have passed since the consummation of the most
recent Discounted Loan Prepayment, if any, as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.]

—or—

[At least three Business Days have passed since the date the Borrower was
notified that no Lender was willing to accept any prepayment of any Term Loan at
the Specified Discount, within the Discount Range or at any discount to par
value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Lender.]

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans).

 

Form of Acceptance and Prepayment Notice



--------------------------------------------------------------------------------

The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with the Solicited Discounted Prepayment Offer.

The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Acceptance and Prepayment Notice.

[Remainder of page intentionally left blank]

 

Form of Acceptance and Prepayment Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

UNITED RENTALS (NORTH AMERICA), INC., By:  

 

  Name:   Title:

[Signature Page to Specified Discount Prepayment Response]

 

 

Form of Acceptance and Prepayment Notice



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS’ COMMITMENTS

 

Lender

   Initial Term Loan Commitment  

Bank of America, N.A.

   $ 1,000,000,000     

 

 

 

Total

   $ 1,000,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.2

GUARANTORS

GUARANTORS

United Rentals, Inc.

United Rentals (Delaware), Inc.

United Rentals Highway Technologies Gulf, LLC

United Rentals Realty, LLC



--------------------------------------------------------------------------------

SCHEDULE 1.3

IMMATERIAL SUBSIDIARIES

None.

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 1.4

UNRESTRICTED SUBSIDIARIES

United Rentals Receivables LLC II

 

-4-



--------------------------------------------------------------------------------

SCHEDULE 7.4

SUBSIDIARIES

 

Name of Company   

Jurisdiction of

Organization

   Relationship to Holdings United Rentals (North America), Inc.    Delaware   
Direct Wholly-owned Subsidiary United Rentals Highway Technologies Gulf, LLC   
Delaware    Indirect Wholly-owned Subsidiary United Rentals of Canada, Inc.   
Ontario    Indirect Wholly-owned Subsidiary United Rentals (Delaware), Inc.   
Delaware    Indirect Wholly-owned Subsidiary United Rentals of Nova Scotia
(No.1), ULC    Nova Scotia    Indirect Wholly-owned Subsidiary United Rentals
Realty, LLC    Delaware    Indirect Wholly-owned Subsidiary United Rentals
Receivables LLC II    Delaware    Indirect Wholly-owned Subsidiary United
Rentals International Holdings C.V.    Netherlands    Indirect Wholly-owned
Subsidiary United Rentals International B.V.    Netherlands    Indirect
Wholly-owned Subsidiary United Rentals UK Limited    United Kingdom    Indirect
Wholly-owned Subsidiary United Rentals SAS    France    Indirect Wholly-owned
Subsidiary United Rentals BV    Netherlands    Indirect Wholly-owned Subsidiary
United Rentals Services BV    Netherlands    Indirect Wholly-owned Subsidiary
United Rentals Management GmbH    Germany    Indirect Wholly-owned Subsidiary
United Rentals Gmbh & Co. KG    Germany    Indirect Wholly-owned Subsidiary
URVI, Inc.    British Virgin Islands    Indirect Wholly-owned Subsidiary
BlueLine Rental PR, Inc.    Puerto Rico    Indirect Wholly-owned Subsidiary

 

-5-



--------------------------------------------------------------------------------

SCHEDULE 7.6

CAPITALIZATION

Issued and Outstanding Stock

 

Issuer

   Certificate No.    No. of
Shares   

Owner

   Issued      Outstanding   United Rentals of Canada, Inc.    C-1


C-2

C-3

C-4

C-5

C-6

C-7

C-8

C-9

C-10

   10,870


202.34

132.39

122.31

110.67

108.19

108.207

8,119.8218

29.08553

37.719

   United Rentals Highway Technologies Gulf, LLC      19,840.73333       
19,840.73333   United Rentals (Delaware), Inc.    P-1    30,000
(preferred
stock)    United Rentals (North America), Inc.      30,000        30,000  
United Rentals Highway Technologies Gulf, LLC    N/A    10,000    United Rentals
(North America), Inc.      10,000        10,000   United Rentals (North
America), Inc.    2    100    United Rentals, Inc.      100        100   United
Rentals of Nova Scotia (No. 1), ULC    Certificate 5


Certificate 6

Certificate 7

Certificate 8

   87,043


5,386,243

1,505,510

1

   United Rentals (Delaware), Inc.      6,978,797        6,978,797   United
Rentals International B.V.    N/A    18,000    United Rentals (North America),
Inc.      18,000        18,000   United Rentals UK Limited    N/A    1    United
Rentals International B.V.      1        1   United Rentals S.A.S.    N/A   
37,000    United Rentals International B.V.      37,000        37,000   United
Rentals BV    N/A    18,000    United Rentals International B.V.      18,000  
     18,000   United Rentals Services BV    N/A    18,000    United Rentals
International B.V.      18,000        18,000   United Rentals Management GmbH   
1 (however not
certified or
certifiable)    1    United Rentals International B.V.      1        1   URVI,
Inc.    2


3

   650


350

   United Rentals (North America), Inc.      1000        1000   BlueLine Rental
PR, Inc.    2,3    100    United Rentals (North America), Inc.      100       
100  

 

-6-



--------------------------------------------------------------------------------

Partnership and Membership Interests

 

Name of Company

  

Interests

United Rentals Receivables LLC II    United Rentals (North America), Inc. is the
sole member and United Rentals, Inc. is the manager United Rentals Realty, LLC
   United Rentals (North America), Inc. is the sole member and United Rentals,
Inc. is the manager United Rentals Gmbh & Co. KG    United Rental Services BV is
the sole limited partner, and United Rentals Management GmbH is the sole general
partner

 

-7-



--------------------------------------------------------------------------------

SCHEDULE 7.9

LITIGATION

None.

 

-8-



--------------------------------------------------------------------------------

SCHEDULE 7.11

ENVIRONMENTAL LAW

None.

 

-9-



--------------------------------------------------------------------------------

SCHEDULE 7.14

ERISA AND PENSION PLAN COMPLIANCE

None.

 

-10-



--------------------------------------------------------------------------------

SCHEDULE 7.15

TAXES

None.

 

-11-



--------------------------------------------------------------------------------

SCHEDULE 9.2

DEBT

 

1.

Indebtedness outstanding under the Capital Leases listed on Annex 9.2A hereto.

 

2.

Indebtedness outstanding under the following senior notes documentation:

 

  a.

5.75% Senior Notes due 2024 Indenture, dated as of March 26, 2014, among the
Borrower, Holdings, the Subsidiaries of the Borrower referred to therein and
Wells Fargo Bank, National Association;

 

  b.

5.50% Senior Notes due 2025 Indenture, dated as of March 26, 2015, among the
Borrower, Holdings, the Subsidiaries of the Borrower referred to therein and
Wells Fargo Bank, National Association;

 

  c.

4.625% Senior Secured Notes due 2023 Indenture, dated as of March 26, 2015,
among the Borrower, Holdings, the Subsidiaries of the Borrower referred to
therein and Wells Fargo Bank, National Association;

 

  d.

5.875% Senior Notes due 2026 Indenture, dated as of May 13, 2016, among the
Borrower, Holdings, the Subsidiaries of the Borrower referred to therein and
Wells Fargo Bank, National Association;

 

  e.

5.50% Senior Notes due 2027 Indenture, dated as of November 7, 2016, among the
Borrower, Holdings, the Subsidiaries of the Borrower referred to therein and
Wells Fargo Bank, National Association;

 

  f.

4.875% Senior Notes due 2028 Indenture, dated as of August 11, 2017, among the
Borrower, Holdings, the Subsidiaries of the Borrower referred to therein and
Wells Fargo Bank, National Association;

 

  g.

4.625% Senior Notes due 2025 Indenture, dated as of September 22, 2017, among
the Borrower, Holdings, the Subsidiaries of the Borrower referred to therein and
Wells Fargo Bank, National Association;

 

  h.

4.875% Senior Notes due 2028 Indenture, dated as of September 22, 2017, among
the Borrower, Holdings, the Subsidiaries of the Borrower referred to therein and
Wells Fargo Bank, National Association;

 

  i.

6.500% Senior Notes due 2026 Indenture, dated as of October 30, 2018, among the
Borrower, Holdings, the Subsidiaries of the Borrower referred to therein and
Wells Fargo Bank, National Association.

 

3.

Amended and Restated Global Intercompany Note, dated as of October 31, 2018.

 

-12-



--------------------------------------------------------------------------------

ANNEX 9.2A

Capital Leases

 

  1.

Lease, Purchase/Disposal and Fleet Management Services Agreement, dated as of
January 30, 2008, by and among ARI Fleet LT, Automotive Rentals, Inc. and ARI
Financial Services, Inc., as lessors, and United Rentals, Inc. and United
Rentals of Canada, Inc., as lessees, as amended and supplemented from time to
time.

 

  2.

Motor Vehicle Fleet Open-End Operating Lease Agreement No. 0988, dated as of
April 24, 2000, by and between D.L. Peterson Trust, as lessor, and United
Rentals (North America), Inc. (as successor to RSC Equipment Rental, Inc.), as
lessee, as amended and supplemented from time to time.

 

  3.

Motor Vehicle Fleet Open-End Operating Lease Agreement No. 1320, dated as of
July 27, 2000, by and between D.L. Peterson Trust, as lessor, and United
Rentals, Inc., as lessee, as amended and supplemented from time to time.

 

  4.

Industrial Lease, dated as of February 1, 2000, between Jan Turner Colburn, as
Trustee of the Jan Turner Colburn Trust dated April 25, 1996, as landlord, and
United Rentals, Inc., as tenant, as amended from time to time.

 

  5.

Standard Industrial Lease, dated as of March 30, 1995, by and between The
Puterbaugh Brother’s Parntership (as successor to A. Rex. Puterbaugh), as
lessor, and United Rentals Realty, LLC (as successor to U.S. Rentals, Inc.), as
lessee, as amended from time to time.

 

  6.

Lease Agreement, dated as of July 1, 1998, by and between Cave Holdings/3203
Commerce Rd L.L.C., as landlord, and United Rentals Realty, LLC (as successor to
Space Maker Systems of VA., Inc. and United Rentals (North America), Inc.), as
tenant, as amended from time to time.

 

  7.

Lease Agreement, dated as of July 1, 1998, by and between Cave Holdings/RTE 130
LLC (as successor to Lowell P. Cave and Dawn P. Cave), as landlord, and United
Rentals Realty, LLC (as successor to United Rentals of New Jersey, Inc., and
United Rentals (North America), Inc.), as tenant, as amended from time to time.

 

  8.

Lease Agreement, dated as of May 5, 2005, between Commercial Net Lease Realty,
LP, as landlord, and United Rentals, Inc., as tenant, as amended from time to
time.

 

  9.

Lease Agreement, dated as of November 8, 2000, between Arkel International, Inc.
and Homer Knost, collectively as landlord, and United Rentals Realty, LLC (as
successor to United Rentals (North America), Inc., and United Rentals, Inc.), as
tenant, as amended from time to time.

 

  10.

Industrial Lease, dated as of October 27, 2000, between Mullin Properties, LLC
(as successor in interest to John Mullin), as landlord, and United Rentals
(North America), Inc. (as successor to United Rentals, Inc.), as tenant, as
amended from time to time.

 

  11.

Lease Agreement, dated as of September 30, 2005, by and between Holingsworth
Real Estate Holdings, LP, as landlord, and United Rentals Realty, LLC (as
successor to United Equipment Rentals Gulf, L.P.), as tenant, as amended from
time to time.

 

  12.

Lease Agreement, dated as of July 27, 2006, by and between R.I.F.L. Realty
Trust, as landlord, and United Rentals (North America), Inc., as tenant, as
amended from time to time.

 

  13.

Lease Agreement, dated as of July 31, 2006, by and between United Development
Group, LLC, as landlord, and United Rentals (North America), Inc., as tenant, as
amended from time to time.

 

-13-



--------------------------------------------------------------------------------

  14.

Lease Agreement, dated as of November 14, 2008, by and between Robert Q. Aber,
as landlord, and United Rentals Realty, LLC, as tenant, as amended from time to
time.

 

  15.

Lease Agreement, dated as of June 10, 2011, by and between Transport
Enterprises, Ltd. and PEI Properties, Inc., as landlords, and United Rentals
Realty, LLC, as tenant, as amended from time to time.

 

  16.

Lease Agreement, dated as of March 29, 2013, by and between Roll Real Estate
Development LLC, as landlord, and United Rentals Realty, LLC, as tenant, as
amended, as amended from time to time.

 

  17.

Lease Agreement, dated as of July 1, 1998, by and between Nancy Foster Thornton,
trustee of The Duncan Family Trust (as successor in interest to L.E. Duncan and
Dolores J. Duncan), as landlord, and United Rentals Realty, LLC (as successor in
interest to Adco Equipment , Inc., and United Rentals Northwest, Inc.), as
tenant, as amended from time to time.

 

  18.

Lease Agreement, dated as of October 19, 2015, by and between TWCC335-CLUTX,
LLC, as landlord, and United Rentals Realty, LLC, as tenant, as amended from
time to time.

 

  19.

Master Lease and Finance Agreement No.: MLFA (09/2013), dated as of June 23,
2015, between IBM Credit LLC, as lessor, and United Rentals, Inc., as lessee, as
amended from time to time.

 

  20.

Agreement, dated as of March 2, 2017, by and between Universal Atlantic Systems,
Inc., (as lessor) and United Rentals, Inc., as lessee., as amended from time to
time.

 

  21.

Master Lease Agreement, dated or dated as of September 30, 2004, between GE CF
Trust (as successor to GE TF Trust), as lessor, General Electric Capital
Corporation, and United Rentals (North America), Inc. (as successor in interest
to NES Rentals Holdings, Inc.), as administrative lessee and United Rentals
(North America), Inc. (as successor in interest to National Equipment Services,
Inc., NES Rentals Holdings, Inc., NES IT Services, Inc., NES Real Estate
Management, Inc., National Equipment Services, Inc., NES Equipment Services
Corporation and NES Management Service, LLC), as lessee, as amended from time to
time.

 

  22.

Master Lease Number 331823, dated as of August 1, 2016 by and between Wells
Fargo Equipment Finance, Inc., as lessor, and United Rentals (North America),
Inc., (as successor in interest to NES Rentals Holdings, Inc., National
Equipment Services, Inc., NES Equipment Services Corporation, NES IT Services,
Inc., NES Real Estate Management, Inc. and NES Management Service, LLC), as
lessee, as amended from time to time.

 

  23.

Master Agreement, dated October 11, 2012, between Wynne Systems, Incorporated
and United Rentals (North America), Inc. (as successor in interest to BlueLine
Rental, LLC and Volvo Construction Equipment Rents, Inc.), as amended and
supplemented from time to time.

 

  24.

Master Lease Agreement, dated August 30, 2017, by and between PNC Equipment
Finance, LLC, PNC Bank, National Association and United Rentals (North America),
Inc. (as successor in interest to BlueLine Rental, LLC), as amended from time to
time.

 

  25.

Master Lease Agreement, dated June 30, 2017, between CIT Bank, N.A., as lessor,
and United Rentals (North America), Inc. (as successor in interest to BlueLine
Rental, LLC), as lessor, as amended from time to time.

 

  26.

Master Equipment Lease Agreement, dated May 9, 2016, between EverBank Commercial
Finance, Inc., as lessor and United Rentals (North America), Inc. (as successor
in interest to BlueLine Rental, LLC), as lessee, as amended from time to time.

 

-14-



--------------------------------------------------------------------------------

  27.

Truck Lease and Service Agreement, dated August 11, 2017, by and among Ryder
Truck Rental, Inc., as lessor and United Rentals (North America), Inc. (as
successor in interest to Capital Rentals Inc., and BlueLine Rental, LLC), as
lessee, as amended from time to time.

 

-15-



--------------------------------------------------------------------------------

SCHEDULE 9.3

LIENS

 

  1.

Liens securing obligations outstanding under the Existing Securitization
Facility.

 

  2.

Liens securing obligations outstanding under the 4.625% Senior Secured Notes due
2023 Indenture, dated as of March 26, 2015, among United Rentals (North
America), Inc., United Rentals, Inc., the subsidiaries of United Rentals (North
America), Inc. referred to therein and Wells Fargo Bank, National Association;

 

  3.

Liens securing obligations outstanding under the Capital Lease agreements listed
in Annex 9.2A of Schedule 9.2, which Liens are limited in each case to the
property subject to such Capital Lease obligations.

 

-16-